Exhibit 10.1

 

EXECUTION COPY

 

FIRST LIEN CREDIT AGREEMENT

 

among

 

KRATOS DEFENSE & SECURITY SOLUTIONS, INC.,

 

KEYBANK NATIONAL ASSOCIATION,

 

as Administrative Agent,
Lender and
Letter of Credit Issuing Lender

 

and

 

THE OTHER FINANCIAL
INSTITUTIONS PARTIES HERETO

 

with

 

KEYBANC CAPITAL MARKETS,

 

as Lead Arranger and
Book Runner

 

Dated as of December 31, 2007

 

$25,000,000 Revolving Credit Facility

$50,000,000 Term Loan Facility

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

PAGE

 

 

 

SECTION I. DEFINITIONS AND ACCOUNTING TERMS

1

 

 

 

1.1

DEFINED TERMS

1

1.2

USE OF CERTAIN TERMS

32

1.3

ACCOUNTING TERMS

32

1.4

ROUNDING

32

1.5

EXHIBITS AND SCHEDULES

32

1.6

REFERENCES TO AGREEMENTS AND LAWS

33

 

 

 

SECTION II. THE COMMITMENTS AND EXTENSIONS OF CREDIT

33

 

 

 

2.1

LOANS; MAXIMUM AMOUNTS

33

2.2

BORROWINGS, CONVERSIONS AND CONTINUATIONS OF LOANS

34

2.3

LETTERS OF CREDIT.

34

2.4

PREPAYMENTS

38

2.5

REDUCTION OR TERMINATION OF COMMITMENTS

42

2.6

PRINCIPAL AND INTEREST

43

2.7

FEES

44

2.8

COMPUTATION OF INTEREST AND FEES

44

2.9

MAKING PAYMENTS

45

2.10

FUNDING SOURCES

46

2.11

COLLATERAL

46

2.12

ADDITIONAL LOAN COMMITMENTS

46

 

 

SECTION III. TAXES, YIELD PROTECTION AND ILLEGALITY

48

 

 

3.1

TAXES

48

3.2

ILLEGALITY

49

3.3

INABILITY TO DETERMINE RATES

50

3.4

INCREASED COST AND REDUCED RETURN; CAPITAL ADEQUACY

50

3.5

BREAKFUNDING COSTS

51

3.6

MATTERS APPLICABLE TO ALL REQUESTS FOR COMPENSATION

51

3.7

SURVIVAL

52

 

 

 

SECTION IV. CONDITIONS PRECEDENT TO EXTENSIONS OF CREDIT

52

 

 

 

4.1

CONDITIONS OF INITIAL EXTENSION OF CREDIT

52

4.2

CONDITIONS TO ALL EXTENSIONS OF CREDIT

56

 

 

 

SECTION V. REPRESENTATIONS AND WARRANTIES

57

 

 

i

--------------------------------------------------------------------------------


 

5.1

EXISTENCE AND QUALIFICATION; POWER; COMPLIANCE WITH LAWS

57

5.2

POWER; AUTHORIZATION; ENFORCEABLE OBLIGATIONS

58

5.3

NO LEGAL BAR

58

5.4

EQUITY SECURITIES AND OWNERSHIP

58

5.5

FINANCIAL STATEMENTS; PROJECTIONS; NO MATERIAL ADVERSE EFFECT

59

5.6

LITIGATION

59

5.7

NO DEFAULT; CONTINUED BUSINESS

59

5.8

OWNERSHIP OF PROPERTY; LIENS

60

5.9

TAXES

60

5.10

MARGIN REGULATIONS; INVESTMENT COMPANY ACT

60

5.11

ERISA COMPLIANCE; EMPLOYEE MATTERS

60

5.12

INTANGIBLE ASSETS

61

5.13

COMPLIANCE WITH LAWS

62

5.14

ENVIRONMENTAL COMPLIANCE

62

5.15

INSURANCE

62

5.16

SWAP OBLIGATIONS

62

5.17

SOLVENCY

62

5.18

DISCLOSURE

62

5.19

PATRIOT ACT

63

5.20

RELATED TRANSACTIONS

63

5.21

SECURITY INTEREST IN COLLATERAL

64

5.22

PERMITS, ETC

64

5.23

MATERIAL CONTRACTS

64

5.24

CERTAIN FEES

64

5.25

AFFILIATE TRANSACTIONS

64

5.26

DORMANT SUBSIDIARIES

64

 

 

 

SECTION VI. AFFIRMATIVE COVENANTS

65

 

 

 

6.1

FINANCIAL STATEMENTS

65

6.2

CERTIFICATES, NOTICES AND OTHER INFORMATION

66

6.3

PAYMENT OF TAXES

69

6.4

PRESERVATION OF EXISTENCE

69

6.5

MAINTENANCE OF PROPERTIES

69

6.6

MAINTENANCE OF INSURANCE

69

6.7

COMPLIANCE WITH LAWS

70

6.8

INSPECTION RIGHTS

70

6.9

KEEPING OF RECORDS AND BOOKS OF ACCOUNT

71

6.10

COMPLIANCE WITH ERISA

71

6.11

COMPLIANCE WITH AGREEMENTS

71

6.12

SUBSIDIARY GUARANTIES AND PLEDGE OF OWNERSHIP INTERESTS

71

6.13

FURTHER ASSURANCES

72

6.14

USE OF PROCEEDS

72

6.15

LANDLORD WAIVERS

73

 

ii

--------------------------------------------------------------------------------


 

6.16

ADDITIONAL MATERIAL REAL ESTATE ASSETS

73

6.17

SWAP CONTRACTS

73

6.18

RATINGS

73

6.19

DORMANT SUBSIDIARIES

73

 

 

 

SECTION VII. NEGATIVE COVENANTS

74

 

 

 

7.1

INDEBTEDNESS

74

7.2

LIENS

76

7.3

FUNDAMENTAL CHANGES

78

7.4

DISPOSITIONS

78

7.5

INVESTMENTS

79

7.6

RESTRICTED PAYMENTS

81

7.7

ERISA

81

7.8

CHANGE IN NATURE OF BUSINESS

82

7.9

TRANSACTIONS WITH AFFILIATES

82

7.10

USE OF PROCEEDS

82

7.11

CERTAIN INDEBTEDNESS PAYMENTS, ETC.

82

7.12

FINANCIAL COVENANTS

82

7.13

ACCOUNTING CHANGES

83

7.14

GUARANTY UNDER MATERIAL INDEBTEDNESS AGREEMENT

83

7.15

AMENDMENTS TO ORGANIZATION AGREEMENTS, MATERIAL CONTRACTS AND SECOND LIEN LOAN
DOCUMENTS

83

7.16

NO FURTHER NEGATIVE PLEDGES

84

7.17

RESTRICTIONS ON SUBSIDIARY DISTRIBUTIONS

84

7.18

SALES AND LEASE BACKS

84

7.19

DEPOSIT ACCOUNTS

85

7.20

ISSUANCE OF DISQUALIFIED CAPITAL STOCK

85

 

 

SECTION VIII. EVENTS OF DEFAULT AND REMEDIES

85

 

 

 

8.1

EVENTS OF DEFAULT

85

8.2

REMEDIES UPON EVENT OF DEFAULT

87

 

 

 

SECTION IX. ADMINISTRATIVE AGENT

89

 

 

 

9.1

APPOINTMENT AND AUTHORIZATION OF ADMINISTRATIVE AGENT

89

9.2

DELEGATION OF DUTIES

90

9.3

LIABILITY OF ADMINISTRATIVE AGENT

90

9.4

RELIANCE BY ADMINISTRATIVE AGENT

90

9.5

NOTICE OF DEFAULT

91

9.6

CREDIT DECISION; DISCLOSURE OF INFORMATION BY ADMINISTRATIVE AGENT

91

9.7

INDEMNIFICATION OF ADMINISTRATIVE AGENT

91

9.8

ADMINISTRATIVE AGENT IN INDIVIDUAL CAPACITY

92

9.9

SUCCESSOR ADMINISTRATIVE AGENT

92

 

iii

--------------------------------------------------------------------------------


 

9.10

DESIGNATION OF ARRANGER; NO AFFILIATE LIABILITY

93

 

 

 

SECTION X. MISCELLANEOUS

93

 

 

 

10.1

AMENDMENTS; CONSENTS

93

10.2

TRANSMISSION AND EFFECTIVENESS OF COMMUNICATIONS AND SIGNATURES

94

10.3

ATTORNEY COSTS, EXPENSES AND TAXES

95

10.4

SUCCESSORS AND ASSIGNS

96

10.5

SET-OFF

99

10.6

SHARING OF PAYMENTS

99

10.7

NO SETOFF

99

10.8

NO WAIVER; CUMULATIVE REMEDIES

100

10.9

USURY

100

10.10

COUNTERPARTS

101

10.11

INTEGRATION

101

10.12

NATURE OF LENDERS’ OBLIGATIONS

101

10.13

SURVIVAL OF REPRESENTATIONS AND WARRANTIES

101

10.14

INDEMNITY BY BORROWER

101

10.15

NONLIABILITY OF LENDER

102

10.16

NO THIRD PARTIES BENEFITED

103

10.17

SEVERABILITY

103

10.18

CONFIDENTIALITY

103

10.19

FURTHER ASSURANCES

105

10.20

HEADINGS

105

10.21

TIME OF THE ESSENCE

105

10.22

FOREIGN LENDERS

105

10.23

REMOVAL AND REPLACEMENT OF LENDERS

105

10.24

GOVERNING LAW

106

10.25

WAIVER OF RIGHT TO TRIAL BY JURY

106

10.26

PATRIOT ACT NOTIFICATION

107

10.27

ENTIRE AGREEMENT

107

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS

 

A

Form of Request for Extension of Credit

 

 

B

Form of Compliance Certificate

 

 

C-1

Form of Term Loan Note

 

 

C-2

Form of Revolving Note

 

 

D

Form of Assignment and Assumption

 

 

E

Form of Pledge and Security Agreement

 

 

F

Form of Multi-Party Guaranty

 

 

G

Forms of Opinions of Counsel

 

 

H

Form of Collateral Questionnaire

 

 

I

Form of Intercreditor Agreement

 

 

J

Form of Acceptance Letter

 

 

K

Form of Landlord Waiver

 

v

--------------------------------------------------------------------------------


 

SCHEDULES

 

2.1

Commitments and Pro Rata Shares

 

 

5.1(a)

Exceptions to Good Standing

 

 

5.1(b)

Subsidiaries

 

 

5.4

Equity Securities and Ownership

 

 

5.11

ERISA Compliance; Employee Matters

 

 

5.15

Insurance

 

 

5.25

Affiliate Transactions

 

 

5.26

Dormant Subsidiaries

 

 

7.1(b)

Existing Indebtedness and Liens

 

 

7.1(e)

Existing Foreign Intercompany Indebtedness

 

 

7.4

Disposition of Property

 

 

7.5

Investments

 

 

7.12(a)

Maximum First Lien Leverage Ratio

 

 

7.12(b)

Maximum Total Leverage Ratio

 

 

7.12(c)

Minimum Liquidity Ratio

 

 

7.12(d)

Minimum Fixed Charge Coverage Ratio

 

 

7.12(e)

Minimum Consolidated EBITDA

 

 

10.2

Offshore and Domestic Lending Offices, Addresses for Notices

 

vi

--------------------------------------------------------------------------------


 

FIRST LIEN CREDIT AGREEMENT

 

This FIRST LIEN CREDIT AGREEMENT (“Agreement”) is entered into as of
December 31, 2007, by and among KRATOS DEFENSE & SECURITY SOLUTIONS, INC., a
Delaware corporation (“Borrower”), KEYBANK NATIONAL ASSOCIATION, as
Administrative Agent, as a Lender and as Issuing Lender hereunder, such other
lenders as shall from time to time be party hereto, with KEYBANC CAPITAL MARKETS
as Lead Arranger and Book Runner hereunder.

 

RECITAL

 

Borrower has requested that Lenders and Issuing Lender provide (i) a senior
secured revolving credit facility of up to $25,000,000 and (ii) a senior secured
term loan facility of up to $50,000,000, and Lenders, Issuing Lender and
Administrative Agent are willing to do so on the terms and conditions set forth
herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

 

SECTION I.  DEFINITIONS AND ACCOUNTING TERMS

 

1.1                               DEFINED TERMS.   As used in this Agreement,
the following terms shall have the meanings set forth below:

 

“Acceptance Letter” means an acceptance letter among Borrower, Administrative
Agent and a New Lender, substantially in the form attached hereto as Exhibit J.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any line of business or
any division of a Person, (b) the acquisition of 100% of the capital stock,
partnership interests or equity of any Person, or otherwise causing any Person
to become a wholly-owned Subsidiary, or (c) a merger or consolidation or any
other combination with another Person (other than a Person that is a
Subsidiary).

 

“Additional Fourth Quarter 2007 Add-Backs” means the following: (i) amounts
representing general corporate expenses of the Borrower and its Subsidiaries
expected in good faith by the Borrower not to be incurred in the future (other
than in the fiscal quarter ending March 31, 2008) and not to exceed $954,000,
(ii) operating losses associated with the Borrower’s ENS operations not to
exceed $383,000, (iii) non-recurring legal expenses not to exceed $1,260,000 and
(iv) expected savings in respect of Haverstick corporate overhead not to exceed
$475,000; provided, however, for avoidance of doubt, if Borrower or any of its
Subsidiaries receives in any future period any insurance proceeds in respect of
the legal expenses referred to in clause (iii) of this definition, such proceeds
shall not be taken into account in calculating Consolidated EBITDA for such
period.

 

1

--------------------------------------------------------------------------------


 

“Additional First Quarter 2008 Add-Backs” means amounts representing general
corporate expenses of the Borrower and its Subsidiaries expected in good faith
by the Borrower not to be incurred in the future and not to exceed $275,000.

 

“Administrative Agent” means KeyBank National Association, in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

 

“Administrative Agent’s Office” means Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.2, or such other address or
account as Administrative Agent hereafter may designate by written notice to
Borrower and Lenders.

 

“Administrative Agent-Related Persons” means Administrative Agent (including any
successor agent), together with its Affiliates (including, in the case of
KeyBank, the Arranger), and the officers, directors, employees, agents and
attorneys-in-fact of such Persons and Affiliates.

 

“Affiliate” means any Person directly or indirectly controlling, controlled by,
or under direct or indirect common control with another Person.  A Person shall
be deemed to be “controlled by” any other Person if such other Person possesses,
directly or indirectly, power (a) to vote 10% or more of the securities (on a
fully diluted basis) having ordinary voting power for the election of directors
or managing general partners; or (b) to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise.

 

“Agreement” means this First Lien Credit Agreement, as amended, restated,
extended, supplemented or otherwise modified in writing from time to time.

 

“Annual Payments” means, with respect to any Material Contract, (x) the total
amount of the payments expected to be paid or received, as applicable,  under
such Material Contract (y) divided by the total number of years of the term of
such Material Contract.

 

“Applicable Margin” means the following amounts per annum (expressed in basis
points per annum), based upon the Total Leverage Ratio:

 

 

 

Revolving

 

Revolving

 

 

 

Term Loan

 

Term Loan Base

 

 

Offshore Rate

 

Base Rate

 

Commitment

 

Offshore Rate

 

Rate Margin

Total Leverage Ratio

 

Margin (bps)

 

Margin (bps)

 

Fee (bps)

 

Margin (bps)

 

(bps)

X > 3.50

 

325.0

 

225.0

 

75.0

 

750.0

 

650.0

X is > 2.50 but < 3.50

 

275.0

 

175.0

 

60.0

 

750.0

 

650.0

X is > 2.00 but < 2.50

 

250.0

 

150.0

 

50.0

 

750.0

 

650.0

X is > 1.50 but < 2.00

 

225.0

 

125.0

 

40.0

 

750.0

 

650.0

X < 1.5

 

200.0

 

100.0

 

30.0

 

750.0

 

650.0

 

For purposes of Borrower’s payment of interest in accordance with Section 2.6
and the Commitment Fee specified in Section 2.7(a), each Applicable Margin
calculated in accordance with the most recent Compliance Certificate received by
Administrative Agent shall be in effect from the date such Compliance
Certificate is received by Administrative Agent to but excluding the date the
next Compliance Certificate is received; provided, however, that (i) during any
such period beginning on or after the receipt by the Administrative Agent of the
Compliance

 

2

--------------------------------------------------------------------------------


 

Certificate with respect to the fiscal year ending December 31, 2008 for which
the Total Leverage Ratio is less than or equal to 3.25:1.00, the Applicable
Margin with respect to Term Loans for such period shall be reduced by 50 basis
points from the rate otherwise set forth in the table above, (ii) the Applicable
Margin from the Closing Date until Administrative Agent’s receipt of Borrower’s
first Compliance Certificate shall be determined as if the Total Leverage Ratio
were in excess of 3.50:1.00, and (iii) if at any time Borrower has not submitted
to Administrative Agent the applicable information as and when required under
Section 6.2(a), the Applicable Margin shall be determined as if the Total
Leverage Ratio were in excess of 3.50:1.00.  For the avoidance of doubt, any
reduction in the Applicable Margin pursuant to the grid or provisions above
shall not be permanent and shall be in effect only for so long as the applicable
Compliance Certificate demonstrates that the Total Leverage Ratio is at or below
the requisite level.  In the event that any financial statement delivered
pursuant to Section 6.1 or Compliance Certificate delivered pursuant to
Section 6.2 is shown to be inaccurate (regardless of whether this Credit
Agreement or the Commitments are in effect when such inaccuracy is discovered),
and such inaccuracy, if corrected would have led to a higher Applicable Margin
for any period (an “Applicable Period”) than the Applicable Margin applied for
such Applicable Period, then (i) Borrower shall immediately deliver to
Administrative Agent a correct Compliance Certificate for such Applicable
Period, (ii) the Applicable Margin shall be determined by reference to the
corrected Compliance Certificate (but in no event shall the Lenders owe any
amounts to Borrower), and (iii) Borrower shall immediately pay to the
Administrative Agent the additional interest owing as a result of such increased
Applicable Margin for such Applicable Period, which payment shall be promptly
applied by the Administrative Agent in accordance with the terms hereof.  This
paragraph shall not limit the rights of the Administrative Agent and the Lenders
hereunder.

 

“Applicable Payment Date” means, (a) as to any Offshore Rate Loan, the last day
of the relevant Interest Period or every ninety days, whichever is earlier, any
date that such Loan is prepaid or converted in whole or in part and the Maturity
Date; and (b) as to any other Obligations; the last Business Day of each
calendar quarter and the Maturity Date; provided, further, that interest
accruing at the Default Rate shall be payable from time to time upon demand of
Administrative Agent.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means KeyBanc Capital Markets, in its capacity as “Lead Arranger” and
“Book Runner.”

 

“Asset Sale” means a Disposition in one transaction or a series of transactions,
of all or any part of Borrower’s or any of its Subsidiaries’ businesses, assets
or properties of any kind, whether real, personal, or mixed and whether tangible
or intangible, whether now owned or hereafter acquired, including, without
limitation, contract rights, intellectual property and the Equity Securities of
any of Borrower’s Subsidiaries, other than inventory sold or leased in the
ordinary course of business.

 

3

--------------------------------------------------------------------------------


 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.4), and accepted by the Administrative Agent, in substantially the
form of Exhibit D or any other form approved by the Administrative Agent.

 

“Attorney Costs” means and includes all reasonable attorney’s and other fees and
disbursements of any law firm or other external counsel and the allocated cost
of internal legal services and all disbursements of internal counsel.

 

“Audited Financial Statements” means the audited consolidated balance sheet,
income statement and cash flows of Borrower and its Subsidiaries for each 52 or
53 week year, as applicable, on or about December 31.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Base Rate” means a fluctuating rate per annum equal to the higher of (a) the
Federal Funds Rate plus 1/2 of 1 % and (b) the rate of interest in effect for
such day as publicly announced from time to time by KeyBank as its “prime rate.”
Such prime rate is a rate set by KeyBank based upon various factors including
KeyBank’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by KeyBank shall take effect at the opening of business on the day
specified in the public announcement of such change.  If KeyBank ceases to
establish or publish a prime rate, the applicable Base Rate thereafter shall be
instead the prime rate reported in The Wall Street Journal (or the average prime
rate if a high and a low prime rate are therein reported).

 

“Base Rate Loan” means a Loan made in not less than the Minimum Amount pursuant
to Requisite Notice to Administrative Agent by delivering a Request for
Extension of Credit not later than the Requisite Time and specified to be a Base
Rate Loan or if not designated otherwise.  Interest on each Base Rate Loan shall
be calculated using the Applicable Margin for the Base Rate effective as of the
date of the advance of such Base Rate Loan.

 

“Borrower” has the meaning set forth in the introductory paragraph hereto.

 

“Borrowing” and “Borrow” each mean a borrowing of Loans hereunder.

 

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday which
is not a day on which banks in Cleveland, Ohio; New York, New York; San
Francisco, California; or (if interest is being determined by reference to the
Offshore Rate) London, England are generally authorized or obligated, by law or
executive order, to close.

 

“Call Protection Expiry Date” has the meaning set forth in Section 2.4(a).

 

“Capital Leases” means any and all leases under which certain obligations are
required to be capitalized on the books of a lessee in accordance with GAAP.

 

4

--------------------------------------------------------------------------------


 

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government, or (b) issued by any agency of
the United States the obligations of which are backed by the full faith and
credit of the United States, in each case maturing within one year after such
date; (ii) marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A-1
from S&P or at least P-1 from Moody’s; (iii) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing within
one year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator), and (b) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; and (v) shares of any money market mutual fund that
(a) has at least ninety five percent (95%) of its assets invested continuously
in the types of investments referred to in clauses (i) and (ii) above, (b) has
net assets of not less than $500,000,000, and (c) has the highest rating
obtainable from either S&P or Moody’s.

 

“Cash Acquisition Consideration” means the amount of cash paid or payable in
connection with an Acquisition including, without limitation, (a) all amounts
recorded on the books of Borrower or any Subsidiary as deferred liabilities
(whether or not characterized as an earn-out) determined as of the Acquisition
date, (b) contingent liabilities (whether or not characterized as an earn-out)
determined as of the date paid, (c) Indebtedness assumed or incurred in
connection with such Acquisition and (d) Indebtedness of such Persons as are
acquired in such Acquisition.

 

“Change of Control” means (a) the acquisition of, or, if earlier, the
shareholder or director approval of the acquisition of, ownership or voting
control, directly or indirectly, beneficially or of record, on or after the
Closing Date, by any Person or group (within the meaning of Rule 13d-3 of the
SEC under the Securities Exchange Act of 1934, as then in effect), of (i) shares
representing more than thirty-five percent 35% of the aggregate ordinary Voting
Power and/or economic interest represented by the issued and outstanding capital
stock of Borrower or (ii) the power (whether or not exercised) to elect a
majority of the members of the board of directors (or similar governing body) of
Borrower; (b) during any period of twelve (12) consecutive months, the
occupation of a majority of the seats (other than vacant seats) on the board of
directors or other governing body of Borrower by Persons who were neither
(i) nominated by the board of directors or other governing body of Borrower nor
(ii) appointed by directors so nominated; (c) the occurrence of a change in
control, or other similar provision, as defined in any Material Indebtedness
Agreement or (d) the termination of the employment of Eric DeMarco by the
Borrower, whether initiated by the Borrower or by Mr. DeMarco, in substantially
the role served by him as of the Closing Date, unless an interim or permanent
successor reasonably acceptable to Administrative Agent and the Requisite
Lenders is immediately appointed, such acceptance not to be unreasonably
withheld.

 

5

--------------------------------------------------------------------------------


 

“Closing Date” means the date all the conditions precedent in Section 4.1 are
satisfied or waived in accordance with Section 4.1.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute thereto.

 

“Collateral” has the meaning set forth in the Pledge and Security Agreement.

 

“Collateral Questionnaire” means a certificate substantially in the form of
Exhibit H that provides information with respect to the personal or mixed
property of each Credit Party.

 

“Commitment” means, for each Lender, the amount set forth opposite such Lender’s
name on Schedule 2.1, as such amount may be reduced or adjusted from time to
time in accordance with the terms of this Agreement (collectively, the “Combined
Commitments”).

 

“Commitment Fee” has the meaning set forth in Section 2.7 hereof.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B, properly completed and signed by a Responsible Officer of Borrower.

 

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of Borrower and its Subsidiaries during such period determined on a
consolidated basis that, in accordance with GAAP, are or should be included in
“purchase of property and equipment (including the portion of liabilities under
any Capital Lease that is or should be capitalized in accordance with GAAP) or
which should otherwise be capitalized” including, for the avoidance of doubt,
expenditures in respect of software to the extent capitalized in accordance with
GAAP.

 

“Consolidated Current Assets” means, as at any date of determination, the total
assets of Borrower and its Subsidiaries on a consolidated basis that may
properly be classified as current assets in conformity with GAAP after deducting
any appropriate and adequate reserves therefor in conformity with GAAP,
excluding cash and Cash Equivalents.

 

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of Borrower and its Subsidiaries on a consolidated basis that
may properly be classified as current liabilities in conformity with GAAP,
excluding (i) the current portion of long term debt, (ii) other Indebtedness
with a stated maturity of less than one year that is outstanding at such time
and (iii) obligations in respect of revolving loans under any working capital
credit facility.

 

“Consolidated EBITDA” means, for any period,  (x) the sum of the following,
provided that the items contained in clauses (b)-(g) below shall be added to
(a) only to the extent they have been deducted in the calculation of
Consolidated Net Income:

 

(a)           Consolidated Net Income; provided that all items of gain and
income that are properly classified as extraordinary in accordance with GAAP
(but do not fall within clauses (b)-(h) below) shall be excluded from such
Consolidated Net Income;

 

6

--------------------------------------------------------------------------------


 

(b)           Consolidated Interest Charges;

 

(c)           the amount of taxes, based on or measured by income, used or
included in the determination of such Consolidated Net Income;

 

(d)           the amount of depreciation and amortization expense deducted in
determining such Consolidated Net Income, including any impairment of goodwill
or other purchased intangibles as defined under FAS 142 or FAS 144;

 

(e)           any non-cash stock based compensation charges in such period
pursuant to GAAP;

 

(f)            the amount of non-cash costs from the disposal of assets or
changes to GAAP; and

 

(g)           the amount of earn-out or similar payments required to be reported
as compensation expense instead of goodwill;

 

(h)           solely with respect to the fiscal quarter ended December 31, 2007,
the Additional Fourth Quarter 2007 Add-Backs;

 

(i)            solely with respect to the fiscal quarter ended March 31, 2008,
the Additional First Quarter 2008 Add-Backs;

 

(j)            upon the implementation of FAS 141R, the amount of the purchase
price and related transaction costs of any Acquisition required to be expensed
during such period that would otherwise have been classified as goodwill prior
to such implementation;

 

(k)           other non-cash items reducing Consolidated Net Income (excluding
any such non-cash item to the extent that it represents an accrual or reserve
for potential cash items in any future period or amortization of a prepaid cash
item that was paid in a prior period);

 

minus

(x)            other non-cash items increasing Consolidated Net Income for such
period (excluding any such non-cash item to the extent it represents the
reversal of an accrual or reserve for potential cash item in any prior period);

 

(y)           the amount of interest income included in the determination of
such Consolidated Net Income; and

 

(z)            the Rental Variance.

 

Notwithstanding the foregoing, for purposes of calculating the Consolidated
EBITDA for any period that includes any fiscal quarter that ended prior to the
Closing Date, the deemed Consolidated EBITDA for such Fiscal Quarter shall be
(i) for the fiscal quarter ended March 31, 2007, $4,776,000, (ii) for the fiscal
quarter ended June 30, 2007, $2,336,000 and (iii) for the fiscal quarter ended
September 30, 2007, $4,583,000.

 

7

--------------------------------------------------------------------------------


 

“Consolidated Excess Cash Flow” means:

 

(i) with respect to fiscal year 2008, an amount (if positive) determined for
Borrower and its Subsidiaries on a consolidated basis equal to:

 

(a) The amount set forth on the audited Consolidated Statements of Cash Flows of
Borrower for fiscal year 2008 across from the heading “Net cash provided by
continuing operations”;

 

minus

 

(b) the sum, without duplication, of the amounts for such period of:

 

(1) voluntary and scheduled repayments of Indebtedness (excluding repayments of
any revolving credit indebtedness except to the extent the obligation of the
relevant lenders to make such revolving credit available is permanently reduced
or terminated in connection with such repayments, to the extent of such
reduction or termination);

 

(2) Consolidated Capital Expenditures paid in cash (net of any proceeds of
related financings with respect to such expenditures); and

 

(3) the proceeds used to make mandatory prepayments pursuant to
Section 2.4(b)(i), 2.4(b)(ii) and 2.4(b)(vi), only to the extent included in
clause (i)(a) above; and

 

 (ii) for any period ending after fiscal year 2008, an amount (if positive)
determined for Borrower and its Subsidiaries on a consolidated basis equal to:

 

(a) the sum, without duplication, of the amounts for such period of:

 

(1) Consolidated EBITDA;

 

(2) interest income;

 

(3) extraordinary cash gains and extraordinary cash other income; and

 

(4) the Consolidated Working Capital Adjustment;

 

minus

 

(b) the sum, without duplication, of the amounts for such period of:

 

(1) voluntary and scheduled repayments of Indebtedness (excluding repayments of
any revolving credit indebtedness except to the extent the obligation of the
relevant lenders to make such revolving credit available is permanently reduced
or terminated in connection with such repayments, to the extent of such
reduction or termination);

 

(2) Consolidated Capital Expenditures paid in cash (net of any proceeds of
related financings with respect to such expenditures);

 

8

--------------------------------------------------------------------------------


 

(3) Consolidated Interest Charges to the extent payable in cash;

 

(4) provisions for current taxes based on income of Borrower and its
Subsidiaries and payable in cash with respect to such period; and

 

(5) the proceeds used to make mandatory prepayments pursuant to
Section 2.4(b)(i), 2.4(b)(ii) and 2.4(b)(vi), only to the extent included in
clause (i)(a) above.

 

“Consolidated Interest Charges” means, for any period, for Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, fees, charges and related expenses payable by Borrower and its
Subsidiaries in connection with borrowed money (including capitalized interest)
or in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, (b) the portion of rent
payable by Borrower and its Subsidiaries with respect to such period under
Capital Leases that is treated as interest in accordance with GAAP and (c) the
portion of rent under any Synthetic Lease Obligation that would be treated as
interest in accordance with GAAP if the Synthetic Lease Obligation were treated
as a Capital Lease under GAAP.

 

“Consolidated Net Income” means, (i) the net income (or loss) of Borrower and
its Subsidiaries on a consolidated basis for such period taken as a single
accounting period determined in conformity with GAAP, minus (ii) the sum of:

 

(a)           the income (or loss) of any Person (other than a Subsidiary of
Borrower) in which any other Person (other than Borrower or any of its
Subsidiaries) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to Borrower or any of its
Subsidiaries by such Person during such period, plus

 

(b)           the income (or loss) of any Person accrued prior to the date it
becomes a Subsidiary of Borrower or is merged into or consolidated with Borrower
or any of its Subsidiaries or that Person’s assets are acquired by Borrower or
any of its Subsidiaries; plus

 

(c)           the income (or loss) of any Subsidiary of Borrower to the extent
that the declaration or payment of dividends or similar distributions by that
Subsidiary of that income is not at the time permitted by operation of the terms
of its charter or any agreement, instrument, judgment, decree, order, statute,
rule or governmental regulation applicable to that Subsidiary, plus

 

(d)           any after tax gains or losses attributable to Asset Sales or
returned surplus assets of any Pension Plan, plus

 

(e)           the income (or loss) from discontinued operations.

 

“Consolidated Working Capital” means, as at any date of determination, the
excess or deficiency of Consolidated Current Assets over Consolidated Current
Liabilities.

 

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a positive or a negative number) by
which Consolidated Working Capital as of the beginning of such period exceeds
(or is less than) Consolidated

 

9

--------------------------------------------------------------------------------


 

Working Capital as of the end of such period, as adjusted for any non-cash
changes in deferred tax assets and deferred tax liabilities of Borrower and its
Subsidiaries; provided, however, the Consolidated Working Capital Adjustment may
be decreased by an amount determined by the Administrative Agent in its
reasonable discretion to reflect a decrease in the accounts payable of Borrower
and its Subsidiaries resulting from a material decrease in the historic
consolidated days payable of Borrower and its Subsidiaries.

 

“Continuation” and “Continue” mean, with respect to any Offshore Rate Loan, the
continuation of such Offshore Rate Loan as an Offshore Rate Loan on the last day
of the Interest Period for such Loan.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or undertaking to which
such Person is a party or by which it or any of its property is bound.

 

“Conversion” and “Convert” mean, with respect to any Loan, the conversion of
such Loan from or into another type of Loan.

 

“Credit Party” means Borrower and each Guarantor.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States of America or other applicable
jurisdictions from time to time in effect affecting the rights of creditors
generally.

 

“Default” means any event that, with the giving of any notice, the passage of
time, or both, would be an Event of Default.

 

“Default Rate” means an interest rate that is two percent (2.0%) per annum in
excess of the interest rate otherwise payable hereunder with respect to the
applicable Loans (or, in the case of any fees and other amounts, at a rate which
is two percent (2.0%) per annum in excess of the interest rate otherwise payable
hereunder for Base Rate Loans).

 

“Disclosure Letter” means that Disclosure Letter of even date herewith and
delivered to Administrative Agent together with this Agreement, as the same may
be updated from time to time with the consent of the Requisite Lenders.

 

“Disposition” or “Dispose” mean the sale, lease or sub lease (as lessor or
sublessor), assignment, conveyance, transfer, License Disposition or other
disposition (including any sale and leaseback transaction) of any property by
any Person, or any exchange of property by such Person with any other Person,
including any sale, assignment, transfer or other disposal with or without
recourse of any notes or accounts receivable or any rights and claims associated
therewith; provided, however, that an issuance by a Person of its Equity
Securities shall not be a Disposition.

 

“Disqualified Capital Stock” means an Equity Security that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the

 

10

--------------------------------------------------------------------------------


 

happening of any event, (a) matures (excluding any maturity as the result of an
optional redemption by the issuer thereof) or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or is redeemable at the
option of the holder thereof, in whole or in part, on or prior to the first
anniversary of the Maturity Date with respect to the Term Loans, (b) is
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or (ii) any Equity Securities of the type
referred to in clause (a) above, in each case at any time prior to the first
anniversary of the Maturity Date with respect to the Term Loans, (c) contains
any repurchase obligation that may come into effect prior to payment in full of
all Obligations, (d) requires cash dividend payments prior to one year after the
Maturity Date with respect to the Term Loans, (e) does not provide that any
claims of any holder of such Equity Security may have against Borrower or any of
its Subsidiaries (including any claims as judgment creditor or other creditor in
respect of claims for the breach of any covenant contained therein) shall be
fully subordinated (including a full remedy bar) to the Obligations in a manner
satisfactory to Administrative Agent, (f) provides the holders of such Equity
Security with any rights to receive any cash upon the occurrence of a change of
control prior to the first anniversary date on which the Obligations have been
irrevocably paid in full, unless the rights to receive such cash are contingent
upon the Obligations being irrevocably paid in full, or (g) is prohibited by the
terms of this Agreement.

 

“Dollar,” “USD” and “$” mean lawful money of the United States of America.

 

“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.

 

“Dormant Subsidiaries” has the meaning set forth in Section 5.26 hereof.

 

“Eligible Assignee” means (a) a financial institution organized under the laws
of the United States, or any state thereof, and having a combined capital and
surplus of at least $100,000,000; (b) a commercial bank organized under the laws
of any other country which is a member of the Organization for Economic
Cooperation and Development, or a political subdivision of any such country, and
having a combined capital and surplus of at least $100,000,000, provided that
such bank is acting through a branch or agency located in the United States;
(c) any Lender or any Affiliate of a Lender or an Approved Fund; (d) any other
entity which is an “accredited investor” (as defined in Regulation D under the
Securities Act of 1933, as amended) which extends credit or buys loans as one of
its businesses, including but not limited to, insurance companies, mutual funds
and lease financing companies; or (e) any Person (other than a natural Person)
approved by Borrower (so long as no Default or Event of Default has occurred and
is continuing) and Administrative Agent.  Neither Borrower nor any Affiliate of
Borrower shall be an Eligible Assignee.

 

“Employee Benefits Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA, including without limitation, a 401k plan, employee stock
purchase program, deferred compensation program or similar programs maintained
by Borrower or any of its Subsidiaries within the past five years from the date
hereof.

 

“Environmental Laws” means all Laws relating to environmental, health, safety
and land use matters applicable to Borrower or any of its properties.

 

11

--------------------------------------------------------------------------------


 

“Equity Securities” of any Person means (a) all common stock, preferred stock,
participations, shares, partnership interests or other equity interests in such
Person (regardless of how designated and whether or not voting or non-voting)
and (b) all warrants, options and other rights to acquire any of the foregoing,
other than convertible debt securities which have not been converted into common
stock, preferred stock, participations, shares, partnership interests or other
equity interests in any such Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor Federal statute.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower or any of its Subsidiaries within the meaning
of Sections 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code
for purposes of provisions relating to Section 412 of the Code).  Any former
ERISA Affiliate of Borrower or any of its Subsidiaries shall continue to be
considered an ERISA Affiliate of Borrower or any such Subsidiary within the
meaning of this definition with respect to the period such entity was an ERISA
Affiliate of Borrower or such Subsidiary and with respect to liabilities arising
after such period for which Borrower or such Subsidiary could be liable under
the Code or ERISA.

 

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan;
(ii) the failure to meet the minimum funding standard of Section 412 of the Code
with respect to any Pension Plan (whether or not waived in accordance with
Section 412(d) of the Code) or the failure to make by its due date a required
installment under Section 412(m) of the Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan;
(iii) notice of intent to terminate a Pension Plan in a distress termination
described in Section 4041(c) of ERISA; (iv) the withdrawal by Borrower, any of
its Subsidiaries or any of their respective ERISA Affiliates from any Pension
Plan with two or more non-related contributing sponsors or the termination of
any such Pension Plan resulting in liability to Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4063 or 4064 of ERISA; (v) the institution by the PBGC of proceedings to
terminate any Pension Plan, or the occurrence of any event or condition which
might reasonably constitute grounds under ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; (vi) the imposition of
liability on Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by reason of the
application of Section 4212(c) of ERISA; (vii) the withdrawal of Borrower, any
of its Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any liability or potential liability
therefor, or the receipt by Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates of notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or that
it intends to terminate or has terminated under Section 4041A or 4042 of ERISA;
(viii) the occurrence of an act or omission which could give rise to the
imposition on Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates of fines, penalties, taxes or related charges under Chapter 43 of the
Code or under Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA
in respect of any Employee Benefit Plan; (ix) the assertion of a material claim
(other than routine claims for benefits) against any Employee Benefit Plan or
the assets thereof, or against Borrower, any of its Subsidiaries or any of their
respective ERISA

 

12

--------------------------------------------------------------------------------


 

Affiliates in connection with any Employee Benefit Plan; (x) receipt from the
Internal Revenue Service of notice of the failure of any Pension Plan (or any
other Employee Benefit Plan intended to be qualified under Section 401(a) of the
Code) to qualify under Section 401(a) of the Code, or the failure of any trust
forming part of any Pension Plan to qualify for exemption from taxation under
Section 501(a) of the Code; or (xi) the imposition of a Lien pursuant to
Section 401(a)(29) or 412(n) of the Code or pursuant to ERISA with respect to
any Pension Plan.

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, rounded upward to the next
1/100th of 1%) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the Board of Governors of the
Federal Reserve System for determining the maximum reserve requirement
(including any emergency, supplemental or other marginal reserve requirement)
with respect to Eurocurrency funding (currently referred to as “Eurocurrency
liabilities”).

 

“Event of Default” means any of the events specified in Section 8.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor federal statute.

 

“Existing Indebtedness” means (i) Indebtedness and other obligations outstanding
under that certain Credit Agreement, dated as of October 2, 2006, between
Borrower, KeyBank National Association, KeyBank Capital Markets and the lenders
thereunder, as amended prior to the Closing Date and (ii) Indebtedness and other
obligations outstanding under that certain Loan Agreement, dated as of
January 16, 2004, between Haverstick Consulting, Inc. and Menard, Inc., as
amended prior to the Closing Date.

 

“Extension of Credit” means (a) a Borrowing, Conversion or Continuation of Loans
and (b) a Letter of Credit Action wherein a new Letter of Credit is issued or
which has the effect of increasing the amount of, extending the maturity of, or
making a material modification to an outstanding Letter of Credit or the
reimbursement of drawings thereunder.

 

“Extraordinary Receipts” means any cash received by or paid to or for the
account of Borrower or any of it Subsidiaries not in the ordinary course of
business, pension plan reversions, judgments, proceeds of settlements or other
consideration of any kind in connection with any cause of action, condemnation
awards (and payments in lieu thereof), indemnity payments and any purchase price
adjustment received in connection with any purchase agreement (including the
Merger Agreement) and proceeds of insurance, in each case net of all actual and
reasonable costs incurred by Borrower or any of its Subsidiaries in connection
with such non-ordinary course cash receipt (excluding, however, (i) any Net
Asset Sale Proceeds, Net Insurance/Condemnation Proceeds, Net Cash Equity
Proceeds or the net cash proceeds from the incurrence of any Indebtedness of
Borrower or any of its Subsidiaries, in each case, which are subject to
Section 2.4(b) and (ii) proceeds from the Westfield Receivable.

 

“Facilities Letter” means that certain Facilities Letter, dated October 24,
2007, by and between Arranger and Borrower, including all attachments thereto.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards to
the nearest 1/100 of 1%) equal to the weighted average of the rates on overnight
Federal funds

 

13

--------------------------------------------------------------------------------


 

transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank on the
Business Day next succeeding such day; provided that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to KeyBank on such day on such transactions as determined
by Administrative Agent.

 

“Fee Letter” means that certain Fee Letter, dated December 31, 2007, by and
between Arranger and Borrower.

 

“First Lien Leverage Ratio” means, as of any date of determination, for Borrower
and its Subsidiaries on a consolidated basis, the ratio of (a) the aggregate
amount of Indebtedness less the sum of (i) the aggregate amount of Indebtedness
under the Second Lien Credit Agreement, (ii) Subordinated Debt as of such date
and (iii) unsecured obligations in respect of earn-out payments, holdback
amounts or other similar obligations in connection with Acquisitions by Borrower
or any of its Subsidiaries (including in connection with the MRC and Haverstick
Acquisitions) to the extent payable in cash to (b) Consolidated EBITDA for the
period of the four quarters ending on, or ending most recently prior to, such
date.

 

“First-Tier Material Foreign Subsidiary” means a direct Foreign Subsidiary of
either Borrower or a Domestic Subsidiary that is also a Material Subsidiary.

 

“Fixed Charge Coverage Ratio” means as of any date of determination the ratio of
(a) Borrower’s Consolidated EBITDA for the preceding four quarters most recently
ended to (b) the sum of (i) scheduled principal amortization payments made
pursuant to this Agreement and the Second Lien Credit Agreement,
(ii) Consolidated Interest Charges to the extent paid in cash,
(iii) consolidated income taxes to the extent paid in cash (less cash income tax
refunds actually received attributable to taxes paid in the current or
immediately prior fiscal year), (iv) Consolidated Capital Expenditures, (v) cash
losses resulting from discontinued operations, (vi) cash payments made by
Borrower or any of its Subsidiaries in respect of earn-out, holdback or other
similar obligations in connection with Acquisitions (including in connection
with the MRC and Haverstick Acquisitions), all as determined in accordance with
GAAP and in each case for the four quarters most recently ended.

 

“Foreign Subsidiary” means a Subsidiary that is organized outside of the United
States of America.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or such other principles as may be approved
by a significant segment of the accounting

 

14

--------------------------------------------------------------------------------


 

profession, that are applicable to the circumstances as of the date of
determination (except as otherwise set forth in Section 1.3), consistently
applied.

 

“Governmental Authority” means (a) any international, foreign, federal, state,
county or municipal government, or political subdivision thereof, (b) any
governmental or quasi-governmental agency, authority, board, bureau, commission,
department, instrumentality, central bank or public body, or (c) any court,
administrative tribunal or public utility.

 

“Guarantor” shall mean each Domestic Subsidiary which is a Material Subsidiary
in existence on the date hereof (as set forth on Schedule 5.1 hereof) and
thereafter any other Domestic Subsidiary that shall become an obligor under the
Multi-Party Guaranty pursuant to the terms of Section 6.12 hereof.

 

“Guaranty Obligation” means, as to any Person, any (a) guaranty by such Person
of Indebtedness of, or other obligation payable or performable by, any other
Person or (b) assurance, agreement, letter of responsibility, letter of
awareness, undertaking or arrangement given by such Person to an obligee of any
other Person with respect to the payment or performance of an obligation by, or
the financial condition of, such other Person, whether direct, indirect or
contingent, including any purchase or repurchase agreement covering such
obligation or any collateral security therefor, any agreement to provide funds
(by means of loans, capital contributions or otherwise) to such other Person,
any agreement to support the solvency or level of any balance sheet item of such
other Person or any “keep-well” or other arrangement of whatever nature, in each
such case, given for the purpose of assuring or holding harmless such obligee
against loss with respect to any obligation of such other Person; provided,
however, that the term Guaranty Obligation shall not include performance bond or
other bond guarantees or endorsements of instruments for deposit or collection
in the ordinary course of business.  The amount of any Guaranty Obligation shall
be deemed to be an amount equal to the stated or determinable amount of the
related primary obligation, or portion thereof, covered by such Guaranty
Obligation or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the Person in good faith.

 

“Haverstick” means Haverstick Consulting, Inc., an Indiana corporation.

 

“Hazardous Substance” means any substance, material or waste, including asbestos
and petroleum (including crude oil or any fraction thereof), which is or becomes
designated, classified or regulated as “toxic,” “hazardous,” a “pollutant” or
similar designation under any Laws.

 

“Historical Financial Statements” means as of the Closing Date, (i) the audited
financial statements of Borrower and its Subsidiaries, for the fiscal year ended
December 31, 2006, consisting of a consolidated balance sheet, a consolidated
statement of income and a consolidated cash flow statement for such fiscal year,
and (ii) for the interim period from December 31, 2006, to the Closing Date,
internally prepared, unaudited financial statements of Borrower and its
Subsidiaries, consisting of a consolidated balance sheet, a consolidated
statement of income and a consolidated cash flow statement for each quarterly
period completed prior to forty-five (45) days before the Closing Date, in the
case of clauses (i) and (ii), certified by a Responsible Officer of Borrower as
fairly presenting in all material respects the financial

 

15

--------------------------------------------------------------------------------


 

condition, results of operations and cash flows of Borrower and its Subsidiaries
in accordance with GAAP, subject only to normal year-end audit adjustments and
the absence of footnotes.

 

“Incremental Trigger Date” has the meaning set forth in Section 2.12.

 

“Indebtedness” means, as to any Person:

 

(a)           all obligations of such Person for borrowed money;

 

(b)           all obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments or upon which interest payments are
customarily paid and all obligations in respect of drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;

 

(c)           any direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), banker’s acceptances, bank
guaranties, surety bonds and similar instruments, but excluding performance
bonds and guaranties thereof, other than in the form of a letter of credit;

 

(d)           the Swap Termination Value of any Swap Contract;

 

(e)           with or without recourse, all obligations of such Person to pay
the deferred purchase price of property or services in cash, including any
obligations in respect of earn-out payments, holdback amounts or other similar
obligations in connection with Acquisitions by Borrower or any of its
Subsidiaries, but excluding all trade payables incurred in the ordinary course
of business having a term of less than six (6) months and not overdue by more
than sixty (60) days, provided that (i) up to $3,000,000 at any time outstanding
of trade payables incurred in the ordinary course of business having a term of
less than six (6) months and not overdue by more than ninety (90) days shall not
be considered Indebtedness hereunder and (ii) up to $1,000,000 at any time
outstanding of trade payables incurred in the ordinary course of business having
a term of less than six (6) months and not overdue by more than one hundred and
twenty (120) days shall not be considered Indebtedness hereunder;

 

(f)            indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements);

 

(g)           Capital Leases or Synthetic Lease Obligations, where (i) the
amount of Indebtedness in the case of Capital Leases shall be the amount of the
capitalized lease liability properly classified as a liability on a balance
sheet in conformity with GAAP and (ii) the amount of Indebtedness in the case of
Synthetic Lease Obligations shall be the sum of all outstanding principal
advances and any other sums advanced and outstanding pursuant to the Synthetic
Lease Obligations;

 

(h)           all obligations under asset securitization financing transactions,
including recourse sales of receivables but exclusive of nonrecourse sales of
receivables;

 

16

--------------------------------------------------------------------------------


 

(i)            all indebtedness secured by any Lien on any property or asset
owned or held by that Person regardless of whether the indebtedness secured
thereby shall have been assumed by that Person or is nonrecourse to the credit
of that Person;

 

(j)            all obligations of such Person, contingent or otherwise, to
purchase, redeem, retire or otherwise acquire for value any Capital  Stock of
such Person; and

 

(k)           all Guaranty Obligations of such Person in respect of any of the
foregoing obligations of any other Person.

 

For all purposes of this Agreement, the Indebtedness of any Person shall include
the Indebtedness of any partnership or joint venture (to the extent the joint
venture consists of a legal entity where a joint venturer has pass-through
liability for all of the debts of the joint venture) in which such Person is a
general partner or a joint venturer, unless (other than with respect to clause
(g) above) such Indebtedness is expressly made non-recourse to such Person
(subject to customary recourse exceptions acceptable to Requisite Lenders).

 

“Indemnified Liabilities” has the meaning set forth in Section 10.14.

 

“Indemnitees” has the meaning set forth in Section 10.14.

 

“Intercreditor Agreement” means an intercreditor agreement in the form of
Exhibit I among the Administrative Agent, the Second Lien Administrative Agent
and the Credit Parties.

 

“Interest Period” means for each Offshore Rate Loan, (i) initially, the period
commencing on the date such Offshore Rate Loan is disbursed or Continued or
Converted into such Offshore Rate Loan, and (ii) thereafter, the period
commencing on the last day of the preceding Interest Period, and ending, in each
case, on the earlier of (x) the scheduled Maturity Date, or (y) one, two, three
or six months thereafter, as elected by Borrower; provided that:

 

(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(b)           any Interest Period which begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)           unless Administrative Agent otherwise consents, there may not be
more than five (5) Interest Periods for Offshore Rate Loans in effect at any
time.

 

“Intellectual Property Security Agreement” means the Patent Security Agreement,
the Trademark Security Agreement, and the Copyright Security Agreement, each
dated as of the date hereof, executed in favor of Administrative Agent (for the
account of each Lender in accordance with its Pro Rata Share).

 

17

--------------------------------------------------------------------------------


 

“Internal Control Event” means a material weakness in, or fraud that involves
management of, Borrower, which fraud has a material effect on Borrower’s
internal controls over financial and other reporting, in each case as described
in the Securities Laws, whether or not Borrower is subject thereto.

 

“Investment” means, as to any Person, any investment by such Person, whether by
means of the purchase or other acquisition of stock or other securities of any
other Person or by means of a loan, creating a debt, capital contribution,
guaranty or other debt or equity participation or interest in any other Person. 
For purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Lender” means KeyBank National Association, or any other Lender, who
from time to time effects a Letter of Credit Action in accordance with the terms
of this Agreement.

 

“KeyBank” means KeyBank National Association.

 

“Landlord Waiver” means a landlord waiver, substantially in the form of
Exhibit K hereto (or in such other form or with such modifications as shall be
approved by the Administrative Agent).

 

“Laws” or “Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“LCC Working Capital Adjustment” means the working capital adjustment due to the
Borrower in accordance with the terms of the asset purchase agreement by and
between LCC International, Inc. and Wireless Facilities, Inc. pertaining to the
sale of Wireless Facilities’ domestic engineering business.

 

“Lender” means each lender from time to time party hereto and, as the context
requires, Issuing Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such on Schedule 10.2, or such other office or offices as a Lender
may from time to time notify Administrative Agent.

 

“Letter of Credit” has the meaning set forth in Section 2.1(c).  A Letter of
Credit may be a performance letter of credit or a financial letter of credit.

 

“Letter of Credit Action” means the issuance, supplement, amendment, renewal,
extension, modification or other action relating to a Letter of Credit
hereunder.

 

18

--------------------------------------------------------------------------------


 

“Letter of Credit Application” means an application for a Letter of Credit
Action from time to time in use by Issuing Lender.

 

“Letter of Credit Expiration Date” means the scheduled Maturity Date with
respect to Revolving Loans.

 

“Letter of Credit Sublimit” means an amount equal to $10,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the combined Revolving
Commitments.

 

“Letter of Credit Usage” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate amount of all drawings under the Letters of Credit not reimbursed by
Borrower or converted into Loans.

 

“License Disposition” means, in respect of any patent, trademark, copyright,
mask work, trade secret or other intellectual property right owned or held by
Borrower or any of its Subsidiaries (the “IP Holder”) which is material to
Borrower or any of its Subsidiaries (together, “Material IP”), (i)   the
granting by the IP Holder of an exclusive license across all or substantially
all fields, uses or regions to any Person other than Borrower or another
Subsidiary, (ii) the granting of any license by the IP Holder that conveys
directly or indirectly to any Person other than Borrower or its Subsidiaries all
or substantially all of the economic value of such Material IP, or (iii) the
abandonment by the IP Holder of such Material IP.

 

“Lien” means (i) any mortgage, pledge, hypothecation, assignment, deposit
arrangement in the nature of cash collateral accounts or security interests,
encumbrance, lien (statutory or other), fixed or floating charge, or other
security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, and the filing
of any financing statement under the Uniform Commercial Code or comparable Laws
of any jurisdiction), including the interest of a purchaser of accounts
receivable and (ii) in the case of Securities, any purchase option, call or
similar right of a third party with respect to such Securities.

 

“Liquidity Ratio” means as of any date of determination, for Borrower and its
Subsidiaries on a consolidated basis and in accordance with GAAP, the ratio of
(a) the sum of cash on hand, Cash Equivalents, and billed and unbilled accounts
receivable (excluding accounts receivable owing from any Affiliate, shareholder
or employee of Borrower or any of its Subsidiaries) to (b) current liabilities
(excluding current liabilities of discontinued operations, current deferred tax
liabilities and deferred revenue); provided that for all periods ending in the
four fiscal quarter period prior to the Maturity Date, current liabilities shall
exclude the Obligations.

 

“Loan” means any advance made by any Lender to Borrower as provided in Section 2
that is either a Revolving Loan or a Term Loan (collectively, the “Loans”).

 

“Loan Documents” means this Agreement, the Intercreditor Agreement, each Note,
the Multi-Party Guaranty, the Security Documents, each Letter of Credit
Application, each Request for Extension of Credit, the Post-Closing Letter, the
Fee Letter and each certificate, each fee letter, and each other instrument or
agreement from time to time executed by Borrower or any of its Subsidiaries or
any Responsible Officer and delivered in connection with this Agreement.

 

19

--------------------------------------------------------------------------------


 

“Make-Whole Amount” has the meaning set forth in Section 2.4(d).

 

“Material Adverse Change” shall mean, when used with respect to Borrower and its
Subsidiaries or Haverstick and its Subsidiaries, as the case may be, any change
or effect that is materially adverse or unfavorable to the business or the
operations, assets, liabilities, employee relationships, customer or supplier
relationships, earnings or results of operations, financial projections or
forecasts, or the business prospects and condition (financial or otherwise), of
the Borrower and its Subsidiaries, taken as a whole, or Haverstick and its
Subsidiaries, taken as a whole, as the case may be; provided however, that a
Material Adverse Change shall not be deemed to have occurred upon any change or
effect related to the happening of any event due to (i) the occurrence of a
natural or man-made disaster, (ii) armed conflict, (iii) act of terrorism,
(iv) riot, (v) act of state, (vi) a failure by Haverstick to meet internal
projections or forecasts or published revenue or earnings predictions for any
period ending on or after the date of this Agreement, provided, however, that
the facts and circumstances underlying any such failure may, except as may be
provided in clauses (i), (ii), (iii), (iv), (v), (vii) and (viii) of this
definition, be considered in determining whether a Material Adverse Change has
occurred, (vii) conditions generally affecting the industries in which
Haverstick participates, national, regional or world economies or financial
markets or (viii) any effect arising primarily out of or resulting primarily
from actions contemplated by the parties in connection with, or which is
primarily attributable to, the announcement or pendency of this Agreement and
the transactions contemplated hereby.

 

“Material Adverse Effect” means any set of circumstances or events which (a) has
any material adverse effect upon the validity or enforceability of any Loan
Document or the rights and remedies of Administrative Agent and Lenders
hereunder or thereunder, (b) is material and adverse to the prospects, financial
condition, business, assets or operations of Borrower and its Subsidiaries,
taken as a whole, (c) has any material adverse effect upon the value or
condition of the Collateral, taken as a whole, or (d) materially impairs the
ability of any Credit Party to perform the Obligations.

 

“Material Contract” means, collectively, (i) any contract or agreement listed in
the Disclosure Letter, (ii) any contract or agreement requiring Annual Payments
to be made or providing for Annual Payments to be received, in each case in
excess of $2,000,000, (iii) any other contract or other arrangement to which
Borrower or any of its Subsidiaries is a party (other than the Loan Documents)
for which breach, nonperformance, cancellation or failure to renew could
reasonably be expected to have a Material Adverse Effect and (iv) any agreement
or instrument evidencing or governing Indebtedness (other than a Loan Document
or any Second Lien Loan Document).

 

“Material Indebtedness Agreement” shall mean any debt instrument, lease
(capital, operating or otherwise), guaranty, contract, commitment, agreement or
other arrangement evidencing any Indebtedness of the Borrower or any of its
Subsidiaries in excess of $2,500,000.

 

“Material Lease” means any lease existing on the Closing Date or entered into by
Borrower or any of its Subsidiaries after the Closing Date with annual payments
in excess of $250,000.

 

20

--------------------------------------------------------------------------------


 

“Material Real Estate Asset” means (i) any fee-owned real estate asset having a
fair market value in excess of $2,000,000 as of any date of determination, or
(ii) any fee-owned real estate asset that the Requisite Lenders have determined
is material to the business, operations, properties, assets, condition
(financial or otherwise) or prospects of Borrower or any Subsidiary.

 

“Material Subsidiary” means each Subsidiary of Borrower that has (a) assets as
of the end of most recent fiscal year of Borrower in excess of $2,000,000 or
(b) net revenues in excess of $5,000,000 for the most recent fiscal year of
Borrower.

 

“Maturity Date” means (a) with respect to Revolving Loans, the earlier of
(x) December 31, 2011 or (y) the date upon which the Revolving Commitments may
be terminated in accordance with the terms of this Agreement or (b) with respect
to Term Loans, the earlier of (x) December 31, 2012 or (y) the date that all
Term Loans shall become due and payable in full hereunder, whether by
acceleration or otherwise.

 

“Merger Agreement” means that certain Agreement and Plan of Merger, dated as of
November 2, 2007, by and among Borrower, Kratos Government Solutions, Inc.,
Haverstick Acquisition Corporation and Haverstick, pursuant to which Haverstick,
subject to certain conditions, will become the indirect wholly-owned subsidiary
of Borrower.

 

“Merger Documents” means the Merger Agreement and all agreements attached as
exhibits thereto or executed in connection therewith, all schedules and exhibits
attached to any of them, and all certificates and other documents executed in
connection therewith.

 

“Minimum Amount” means, with respect to each of the following actions, the
minimum amount and any multiples in excess thereof set forth opposite such
action:

 

Type of Action

 

Minimum
Amount

 

Multiples in
excess thereof

 

Borrowing or prepayment of, or Conversion into, Base Rate Loans

 

$

1,000,000

 

$

500,000

 

Borrowing, prepayment or Continuation of, Conversion into, Offshore Rate Loans

 

$

1,000,000

 

$

500,000

 

Letter of Credit Action

 

$

25,000

 

None

 

Reduction in Commitment

 

$

5,000,000

 

$

1,000,000

 

 

“MRC” means Madison Research Corporation, an Alabama corporation.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA.

 

“Multi-Party Guaranty” means that Multi-Party Guaranty in the form attached
hereto as Exhibit F.

 

“Net Asset Sale Proceeds” means, with respect to any Asset Sale resulting in
gross proceeds of more than $5,500,000, an amount equal to:  (i) the sum of cash
payments and Cash Equivalents received by Borrower or any of its Subsidiaries
from such Asset Sale (including any cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received), minus (ii) any bona fide direct
costs incurred in connection with such Asset Sale, including (a) income or gains
taxes paid or payable by the seller as a result of any gain recognized in
connection with such Asset Sale

 

21

--------------------------------------------------------------------------------


 

during the tax period applicable to the sale (after taking into account any
available tax credits or deductions and any tax-sharing arrangements),
(b) payment of the outstanding principal amount of, premium or penalty, if any,
and interest on any Indebtedness (other than the Loans) that is secured by a
Lien on the stock or assets in question and that is required to be repaid under
the terms thereof as a result of such Asset Sale, and (c) a reasonable reserve
for any indemnification payments (fixed or contingent) attributable to seller’s
indemnities and representations and warranties to purchaser in respect of such
Asset Sale undertaken by Borrower or any of its Subsidiaries in connection with
such Asset Sale; provided that upon release of any such reserve, the amount
released shall be considered Net Asset Sale Proceeds); provided, however, that
if at any time during the term of this Agreement Borrower and its Subsidiaries
have made Asset Sales resulting in gross proceeds of more than $8,250,000,
thereafter the amount described in clauses (i) and (ii) of this definition with
respect to all Asset Sales (regardless of size) shall be considered Net Asset
Sale Proceeds.

 

“Net Cash Equity Proceeds” means cash proceeds from a capital contribution to,
or the issuance of any Equity Securities of, Borrower or any of its
Subsidiaries, net of underwriting discounts and commissions and other reasonable
costs and expenses associated therewith, including reasonable legal fees and
expenses.

 

“Net Insurance/Condemnation Proceeds” means an amount equal to:  (i) any cash
payments or proceeds received by Borrower or any of its Subsidiaries (a) under
any casualty, business interruption or “key man” insurance policies in respect
of any covered loss thereunder, or (b) as a result of the taking of any assets
of Borrower or any of its Subsidiaries by any Person pursuant to the power of
eminent domain, condemnation or otherwise, or pursuant to a sale of any such
assets to a purchaser with such power under threat of such a taking, minus
(ii) (a) any actual and reasonable costs incurred by Borrower or any of its
Subsidiaries in connection with the adjustment or settlement of any claims of
Borrower or such Subsidiary in respect thereof, and (b) any bona fide direct
costs incurred in connection with any sale of such assets as referred to in
clause (i)(b) of this definition, including income taxes paid or payable as a
result of any gain recognized in connection therewith (after taking into account
any available tax credits or deductions and any tax-sharing arrangements).

 

“New Lenders” has the meaning set forth in Section 2.12.

 

“New Note” has the meaning set forth in Section 2.12.

 

“New Term Loan Commitments” has the meaning set forth in Section 2.12.

 

“New Term Loans” has the meaning set forth in Section 2.12.

 

“No-Call Expiry Date” has the meaning set forth in Section 2.4(a).

 

“Note” means a promissory note made by Borrower in favor of a Lender evidencing
the Loans made by such Lender, substantially in the form of either Exhibit C-1
or C-2, as applicable (collectively, the “Notes”).

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, Borrower or any of its Subsidiaries arising under any
Loan Document and under any

 

22

--------------------------------------------------------------------------------


 

Swap Contract (entered into with any Lender or Affiliate thereof), whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest that accrues after the commencement of any proceeding under
any Debtor Relief Laws by or against Borrower or any Subsidiary of Borrower.

 

“Offshore Rate” means for any Interest Period with respect to each Offshore Rate
Loan comprising part of the same Borrowing, a rate per annum determined by
Administrative Agent as the offered rate for Dollar deposits in the approximate
amount of the requested Offshore Rate Loan and having a maturity comparable to
such Interest Period, which rate appears (i) on the British Bankers’ Association
internet web page (http://www.bba.org.uk/public/libor/), or via (ii) Reuters
(BBALIBORS), Bloomberg, Moneyline Telerate (Page 3750) or any other information
provider of the British Bankers’ Association daily Libor rates as of 11:00 A.M.,
London time, on the date (an “Interest Determination Date”) which is the second
day on which banks are open for interbank deposits in London prior to the
commencement of such Interest Period.  If, on the Interest Determination Date
for such Interest Period, the Administrative Agent is unable to obtain any
quotation as provided above, the Offshore Rate for the relevant Interest Period
shall be the rate per annum that the Administrative Agent determines in good
faith to be the arithmetic mean (rounded, if necessary, to the nearest sixth
decimal place) of all the per annum rates of interest at which deposits in
Dollars in an amount comparable to the requested Offshore Rate Loan in Dollars
in respect of which the Offshore Rate is then being determined for a period
comparable to such Interest Period are offered by Administrative Agent to prime
banks in the London interbank market at approximately 11:00 A.M., London time on
such Interest Determination Date.  The Administrative Agent shall provide to
Borrower, upon request, details as to the manner in which the Offshore Rate is
calculated, but such calculation shall be conclusive and binding absent manifest
error.  The Offshore Rate for each outstanding Offshore Rate Loan shall be
adjusted automatically as of the effective date of any change in the Eurodollar
Reserve Percentage by dividing (i) the Offshore Rate by (ii) one minus the
Eurodollar Reserve Percentage.  The determination of the Eurodollar Reserve
Percentage and the Offshore Rate by Administrative Agent shall be conclusive in
the absence of manifest error.

 

“Offshore Rate Loan” means a Loan made in not less than the Minimum Amount
pursuant to Requisite Notice to Administrative Agent and by deliverance of a
Request for Extension of Credit not later than the Requisite Time and specified
to be an Offshore Rate Loan.

 

Interest on each Offshore Rate Loan shall be calculated using the Applicable
Margin for the Offshore Rate effective as of the date of the advance,
Continuation or Conversion, as applicable, of such Offshore Rate.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the articles of formation and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership or joint venture agreement and any agreement,
instrument, filing or notice with respect thereto filed in connection with its
formation with the secretary of state or other department in the state of its
formation, in each case as amended from time to time.

 

23

--------------------------------------------------------------------------------


 

“Original Term Lender” means any Lender with an Original Term Loan Commitment.

 

“Original Term Loan” means a term loan made by a Lender to Borrower pursuant to
Section 2.1(b).

 

“Original Term Loan Commitment” means, in the aggregate, $50,000,000 and, with
respect to any Term Lender, such Term Lender’s Pro Rata Share of such amount as
set forth on Schedule 2.1 attached hereto.

 

“Other Taxes” has the meaning specified in Section 3.1.

 

“Outstanding Obligations” means, as of any date, and giving effect to making any
Extensions of Credit requested on such date and all payments, repayments and
prepayments made on such date, (a) when reference is made to all Lenders, the
sum of (i) the aggregate outstanding principal amount of all Loans, and (ii) all
Letter of Credit Usage, and (b) when reference is made to one Lender, the sum of
(i) the aggregate outstanding principal amount of all Loans made by such Lender,
and (ii) such Lender’s ratable risk participation in all Letter of Credit Usage.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto
established under ERISA.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is or was during the past five years sponsored
or maintained by Borrower or any Subsidiary or ERISA Affiliate or to which
Borrower or Subsidiary or any ERISA Affiliate contributes or has or, during the
past five years, had an obligation to contribute, including without limitation
any multiple employer plan (as described in Section 4064(a) of ERISA).

 

“Permitted Acquisition” has the meaning specified in Section 7.5(e).

 

“Permitted Exceptions” means with respect to the property subject to any
Material Lease as to which Administrative Agent is granted a security interest
in accordance with Section 6.15:  (a) Liens arising by operation of law,
materialmen’s, mechanics’, workers’, repairmen’s, employees’, carriers’,
warehousemen’s and other like Liens in connection with any improvements or
arising in the ordinary course of business for amounts that either are not more
than thirty (30) days past due or are being diligently contested in good faith
by appropriate proceedings and that have been bonded for not less than the full
amount in dispute (or as to which other security arrangements satisfactory to
Administrative Agent have been made), which bonding (or arrangements) shall
comply with applicable requirements of Laws, and has effectively stayed any
execution or enforcement of such Liens; (b) Liens arising out of judgments or
awards with respect to which appeals or other proceedings for review are being
prosecuted in good faith and for the payment of which adequate reserves have
been provided as required by GAAP or other appropriate provisions have been
made, so long as such proceedings have the effect of staying the execution of
such judgments or awards; (c) all encumbrances, exceptions, restrictions,
easements, rights of way, servitudes, encroachments and irregularities in title,
other than Liens which, in the reasonable assessment of the Administrative
Agent, do not materially impair the value of the real property security or the
use of such real property security

 

24

--------------------------------------------------------------------------------


 

for its intended purpose; (d) a Lien consisting of a deposit or pledge made, in
the ordinary course of business, in connection with, or to secure payment of,
obligations under worker’s compensation, unemployment insurance or similar
legislation; and (e) Permitted Liens.

 

“Permitted Indebtedness” has the meaning specified in Section 7.1.

 

“Permitted Investments “ has the meaning specified in Section 7.5.

 

“Permitted Liens “ has the meaning specified in Section 7.2.

 

“Permitted Swap Obligations” means all obligations (contingent or otherwise) of
Borrower or any of its Subsidiaries existing or arising under Swap Contracts,
provided that such obligations are (or were) entered into by such Person for the
purpose of (i) directly mitigating risks associated with liabilities,
commitments or assets held or reasonably anticipated by such Person, or changes
in the value of securities issued by such Person in conjunction with a
securities repurchase program not otherwise prohibited hereunder; or
(ii) directly mitigating the dilution associated with the issuance of
convertible securities by Borrower, and in any event not for purposes of
speculation or taking a “market view.”

 

“Person” means any individual, trustee, corporation, general partnership,
limited partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, joint venture,
Governmental Authority, or otherwise.

 

“Pledge and Security Agreement” means that certain Pledge and Security Agreement
dated as of the date hereof, in favor of Administrative Agent (for the account
of each Lender in accordance with its Pro Rata Share) by Borrower and each
Guarantor in the form of Exhibit E hereto.

 

“Prepayment Date” has the meaning set forth in Section 2.4(e).

 

“Prepayment Premium” means, with respect to any prepayment of any Original Term
Loans, (i) if such prepayment occurs after the No-Call Expiry Date but on or
prior to the three (3) year anniversary of the Closing Date, 3.0% of the
principal amount of the Original Term Loans then being prepaid, (ii) if such
prepayment occurs after the three (3) year anniversary of the Closing Date but
on or prior to the four (4) year anniversary of the Closing Date, 2.0% of the
principal amount of the Original Term Loans then being prepaid and (iii) if such
prepayment occurs after the four (4) year anniversary of the Closing Date but on
or prior to the Call Protection Expiry Date, 1.0% of the principal amount of the
Original Term Loans then being prepaid.

 

“Projections” has the meaning set forth in Section 5.5(b).

 

“Pro Rata Share” means:

 

(a)           with respect to a Lender’s obligation to make Revolving Loans,
participate in Letters of Credit, reimburse the Issuing Lender, and receive
payments of principal, interest, fees, costs, and expenses with respect thereto,
(x) prior to the Revolving Commitment being terminated or reduced to zero, the
percentage obtained by dividing (i) such Lender’s Revolving

 

25

--------------------------------------------------------------------------------


 

Commitment, by (ii) the aggregate Revolving Commitment of all Lenders and
(y) from and after the time the Revolving Commitment has been terminated or
reduced to zero, the percentage obtained by dividing (i) the aggregate unpaid
principal amount of such Lender’s Revolving Outstandings by (ii) the aggregate
unpaid principal amount of all Revolving Outstandings;

 

(b)           with respect to a Lender’s obligation to make a Term Loan and
receive payments of principal, interest, fees, costs and expenses with respect
thereto, (x) prior to the making of the Term Loans, the percentage obtained by
dividing (i) such Lender’s Term Loan Commitment, by (ii) the aggregate amount of
all Lenders’ Term Loan Commitments, and (y) from and after the making of the
Term Loans, the percentage obtained by dividing (i) the principal amount of such
Lender’s Term Loan by (ii) the principal amount of all Term Loans of all
Lenders; and

 

(c)           with respect to all other matters as to a particular Lender,
(x) during any period when Revolving Commitments have not been terminated or
Revolving Outstandings or the Term Loans have not been paid in full, the
percentage obtained by dividing (i) such Lender’s Revolving Commitment plus the
aggregate outstanding principal amount of Term Loans held by such Lender, by
(ii) the aggregate amount of Revolving Commitment of all Lenders plus the
aggregate outstanding principal amount of Term Loans; provided that in the event
the Revolving Commitments have been terminated or reduced to zero, Pro Rata
Share shall be the percentage obtained by dividing (A) the principal amount of
such Lender’s Revolving Outstandings plus the unpaid principal amount of such
Lender’s Term Loan by (B) the principal amount of all outstanding Revolving
Outstandings plus the unpaid outstanding principal amount of all Term Loans of
all Lenders.

 

“PT” means Pacific Time.

 

“Register” has the meanings set forth in Section 10.4(c)

 

“Related Transactions” means the transactions contemplated by the Merger
Documents.

 

“Rental Variance” means the difference, if positive, of the amount of cash
consolidated operating lease expense over the amount of consolidated operating
lease expense determined in accordance with GAAP as shown on the financial
statements of Borrower required to be delivered pursuant to Section 6.1.

 

“Reportable Event” means any of the events set forth in Section 4043(b) of ERISA
or the regulations thereunder, a withdrawal from a Multiemployer Plan described
in Section 4063 of ERISA, or a cessation of operations described in
Section 4062(e) of ERISA.

 

“Request for Extension of Credit” means, unless otherwise specified herein,
(a) with respect to a Borrowing, Conversion or Continuation of Loans, a written
request substantially in the form of Exhibit A, and (b) with respect to a Letter
of Credit Action, a Letter of Credit Application; in each case duly completed
and signed by a Responsible Officer of Borrower.

 

“Requisite Lenders” means (a) with respect to matters relating solely to
Revolving Lenders, Revolving Lenders holding or being responsible for 51% or
more of the sum of all Revolving Outstandings and all unutilized Revolving
Commitments, (b) with respect to matters relating solely to Term Lenders, Term
Lenders holding or being responsible for 51% or more of

 

26

--------------------------------------------------------------------------------


 

the sum of all outstanding Term Loans, and (c) with respect to all other
matters, Lenders holding or being responsible for 51% or more of all outstanding
Loans and unutilized Commitments; provided however, that with respect to clause
(c) of this definition, to the extent KeyBank National Association holds
Revolving Commitments in an aggregate amount of at least $15,000,000, then at
least two Lenders shall be required.

 

“Requisite Notice” means, unless otherwise provided herein, (a) irrevocable
written notice to the intended recipient or (b) except with respect to Letter of
Credit Actions (which must be in writing), irrevocable telephonic notice to the
intended recipient, promptly followed by a written notice to such recipient. 
Such notices shall be (i) delivered to such recipient at the address or
telephone number specified on Schedule 10.2 or as otherwise designated by such
recipient by Requisite Notice to Administrative Agent, and (ii) if made by
Borrower, given or made by a Responsible Officer of Borrower.  Any written
notice delivered in connection with any Loan Document shall be in the form, if
any, prescribed herein or therein.  Any notice sent by other than hardcopy shall
be promptly confirmed by a telephone call to the recipient and, if requested by
Administrative Agent, by a manually-signed hardcopy thereof.

 

“Requisite Time” means, with respect to any of the actions listed below, the
time and date set forth below opposite such action:

 

Type of Action

 

Applicable Time

 

Date of Action

 

 

 

 

 

Delivery of Request for Extension of Credit, for or notice for:

 

 

 

 

 

 

 

 

 

·       Borrowing or prepayment of, or Conversion into, Base Rate Loans

 

10:00 a.m. PT

 

Same date as such Borrowing, prepayment or Conversion

·       Borrowing, prepayment or Continuation of, or Conversion into, Offshore
Rate Loans or Termination of Commitment

 

10:00 a.m. PT

 

3 Business Days prior to such Borrowing, prepayment Continuation, Conversion or
Termination of Commitment

·       Letter of Credit Action

 

10:00 a.m. PT

 

2 Business Days prior to such action (or such lesser time which is acceptable to
Issuing Lender)

·       Payments by Lenders or Borrower to Administrative Agent

 

10:00 a.m. PT

 

On date payment is due

 

“Responsible Officer” means the chief executive officer, president, the chief
financial officer, any vice president of finance, the treasurer, the assistant
treasurer or the corporate controller of Borrower.  Any document or certificate
hereunder that is signed by a Responsible Officer of Borrower shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of Borrower and such Responsible
Officer shall be conclusively presumed to have acted on behalf of Borrower.

 

“Restricted Payment” means:

 

(a)           the declaration or payment of any dividend or distribution by
Borrower or any Subsidiary, either in cash or property, on any shares of Equity
Securities of any class of Borrower or any Subsidiary;

 

(b)           any other payment or distribution by Borrower or any Subsidiary in
respect of its Equity Securities, either directly or indirectly; and

 

27

--------------------------------------------------------------------------------


 

(c)           any payment or prepayment of principal of, premium, if any, or
interest on, or redemption, purchase, retirement, defeasance (including
in-substance or legal defeasance), sinking fund or similar payment with respect
to the Indebtedness under the Second Lien Credit Agreement.

 

“Revolving Commitment” means, in the aggregate $25,000,000, as reduced from time
to time pursuant to Section 2.5, and, with respect to any Revolving Lender, such
Revolving Lender’s Pro Rata Share of such amounts as set forth on Schedule 2.1
attached hereto.

 

“Revolving Lender” means any Lender with a Revolving Commitment.

 

“Revolving Loan” means a revolving loan made by a Lender to Borrower pursuant to
Section 2.1(a).

 

“Revolving Loan Availability” means, at any time, the remainder of (i) the
aggregate Revolving Commitments at such time minus (ii) the aggregate Revolving
Outstandings at such time.

 

“Revolving Outstandings” means, at any time, the sum of (a) the aggregate
principal amount of all outstanding Revolving Loans, plus (b) the aggregate
amount of all Letter of Credit Usage.

 

“Second Lien Administrative Agent” shall mean KeyBank National Association, in
its capacity as administrative agent under the Second Lien Credit Agreement or
any successor administrative agent thereunder.

 

“Second Lien Credit Agreement” shall mean (i) that certain credit agreement
dated as of the date hereof among Borrower, KeyBank National Association, as a
lender and as administrative agent, such other lenders as shall from time to
time be party thereto, with KeyBanc Capital Markets as lead arranger and book
runner thereunder, as amended, restated, supplemented or modified from time to
time to the extent permitted by this Agreement and the Intercreditor Agreement
and (ii) any other credit agreement, loan agreement, note agreement, promissory
note, indenture or other agreement or instrument evidencing or governing the
terms of any indebtedness or other financial accommodation that has been
incurred to extend (subject to the limitations set forth herein and in the
Intercreditor Agreement) or refinance in whole or in part the indebtedness and
other obligations outstanding under the (x) credit agreement referred to in
clause (i) or (y) any subsequent Second Lien Credit Agreement, unless such
agreement or instrument expressly provides that it is not intended to be and is
not a Second Lien Credit Agreement hereunder.  Any reference to the Second Lien
Credit Agreement hereunder shall be deemed a reference to any Second Lien Credit
Agreement then in existence.

 

“Second Lien Lender” means a “Lender” as defined in the Second Lien Credit
Agreement.

 

“Second Lien Loan Documents” shall mean the Second Lien Credit Agreement and the
other Loan Documents as defined in the Second Lien Credit Agreement, including
other security documents, guaranties and the notes issued thereunder.

 

28

--------------------------------------------------------------------------------


 

“Second Lien Loans” shall mean the senior secured second lien term loan facility
in the principal amount of $10,000,000, made on the Closing Date under the
Second Lien Credit Agreement.

 

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

 

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley Act of 2002 and the applicable accounting and auditing
principles, rules, standards and practices promulgated, approved or incorporated
by the Securities and Exchange Commission or the Public Company Accounting
Oversight Board, as each of the foregoing may be amended and in effect on any
applicable date hereunder.

 

“Security Documents” means the Pledge and Security Agreement and the
Intellectual Property Security Agreements.

 

“Solvent” means, as to any Person at any time, that (i) the fair value of the
property of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated for purposes of Section 101(32) of the
Bankruptcy Code; (ii) the present fair saleable value of the property of such
Person is not less than the amount that will be required to pay the probable
liability of such Person on its debts as they become absolute and matured;
(iii) such Person is able to realize upon its property and pay its debts and
other liabilities (including disputed, contingent and unliquidated liabilities)
as they mature in the normal course of business; (iv) such Person does not
intend to, and does not believe that it will, incur debts or liabilities beyond
such Person’s ability to pay as such debts and liabilities mature; and (v) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
unreasonably small capital.

 

“Subordinated Debt” means any subordinated Indebtedness of Borrower or its
Subsidiaries in form and substance and on terms satisfactory to Requisite
Lenders in their sole and absolute discretion and expressly approved by
Requisite Lenders after the date hereof.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned or controlled, directly, or indirectly
through one or more intermediaries, or both, by such Person.  Unless otherwise
specified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of Borrower.

 

29

--------------------------------------------------------------------------------


 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
forward rate transactions, commodity swaps, commodity options, forward commodity
contracts, equity or equity index swaps or options, bond or bond price or bond
index swaps or options or forward bond or forward bond price or forward bond
index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives
Association, Inc., or any other master agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a) the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include any Lender).

 

“Synthetic Lease Obligations” means all monetary obligations of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations which do
not appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as secured debt of such Person
(without regard for accounting treatment).

 

“Term Lender” means any Lender with a Term Loan Commitment.

 

“Term Loan” means (i) an Original Term Loan and (ii) if applicable, a New Term
Loan.

 

“Term Loan Commitment” means an Original Term Loan Commitment or a New Term Loan
Commitment.

 

“Terrorism Laws”  means any of the following (a) Executive Order 13224 issued by
the President of the United States, (b) the Terrorism Sanctions Regulations
(Title 31 Part 595 of the U.S. Code of Federal Regulations), (c) the Terrorism
List Governments Sanctions Regulations (Title 31 Part 596 of the U.S. Code of
Federal Regulations), (d) the Foreign Terrorist Organizations Sanctions
Regulations (Title 31 Part 597 of the U.S. Code of Federal Regulations), (e) the
Patriot Act (as it may be subsequently codified), (f) all other present and
future legal requirements of any Governmental Authority addressing, relating to,
or attempting to eliminate, terrorist acts and acts of war and (g) any
regulations promulgated pursuant thereto or pursuant to any legal requirements
of any Governmental Authority governing terrorist acts or acts of war.

 

“To the best knowledge of” means, when modifying a representation, warranty or
other statement of any Person, that the fact or situation described therein is
known by such Person (or, (i) in the case of Borrower, known by any Responsible
Officer or executive officer of Borrower,

 

30

--------------------------------------------------------------------------------


 

or, (ii) in the case of any other Person other than a natural Person, known by
any officer of such Person) making the representation, warranty or other
statement, or with the exercise of reasonable due diligence under the
circumstances (in accordance with the standard of what a reasonable Person in
similar circumstances would have done) would have been known by such Person (or,
(i) in the case of Borrower, would have been known by any Responsible Officer or
executive officer of Borrower, or, (ii) in the case of any other Person other
than a natural Person, would have been known by any executive officer of such
Person).

 

“Total Commitments” means an amount equal to the aggregate amount of all
Commitments (i.e., initially $75,000,000), as the same may decrease pursuant to
Section 2.5.

 

“Total Leverage Ratio” means, as of any date of determination, for Borrower and
its Subsidiaries on a consolidated basis, the ratio of (a) the aggregate amount
of Indebtedness as of such date to (b) Consolidated EBITDA for the period of the
four fiscal quarters ending on, or ending most recently prior to, such date.

 

“Treasury Rate” means, at any date, the yield to maturity as of such date of
United States Treasury securities with a constant maturity (as compiled and
published in the most recent Federal Reserve Statistical Release H.15 (519) that
has become publicly available at least two Business Days prior to such date (or,
if such Statistical Release is no longer published, any publicly available
source of similar market data)) most nearly equal to the period from such date
to the date which is two years following the Closing Date.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“USA Patriot Act” means United States Public Law 107-56, the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001), as amended from time to time and
the rules and regulations promulgated thereunder from time to time in effect.

 

“Voting Power” shall mean, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person.  The holding
of a designated percentage of Voting Power of a Person means the ownership of
shares of capital stock, partnership interests, membership interests or other
interests of such Person sufficient to control exclusively the election of that
percentage of the members of the board of directors or similar governing body of
such Person.

 

“Westfield Receivable” means certain receivables of Borrower related to the
pending sale to Westfield Corporation of the wireless network built, owned and
operated by Borrower in various Westfield Shopping Malls throughout the U.S.

 

31

--------------------------------------------------------------------------------


 

1.2          USE OF CERTAIN TERMS.

 

(a)           All terms defined in this Agreement shall have the defined
meanings when used in any certificate or other document made or delivered
pursuant hereto or thereto, unless otherwise defined therein.

 

(b)           As used herein, unless the context requires otherwise, the
masculine, feminine and neuter genders and the singular and plural include one
another.

 

(c)           The words “herein” and “hereunder” and words of similar import
when used in any Loan Document shall refer to the Loan Documents as a whole and
not to any particular provision thereof.  The term “including” is by way of
example and not limitation.  References herein to a Section, subsection or
clause shall, unless the context otherwise requires, refer to the appropriate
Section, subsection or clause in this Agreement.

 

(d)           The term “or” is disjunctive; the term “and” is conjunctive.  The
term “shall” is mandatory; the term “may” is permissive.

 

1.3          ACCOUNTING TERMS.  Except as otherwise expressly provided herein,
all accounting terms not defined in this Agreement shall be construed in
conformity with GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and Borrower, Administrative Agent or any Lender shall so request,
Borrower and Administrative Agent shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of Requisite Lenders), provided that,
until so amended, such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and Borrower shall provide to
Administrative Agent and Lenders reconciliation statements requested by
Administrative Agent (reconciling the computations of such financial ratios and
requirements from the then-current GAAP computations to the computations under
GAAP prior to such change) in connection therewith.  Financial statements and
other information required to be delivered by Borrower to Lenders pursuant to
Section 6.1 shall be prepared in accordance with GAAP as in effect at the time
of such preparation (and delivered together with the reconciliation statements
provided for in Section 6.1(d), if applicable).  Subject to the foregoing,
calculations in connection with the definitions, covenants and other provisions
hereof shall utilize accounting principles and policies in conformity with those
used to prepare the Historical Financial Statements.

 

1.4          ROUNDING.  Any financial ratios required to be maintained by
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed in this
Agreement and rounding the result up or down to the nearest number (with a
round-up if there is no nearest number), to the number of places by which such
ratio is expressed in this Agreement.

 

1.5          EXHIBITS AND SCHEDULES.  All exhibits and schedules to this
Agreement, either as originally existing or as the same may from time to time be
supplemented, modified or amended with the consent of Requisite Lenders, are
incorporated herein by this reference.

 

32

--------------------------------------------------------------------------------


 

1.6          REFERENCES TO AGREEMENTS AND LAWS.  Unless otherwise expressly
provided herein, (a) references to agreements (including the Loan Documents) and
other contractual instruments shall include all amendments, restatements,
extensions, supplements and other modifications thereto (unless prohibited by
any Loan Document), and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

SECTION II.
THE COMMITMENTS AND EXTENSIONS OF CREDIT

 

2.1          LOANS; MAXIMUM AMOUNTS.  Subject to the terms and conditions set
forth in this Agreement, each Lender severally agrees to make Loans to (and to
issue or participate in Letters of Credit for the account of) the Borrower as
follows:

 

(a)           Revolving Loans.  Each Lender severally agrees to make, Convert
and Continue loans on a revolving basis in Dollars from time to time until the
Maturity Date in such Revolving Lender’s Pro Rata Share of such aggregate
amounts as Borrower may from time to time request from all such Revolving
Lenders; provided, however, that (i) the Revolving Outstandings of all Revolving
Lenders shall not exceed at any time the combined Revolving Commitments, as the
same may be from time to time adjusted in accordance with this Agreement and
(ii) the Revolving Outstandings of each Revolving Lender shall not at any time
exceed such Revolving Lender’s Revolving Commitment, as the same may be from
time to time adjusted in accordance with this Agreement.  The amount of the
combined Revolving Commitments initially totals $25,000,000.  The Revolving
Loans  are a revolving credit and, subject to the terms and conditions hereof,
Borrower may borrow, Convert, Continue, prepay and reborrow Loans as set forth
herein without premium or penalty.

 

(b)           Original Term Loans.  Subject to the terms and conditions set
forth in this Agreement, each Term Lender severally agrees to make a loan to the
Borrower in Dollars on the Closing Date in an amount equal to such Term Lender’s
Pro Rata Share of the Original Term Loan Commitment.  The Original Term Loan
Commitment shall expire concurrently with the making of the Original Term Loans
on the Closing Date.  Once prepaid or repaid, the Original Term Loans may not be
reborrowed.  The Original Term Loans shall be repaid in accordance with
Section 2.4 and Section 2.6.

 

(c)           Letters of Credit.  Subject to Section 2.3, the Issuing Lender
agrees to issue Letters of Credit, in each case containing such terms and
conditions as are permitted by this Agreement (each, a “Letter of Credit”), at
the request of and for the account of the Borrower from time to time before the
Letter of Credit Expiration Date, and, as more fully set forth in Section 2.3,
each Revolving Lender agrees to purchase a participation in each such Letter of
Credit.

 

(d)           Notes.  Loans made by each Lender shall be, at the request of such
Lender, evidenced by one or more Notes.  The date, amount and maturity of each
Lender’s Loans and payments and other particulars with respect thereto may be
endorsed on schedule(s) attached to its Note by each Lender and/or recorded on
one or more loan accounts or records maintained by such Lender in the ordinary
course of business.  Such Notes, loan accounts and records shall be

 

33

--------------------------------------------------------------------------------


 

conclusive absent manifest error of the amount of such Loans and payments
thereon.  Any failure to record or any error in doing so shall not, however,
limit or otherwise affect the obligation of Borrower to pay any amount owing
with respect to the Loans.

 

2.2          BORROWINGS, CONVERSIONS AND CONTINUATIONS OF LOANS.

 

(a)           Borrower may irrevocably request a Borrowing, Continuation or
Conversion of any Loan, in each case, in a Minimum Amount therefor by delivering
a Request for Extension of Credit therefor by Requisite Notice to Administrative
Agent not later than the Requisite Time therefor.  All Borrowings, Conversions
and Continuations of Loans shall constitute Base Rate Loans unless properly and
timely otherwise designated in the applicable Request for Extension of Credit.

 

(b)           Following receipt of a Request for Extension of Credit,
Administrative Agent shall promptly notify each applicable Lender of its Pro
Rata Share thereof by Requisite Notice.  In the case of a Borrowing of Loans,
each applicable Lender shall make the funds for its Loan available to
Administrative Agent at Administrative Agent’s Office not later than the
Requisite Time therefor on the Business Day specified in such Request for
Extension of Credit.  Upon satisfaction of the applicable conditions set forth
in Section 4.2 (and, in the case of the initial Extension of Credit hereunder,
Section 4.1), all funds so received shall be made available to Borrower in
Dollars.  Administrative Agent shall promptly notify Borrower and Lenders of the
interest rate applicable to any Loan other than a Base Rate Loan upon
determination of same.

 

(c)           Except as otherwise provided herein, an Offshore Rate Loan may be
Continued or Converted only as of the last day of the Interest Period for such
Offshore Rate Loan.  During the existence of a Default or Event of Default, no
Loans may be requested as, Converted into or Continued as Offshore Rate Loans
without the consent of Requisite Lenders, and Requisite Lenders may demand that
any or all of the then outstanding Offshore Rate Loans be Converted immediately
into Base Rate Loans.

 

(d)           If a Loan is to be made on the same date that another Loan is due
and payable, Borrower or Lenders, as the case may be, shall, unless
Administrative Agent otherwise requests, make available to Administrative Agent
the net amount of funds giving effect to both such Loans and the effect for
purposes of this Agreement shall be the same as if separate transfers of funds
had been made with respect to each such Loan.

 

(e)           The failure of any Lender to make any Loan on any date shall not
relieve any other Lender of any obligation to make a Loan on such date, but no
Lender shall be responsible for the failure of any other Lender to so make its
Loan.

 

2.3          LETTERS OF CREDIT.

 

(a)           The Letter of Credit Sublimit.  Subject to the terms and
conditions set forth in this Agreement, until the Letter of Credit Expiration
Date, Issuing Lender shall take such Letter of Credit Actions as Borrower may
from time to time request; provided, however, that (i) the Revolving
Outstandings of each Lender shall not at any time exceed such Lender’s Revolving
Commitment; (ii) the Revolving Outstandings of all Lenders shall not at any time
exceed the

 

34

--------------------------------------------------------------------------------


 

combined Revolving Commitments; and (iii) Letter of Credit Usage shall not at
any time exceed the Letter of Credit Sublimit.

 

(b)           Letter of Credit Actions.  Subject to the terms and conditions set
forth in this Agreement, until the Letter of Credit Expiration Date, Issuing
Lender shall take such Letter of Credit Actions as Borrower may from time to
time request.  Subject to subsection (g) below and unless consented to by
Issuing Lender and Requisite Lenders, no Letter of Credit may expire more than
twelve (12) months after the date of its issuance or last renewal; provided,
however, that no Letter of Credit shall expire after the Letter of Credit
Expiration Date unless Borrower shall post cash collateral with respect to such
Letter of Credit in such manner as is reasonably satisfactory to Issuing Lender
and the amount of the Letter of Credit does not exceed the Letter of Credit
Sublimit.

 

(c)           Requesting Letter of Credit Actions.  Borrower may irrevocably
request a Letter of Credit Action in a Minimum Amount therefor by delivering a
Letter of Credit Application therefor to Issuing Lender, with a copy to
Administrative Agent (who shall notify all Revolving Lenders) by Requisite
Notice not later than the Requisite Time therefor.  Each Letter of Credit Action
shall be in a form acceptable to Issuing Lender in its sole discretion.  Unless
Administrative Agent notifies Issuing Lender that such Letter of Credit Action
is not permitted hereunder, or Issuing Lender notifies Administrative Agent that
it has determined that such Letter of Credit Action is contrary to any Laws or
policies of Issuing Lender, Issuing Lender shall, upon satisfaction of the
applicable conditions set forth in Section 4.2 with respect to any Letter of
Credit Action constituting an Extension of Credit, effect such Letter of Credit
Action.  This Agreement shall control in the event of any conflict with any
Letter of Credit Application.  Upon the issuance of a Letter of Credit, each
Revolving Lender shall be deemed to have purchased from Issuing Lender a risk
participation therein in an amount equal to such Revolving Lender’s Pro Rata
Share times the amount of such Letter of Credit.

 

(d)           Reimbursement of Payments Under Letters of Credit.  Borrower shall
reimburse Issuing Lender through Administrative Agent for any payment that
Issuing Lender makes under a Letter of Credit on or before the date of such
payment; provided, however, that if the conditions precedent set forth in
Section 4.2 can be satisfied, Borrower may request a Borrowing of a Revolving
Loan pursuant to Section 2.2 to reimburse Issuing Lender for such payment, or,
failing to make such request, Borrower shall be deemed to have requested a
Borrowing of Base Rate Loans on such payment date pursuant to subsection
(e) below.

 

(e)           Funding by Lender When Issuing Lender Not Reimbursed.  Upon any
drawing under a Letter of Credit, Issuing Lender shall notify Administrative
Agent and Borrower.  If Borrower fails to timely make the payment required
pursuant to subsection (d) above, Issuing Lender shall notify Administrative
Agent of such fact and the amount of such unreimbursed payment.  Administrative
Agent shall promptly notify each Revolving Lender of its Pro Rata Share of such
amount by Requisite Notice.  Each Revolving Lender shall make funds in an amount
equal its Pro Rata Share of such amount available to Administrative Agent at
Administrative Agent’s Office not later than the Requisite Time therefor on the
Business Day specified by Administrative Agent, Administrative Agent shall remit
the funds so received to Issuing Lender.  The obligation of each Revolving
Lender to so reimburse Issuing Lender shall be absolute and unconditional and
shall not be affected by the occurrence of a Default or Event

 

35

--------------------------------------------------------------------------------


 

of Default or any other occurrence or event.  Any such reimbursement shall not
relieve or otherwise impair the obligation of Borrower to reimburse Issuing
Lender for the amount of any payment made by Issuing Lender under any Letter of
Credit, together with interest as provided herein.

 

(f)            Nature of Revolving Lenders’ Funding.  If the conditions
precedent set forth in Section 4.2 can be satisfied (except for the giving of a
Request for Extension of Credit) on any date Borrower is obligated to, but fails
to, reimburse Issuing Lender for a drawing under a Letter of Credit, the funding
by Revolving Lenders pursuant to the previous subsection shall be deemed to be a
Borrowing of Base Rate Loans (without regard to the Minimum Amount therefor)
deemed requested by Borrower.  If the conditions precedent set forth in
Section 4.2 cannot be satisfied on the date Borrower is obligated to, but fails
to, reimburse Issuing Lender for a drawing under a Letter of Credit, the funding
by Revolving Lenders pursuant to the previous subsection shall be deemed to be a
funding by each Revolving Lender of its risk participation in such Letter of
Credit, and each Revolving Lender making such funding shall thereupon acquire a
pro rata participation, to the extent of its reimbursement, and interest in the
claim of Issuing Lender against Borrower in respect of such payment and shall
share in accordance with that pro rata participation, in any payment made by
Borrower with respect to such claim.  Any amounts made available by a Revolving
Lender under its risk participation shall be payable by Borrower upon demand of
Administrative Agent, and shall bear interest at a rate per annum equal to the
Default Rate.

 

(g)           Obligations Absolute.  The obligation of Borrower to pay to
Issuing Lender the amount of any payment made by Issuing Lender under any Letter
of Credit shall be absolute, unconditional, and irrevocable.  Without limiting
the foregoing, Borrower’s obligation shall not be affected by any of the
following circumstances:

 

(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other agreement or instrument relating thereto;

 

(ii)           any amendment or waiver of or any consent to departure from such
Letter of Credit, this Agreement, or any other agreement or instrument relating
hereto or thereto;

 

(iii)          the existence of any claim, setoff, defense, or other rights
which Borrower may have at any time against Issuing Lender, Administrative Agent
or any Lender, any beneficiary of such Letter of Credit (or any persons or
entities for whom any such beneficiary may be acting) or any other Person,
whether in connection with such Letter of Credit, this Agreement, or any other
agreement or instrument relating thereto, or any unrelated transactions;

 

(iv)          any demand, statement, or any other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid, or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect
whatsoever so long as any such document appeared to comply with the terms of the
Letter of Credit;

 

(v)           any payment made by Issuing Lender under such Letter of Credit to
any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any

 

36

--------------------------------------------------------------------------------


 

transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Laws;

 

(vi)          the existence, character, quality, quantity, condition, packing,
value or delivery of any property purported to be represented by documents
presented in connection with such Letter of Credit or for any difference between
any such property and the character, quality, quantity, condition, or value of
such property as described in such documents;

 

(vii)         the time, place, manner, order or contents of shipments or
deliveries of property as described in documents presented in connection with
such Letter of Credit or the existence, nature and extent of any insurance
relative thereto;

 

(viii)        the solvency or financial responsibility of any party issuing any
documents in connection with such Letter of Credit;

 

(ix)           any failure or delay in notice of shipments or arrival of any
property;

 

(x)            any error in the transmission of any message relating to such
Letter of Credit not caused by Issuing Lender, or any delay or interruption in
any such message;

 

(xi)           any error, neglect or default of any correspondent of Issuing
Lender in connection with such Letter of Credit;

 

(xii)          any consequence arising from acts of God, wars, insurrections;
civil unrest, terrorist action, disturbances, labor disputes, emergency
conditions or other causes beyond the control of Issuing Lender;

 

(xiii)         so long as Issuing Lender in good faith determines that the
document appears to comply with the terms of the Letter of Credit, the form,
accuracy, genuineness or legal effect of any contract or document referred to in
any document submitted to Issuing Lender in connection with such Letter of
Credit; and

 

(xiv)        any other circumstances whatsoever where Issuing Lender has acted
in good faith.

 

In addition, Borrower will promptly examine a copy of each Letter of Credit and
amendments thereto delivered to it and, in the event of any claim of
noncompliance with Borrower’s instructions or other irregularity, Borrower will
immediately notify Issuing Lender in writing.  Borrower shall be conclusively
deemed to have waived any such claim against Issuing Lender and its
correspondents unless such notice is given as aforesaid.

 

(h)           Role of Issuing Lender.  Each Revolving Lender and Borrower agree
that, in paying any drawing under a Letter of Credit, Issuing Lender shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.  No
Administrative Agent-Related Person, nor Issuing Lender, nor any of the
respective correspondents, participants or assignees of Issuing Lender shall be
liable to any Revolving Lender for any action taken or omitted in connection
herewith at the request or with the approval

 

37

--------------------------------------------------------------------------------


 

of Revolving Lenders or Requisite Lenders, as applicable; any action taken or
omitted in the absence of gross negligence or willful misconduct; or the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit.  Borrower hereby assumes all risks
of the acts or omissions of any beneficiary or transferee with respect to its
use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement.  No Administrative Agent-Related Person, nor Issuing
Lender, nor any of the respective correspondents, participants or assignees of
Issuing Lender, shall be liable or responsible for any of the matters described
in subsection (g) above.  In furtherance and not in limitation of the foregoing,
Issuing Lender may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and Issuing Lender shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

(i)            Applicability of ISP98 and UCP.  Unless otherwise expressly
agreed by Issuing Lender and Borrower when a Letter of Credit is issued and
subject to applicable laws, performance under Letters of Credit by Issuing
Lender, its correspondents, and beneficiaries will be governed by, with respect
to standby Letters of Credit, the rules of the “International Standby Practices
1998” (ISP98) or such later revision as may be published by the International
Chamber of Commerce (the “ICC”).

 

(j)            Letter of Credit Fee.  On each Applicable Payment Date, Borrower
shall pay to Administrative Agent in arrears, for the account of each Revolving
Lender in accordance with its Pro Rata Share, a Letter of Credit fee equal to
the Applicable Margin for Offshore Rate Loans that are Revolving Loans on a per
annum basis times the actual daily maximum amount available to be drawn under
each Letter of Credit for the period since the later of the Closing Date and the
previous Applicable Payment Date.  If there is any change in the Applicable
Margin during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Margin separately for each period during such
quarter that such Applicable Margin was in effect.

 

(k)           Fronting Fee and Documentary and Processing Charges Payable to
Issuing Lender.  On each Applicable Payment Date, Borrower shall pay to
Administrative Agent for the sole account of Issuing Lender a fronting fee in an
amount equal to 0.125% per annum on the daily average face amount of all
outstanding Letters of Credit, payable in arrears.  In addition, Borrower shall
pay directly to Issuing Lender, upon demand, for its sole account its customary
documentary and processing charges in accordance with its standard schedule, as
from time to time in effect, for any Letter of Credit Action or other occurrence
relating to a Letter of Credit for which such charges are customarily made. 
Such fees and charges are nonrefundable.

 

2.4          PREPAYMENTS.

 

(a)           Voluntary Prepayments.

 

(i)            Revolving Loans.  Upon Requisite Notice to Administrative Agent
not later than the Requisite Time therefor, Borrower may at any time and from
time to time voluntarily prepay

 

38

--------------------------------------------------------------------------------


 

Revolving Loans in part in the Minimum Amount therefor or in full without
premium or penalty.  Administrative Agent will promptly notify each Revolving
Lender of such voluntary prepayment and of such Lender’s Pro Rata Share of such
prepayment.  Any prepayment of a Revolving Loan shall be accompanied by all
accrued interest thereon and, in the case of any Revolving Loan that is an
Offshore Rate Loan, the amounts set forth in Section 3.5.

 

(ii)           Term Loans.  Borrower may not voluntarily prepay Original Term
Loans on or prior to the two (2) year anniversary of the Closing Date (the
“No-Call Expiry Date”).  After the No-Call Expiry Date, upon Requisite Notice to
Administrative Agent not later than the Requisite Time therefor, Borrower may at
any time and from time to time voluntarily prepay Original Term Loans in part in
the Minimum Amount therefor or in full, provided, however, that with respect to
any voluntary prepayment of the Original Term Loans occurring at anytime after
the No-Call Expiry Date but on or prior to the five (5) year anniversary of the
Closing Date (the “Call Protection Expiry Date”), Borrower shall pay to the
Original Term Lenders the applicable Prepayment Premium.  Upon Requisite Notice
to Administrative Agent not later than the Requisite Time therefor, Borrower may
at any time and from time to time voluntarily prepay New Term Loans in part in
the Minimum Amount therefor or in full  without premium or penalty. 
Administrative Agent will promptly notify each Term Lender of such voluntary
prepayment and of such Lender’s Pro Rata Share of such prepayment.  Any
prepayment of a Term Loan shall be accompanied by all accrued interest thereon
and, in the case of any Term Loan that is an Offshore Rate Loan, the amounts set
forth in Section 3.5.

 

(iii)          Application of Voluntary Prepayments.  Any prepayment of any
Revolving Loan pursuant to Section 2.4(a)(i) shall be applied to repay
outstanding Revolving Loans to the full extent thereof.  Any voluntary
prepayment of any Original Term Loans or New Term Loans pursuant to
Section 2.4(a)(ii) shall be applied to repay such Original Term Loans or New
Term Loans on a pro rata basis (in accordance with the respective outstanding
principal amounts thereof) and shall be further applied on a pro rata basis to
reduce the remaining scheduled Installments of principal of such Original Term
Loans or New Term Loans, as applicable.

 

(b)           Mandatory Prepayments.

 

(i)            Asset Sales.  No later than the first Business Day following the
date of receipt by Borrower or any of its Subsidiaries of any Net Asset Sale
Proceeds, Borrower shall prepay Loans and/or Revolving Commitments shall be
permanently reduced as set forth in Section 2.4(c) or 2.4(e), as applicable, in
an aggregate amount equal to such Net Asset Sale Proceeds.

 

(ii)           Insurance/Condemnation Proceeds.  No later than the first
Business Day following the date of receipt by Borrower or any of its
Subsidiaries, or Administrative Agent as loss payee, of any Net
Insurance/Condemnation Proceeds, Borrower shall prepay Loans and/or Revolving
Commitments shall be permanently reduced as set forth in Section 2.4(c) or
2.4(e), as applicable, in an aggregate amount equal to such Net
Insurance/Condemnation Proceeds; provided, (i) so long as no Default or Event of
Default shall have occurred and be continuing, and (ii) to the extent that
aggregate Net Insurance/Condemnation Proceeds from the Closing Date through the
applicable date of determination do not exceed $7,500,000,  Borrower shall have
the option, directly or through one or more of its Subsidiaries to invest such
Net Insurance/Condemnation Proceeds within one hundred eighty (180) days of
receipt thereof in long term productive assets

 

39

--------------------------------------------------------------------------------


 

of the general type used in the business of Borrower and its Subsidiaries, which
investment may include the repair, restoration or replacement of the applicable
assets thereof; provided further, pending any such investment all such Net
Insurance/Condemnation Proceeds, as the case may be, shall be applied to prepay
Revolving Loans to the extent outstanding (without a reduction in Revolving
Commitments).

 

(iii)          Issuance of Equity Securities.  On the date of receipt by
Borrower or any of its Subsidiaries of any Net Cash Equity Proceeds which, when
combined with any other Net Cash Equity Proceeds received by Borrower or any of
its Subsidiaries since the Closing Date, total in excess of $50,000,000,
Borrower shall prepay the Loans and/or the Revolving Commitments shall be
permanently reduced as set forth in Section 2.4(c) or 2.4(e), as applicable, in
an aggregate amount equal to one hundred percent (100%) of such Net Cash Equity
Proceeds in excess of $50,000,000; provided, however, that in the event any Net
Cash Equity Proceeds received by Borrower or any of its Subsidiaries which, when
combined with all other Net Cash Equity Proceeds received by Borrower or any of
its Subsidiaries since the Closing Date do not total in excess of $50,000,000,
are not used in the manner described in the second proviso of
Section 7.5(e) hereof within 90 days of such receipt, Borrower shall prepay the
Loans and/or the Revolving Commitments shall be permanently reduced as set forth
in Section 2.4(c) or 2.4(e), as applicable, in an aggregate amount equal to one
hundred percent (100%) of such Net Cash Equity Proceeds.

 

(iv)          Issuance of Debt.  On the date of receipt by Borrower or any of
its Subsidiaries of any cash proceeds from the incurrence of any Indebtedness of
Borrower or any of its Subsidiaries (other than with respect to any Indebtedness
permitted to be incurred pursuant to Section 7.1), Borrower shall prepay the
Loans and/or the Revolving Commitments shall be permanently reduced as set forth
in Section 2.4(c) or 2.4(e), as applicable, in an aggregate amount equal to one
hundred percent (100%) of such proceeds, net of underwriting discounts and
commissions and other reasonable costs and expenses associated therewith,
including reasonable legal fees and expenses.

 

(v)           Consolidated Excess Cash Flow.  In the event that there shall be
Consolidated Excess Cash Flow for any fiscal year (commencing with Fiscal Year
2008), Borrower shall, no later than ninety (90) days after the end of such
fiscal year, prepay the Loans and/or the Revolving Commitments shall be
permanently reduced as set forth in Section 2.4(c) or 2.4(e), as applicable, in
an aggregate amount equal to seventy-five percent (75%) of such Consolidated
Excess Cash Flow.

 

(vi)          Extraordinary Receipts.  No later than the first Business Day
following the date of receipt by Borrower or any of its Subsidiaries of any
Extraordinary Receipts, Borrower shall prepay the Loans and/or the Revolving
Commitments shall be permanently reduced as set forth in Section 2.4(c) or
2.4(e), as applicable, in an aggregate amount equal to such Extraordinary
Receipts.

 

(vii)         Revolving Loans.  If for any reason the Revolving Outstandings
exceed the combined Revolving Commitments as in effect or as reduced because of
any limitation set forth in this Agreement or otherwise, Borrower shall
immediately prepay Revolving Loans in an aggregate amount equal to such excess.

 

40

--------------------------------------------------------------------------------


 

(viii)        Prepayment Certificate.  Concurrently with any mandatory
prepayment of the Loans and/or reduction of the Revolving Commitments pursuant
to Sections 2.4(b)(i)-(vi), Borrower shall deliver to Administrative Agent a
certificate of a Responsible Officer demonstrating the calculation of the amount
of the applicable net proceeds or other applicable financial tests or proceeds
giving rise to the prepayment, as the case may be.  In the event that Borrower
shall subsequently determine that the actual amount received exceeded the amount
set forth in such certificate, Borrower shall promptly make an additional
prepayment of the Loans and/or the Revolving Commitments shall be permanently
reduced in an amount equal to such excess, and Borrower shall concurrently
therewith deliver to Administrative Agent a certificate of a Responsible Officer
demonstrating the derivation of such excess.

 

(c)           Application of Mandatory Prepayments.  Subject to
Section 2.4(e) below, any mandatory prepayment of any Loan pursuant to
Section 2.4(b) shall be applied in the following order: first, to prepay Term
Loans on a pro rata basis (in accordance with the respective outstanding
principal amounts thereof) and shall be further applied in inverse order of
maturity to reduce the remaining scheduled installments of principal of the Term
Loans; second, to prepay the Revolving Loans to the full extent thereof and to
further permanently reduce the Revolving Commitments by the amount of such
prepayment (provided that in no event shall the Revolving Commitments be
permanently reduced pursuant to this Section 2.4(c) below $15,000,000) and
third, to prepay Second Lien Loans in accordance with the terms of the Second
Lien Credit Agreement; provided however that mandatory prepayments made pursuant
to Section 2.4(b)(vi) (solely in respect of the LCC Working Capital Adjustment)
and Section 2.4(b)(vii), shall not be applied to prepay Term Loans but shall be
applied to prepay any outstanding Revolving Loans (but not to permanently reduce
Revolving Commitments).

 

(d)           Applicable Premiums on Mandatory Prepayments of Term Loans.

 

(i)            If, on or prior to the No-Call Expiry Date, Borrower is required
pursuant to Section 2.4(b) (other than pursuant to Section 2.4(b)(v)) to prepay
all or any part of the principal balance of any Original Term Loan, then
Borrower shall pay to Administrative Agent, for the benefit of all Original Term
Lenders, an amount equal to the sum of (I) the excess of (1) the present value
at such time, computed using a discount rate equal to the Treasury Rate plus 50
basis points, of (x) the principal amount of such Original Term Loans then being
prepaid plus (y) all required interest payments due on such Original Term Loans
then being prepaid through the No-Call Expiry Date, computed using the Offshore
Rate for an Interest Period of three months plus the Applicable Margin in effect
on such date, over (2) the principal amount of such Original Term Loans then
being prepaid plus (II) an additional amount equal to 3.0% of the principal
amount of the Original Term Loans then being prepaid (the “Make-Whole Amount”).

 

(ii)                                  If, after the No-Call Expiry Date but on
or prior to the Call Protection Expiry Date, Borrower is required pursuant to
Section 2.4(b) (other than pursuant to Section 2.4(b)(v)) to prepay all or any
part of the principal balance of any Original Term Loan, then Borrower shall pay
to Administrative Agent, for the benefit of all Original Term Lenders, the
applicable Prepayment Premium.

 

41

--------------------------------------------------------------------------------


 

(e)           Waiver of Certain Prepayments.

 

(i)            Anything contained herein to the contrary notwithstanding, in the
event Borrower is required to make any mandatory prepayment of any Loans (other
than mandatory prepayments to be applied directly to outstanding Revolving Loans
pursuant to Section 2.4(c)), not less than five (5) Business Days prior to the
date (the “Prepayment Date”) on which Borrower is required to make such
mandatory prepayment (or, if shorter, promptly upon Borrower’s becoming aware of
any event requiring such mandatory prepayment), Borrower shall notify
Administrative Agent of the amount of such prepayment, and Administrative Agent
will promptly thereafter notify each Term Lender of the amount of such Lender’s
Pro Rata Share of such mandatory prepayment and such Lender’s option to refuse
such amount.  Each such Lender may exercise such option by giving written notice
to Borrower and Administrative Agent of its election to do so on or before the
first Business Day prior to the Prepayment Date (it being understood that any
Lender which does not notify Borrower and Administrative Agent of its election
to exercise such option on or before the first Business Day prior to the
Prepayment Date shall be deemed to have elected, as of such date, not to
exercise such option to decline payments).  On the Prepayment Date, Borrower
shall pay to Administrative Agent the amount of the mandatory prepayment, which
amount shall be applied (i) in an amount equal to that portion of the mandatory
prepayment payable to those Lenders that have elected not to exercise such
option, to prepay the Term Loans of such Lenders (which prepayment shall be
applied to the scheduled Installments of principal of the Term Loans in
accordance with Section 2.4(c)), and (ii) to the extent of any excess (the
“Declined Prepayment Amount”), to prepay the Revolving Loans in accordance with
Section 2.4(e)(ii).

 

(ii)           Promptly upon receiving notice from the Term Lenders of their
respective intent to waive receipt of mandatory prepayments pursuant to
Section 2.4(e)(i), but in any event no later than the first Business Day prior
to the Prepayment Date, Administrative Agent will notify each Revolving Lender
of the amount of such Lender’s Pro Rata Share of the applicable Declined
Prepayment Amount and such Lender’s option to refuse such amount.  Each such
Lender may exercise such option by giving written notice to Borrower and
Administrative Agent of its election to do so on or before the Prepayment Date
(it being understood that any Lender which does not notify Borrower and
Administrative Agent of its election to exercise such option on or before the
Prepayment Date shall be deemed to have elected, as of such date, not to
exercise such option to decline payments).  On the Prepayment Date, the Declined
Prepayment Amount shall be applied (i) in an amount equal to that portion of the
Declined Prepayment Amount payable to those Lenders that have elected not to
exercise such option, to prepay the Revolving Loans of such Lenders to the full
extent thereof and to further permanently reduce the Revolving Commitments by
the amount of such prepayment, and (ii) to the extent of any further excess, to
prepay the Second Lien Loans in accordance with the terms of the Second Lien
Credit Agreement; provided, however, that in no event shall the Revolving
Commitments be permanently reduced pursuant to this Section 2.4(e)(ii) below
$15,000,000.

 

2.5          REDUCTION OR TERMINATION OF COMMITMENTS.  Upon Requisite Notice to
Administrative Agent not later than the Requisite Time therefor, Borrower may at
any time and from time to time, without premium or penalty, permanently and
irrevocably reduce the

 

42

--------------------------------------------------------------------------------


 

Revolving Commitments in a Minimum Amount therefor to an amount not less than
the Revolving Outstandings at such time or terminate the Revolving Commitments. 
Any such reduction or termination shall be accompanied by payment of all accrued
and unpaid commitment fees with respect to the portion of the Revolving
Commitments being reduced or terminated.  Administrative Agent shall promptly
notify Revolving Lenders of any such request for reduction or termination of the
Revolving Commitments.  Each Revolving Lender’s Commitment shall be reduced by
an amount equal to such Revolving Lender’s Pro Rata Share times the amount of
such reduction.

 

2.6          PRINCIPAL AND INTEREST.

 

(a)           Except as otherwise provided hereunder, if not sooner paid,
Borrower agrees to pay the outstanding principal amount of each Loan on the
Maturity Date.

 

(b)           The principal amounts of the Original Term Loans shall be repaid
in consecutive quarterly installments in the aggregate amounts set forth below
on the last day of each Fiscal Quarter, commencing March 31, 2008:

 

Fiscal Quarter Ending

 

Original Term Loan
Installments

 

March 31, 2008

 

$

625,000.00

 

June 30, 2008

 

$

625,000.00

 

September 30, 2008

 

$

625,000.00

 

December 31, 2008

 

$

625,000.00

 

March 31, 2009

 

$

1,250,000.00

 

June 30, 2009

 

$

1,250,000.00

 

September 30, 2009

 

$

1,250,000.00

 

December 31, 2009

 

$

1,250,000.00

 

March 31, 2010

 

$

2,500,000.00

 

June 30, 2010

 

$

2,500,000.00

 

September 30, 2010

 

$

2,500,000.00

 

December 31, 2010

 

$

2,500,000.00

 

March 31, 2011

 

$

4,062,500.00

 

June 30, 2011

 

$

4,062,500.00

 

September 30, 2011

 

$

4,062,500.00

 

December 31, 2011

 

$

4,062,500.00

 

March 31, 2012

 

$

4,062,500.00

 

June 30, 2012

 

$

4,062,500.00

 

September 30, 2012

 

$

4,062,500.00

 

 

43

--------------------------------------------------------------------------------


 

Fiscal Quarter Ending

 

Original Term Loan
Installments

 

Maturity Date

 

$

4,062,500.00

 

 

Notwithstanding the foregoing, (x) such installments shall be reduced in
connection with any voluntary or mandatory prepayments of the Original Term
Loans, as the case may be, in accordance with Sections 2.4(a)(iii) and 2.4(c),
as applicable.

 

(c)                                  Subject to subsection (d) below, and unless
otherwise specified herein, Borrower shall pay interest on the unpaid principal
amount of each Loan (before and after default, before and after maturity, before
and after judgment, and before and after the commencement of any proceeding
under any Debtor Relief Laws) from the date borrowed until paid in full (whether
by acceleration or otherwise) on each Applicable Payment Date at a rate per
annum equal to the interest rate determined in accordance with the definition of
such type of Loan, plus the Applicable Margin specified in the definition in
this Agreement of Applicable Margin with respect to such type of Loan.

 

(d)                                 Notwithstanding subsection (c) of this
Section, upon the occurrence and during the continuance of an Event of Default,
the principal amount of all Loans outstanding and, to the extent permitted by
applicable law, any interest payments on the Loans or any fees or other amounts
owed hereunder, shall thereafter bear interest (including post petition interest
in any proceeding under the Bankruptcy Code or other applicable bankruptcy laws,
whether or not allowed in such a proceeding) payable on demand at the Default
Rate.  Payment or acceptance of the increased rates of interest provided for in
this section is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of Administrative Agent or any Lender.

 

2.7                               FEES.

 

(a)                                  Commitment Fee.  Borrower shall pay to
Administrative Agent (for the account of each Revolving Lender according to its
Pro Rata Share) the respective commitment fee (the “Commitment Fee”) set forth
in the definition of Applicable Margin, calculated on the average unused amount
of the combined Revolving Commitments.  The Commitment Fee shall be calculated
and payable quarterly in arrears on each Applicable Payment Date.  The
Commitment Fee shall continue to accrue at all times, including at any time
during which one or more conditions in Section 4 are not met.

 

(b)                                 Other Fees.  Borrower shall pay to
Administrative Agent, Arranger and Lenders all fees and other amounts specified
in the Facilities Letter and the Fee Letter in the amounts and at the times
specified therein.  All fees payable under the Facilities Letter and the Fee
Letter are solely for the account of Administrative Agent, Arranger and/or the
Lenders, as applicable, and are nonrefundable.

 

2.8                               COMPUTATION OF INTEREST AND FEES.  Computation
of interest on Base Rate Loans when the Base Rate is determined by KeyBank’s
“prime rate” shall be calculated on the basis of a year of 365 or 366 days, as
the case may be, and the actual number of days elapsed.

 

44

--------------------------------------------------------------------------------


 

Computation of other types of interest and all fees shall be calculated on the
basis of a year of 360 days and the actual number of days elapsed, which results
in a higher yield to Lenders than a method based on a year of 365 or 366 days. 
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall bear interest for one day.

 

2.9                               MAKING PAYMENTS.

 

(a)                                  Except as otherwise provided herein, all
payments by Borrower or any Lender hereunder shall be made to Administrative
Agent at Administrative Agent’s Office not later than the Requisite Time for
such type of payment.  All payments received after such Requisite Time shall be
deemed received on the next succeeding Business Day.  All payments shall be made
in immediately available funds in lawful money of the United States of America. 
All payments by Borrower shall be made without condition or deduction for any
counterclaim, defense, recoupment or setoff.

 

(b)                                 Upon satisfaction of any applicable terms
and conditions set forth herein, Administrative Agent shall promptly pay amounts
received in accordance with the prior subsection available in like funds as
received, as follows:  (i) if payable to Borrower, by crediting such account as
Borrower may designate in writing to Administrative Agent from time to time, and
(ii) if payable to any Lender, by wire transfer to such Lender at its Lending
Office.  In the case of amounts held by Administrative Agent that are payable to
Borrower, if any applicable terms and conditions are not so satisfied,
Administrative Agent shall return any funds it is holding that would otherwise
be payable to Borrower to the Lenders making such funds available, without
interest.

 

(c)                                  Subject to the definition of “Interest
Period,” if any payment to be made by Borrower shall come due on a day other
than a Business Day, payment shall instead be considered due on the next
succeeding Business Day, and such extension of time shall be reflected in
computing interest and fees.

 

(d)                                 Unless Borrower or any Lender has notified
Administrative Agent prior to the date any payment to be made by it is due, that
it does not intend to remit such payment, Administrative Agent may, in its sole
and absolute discretion, assume that Borrower or Lender, as the case may be, has
timely remitted such payment and may, in its sole and absolute discretion and in
reliance thereon, make available such payment to the Person entitled thereto. 
If such payment was not in fact remitted to Administrative Agent in immediately
available funds, then:

 

(i)                                     if Borrower failed to make such payment,
each Lender shall forthwith on demand repay to Administrative Agent the amount
of such assumed payment made available to such Lender, together with interest
thereon in respect of each day from and including the date such amount was made
available by Administrative Agent to such Lender to the date such amount is
repaid to Administrative Agent at the Federal Funds Rate; and

 

(ii)                                  if any Lender failed to make such payment,
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender.  If such Lender does not pay

 

45

--------------------------------------------------------------------------------


 

such corresponding amount forthwith upon Administrative Agent’s demand therefor,
Administrative Agent promptly shall notify Borrower, and Borrower shall pay such
corresponding amount to Administrative Agent.  Administrative Agent also shall
be entitled to recover from such Lender interest on such corresponding amount in
respect of each day from the date such corresponding amount was made available
by Administrative Agent to Borrower to the date such corresponding amount is
recovered by Administrative Agent, (A) from such Lender at a rate per annum
equal to the daily Federal Funds Rate, and (B) from Borrower, at a rate per
annum equal to the interest rate applicable to such Borrowing.  Nothing herein
shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which Administrative Agent or Borrower may
have against any Lender as a result of any default by such Lender hereunder.

 

(e)                                  If Administrative Agent or any Lender is
required at any time to return to Borrower, or to a trustee, receiver,
liquidator, custodian, or any official under any proceeding under Debtor Relief
Laws, any portion of a payments made by Borrower, each Lender shall, on demand
of Administrative Agent, return its share of the amount to be returned, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the daily Federal Funds Rate.

 

2.10                        FUNDING SOURCES.  Nothing in this Agreement shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

2.11                        COLLATERAL.  Borrower’s Obligations are secured by
or will be secured by the Security Documents.

 

2.12                        ADDITIONAL LOAN COMMITMENTS.

 

(a)                                  On such date (the “Incremental Trigger
Date”) as the Administrative Agent shall receive a Compliance Certificate from
the Borrower demonstrating that the Total Leverage Ratio has been less than
3.75:1.00 for two consecutive quarters (as reflected in the two most recently
delivered Compliance Certificates), commitments for a new term loan tranche (the
“New Term Loan Commitment”) shall automatically be provided in an amount equal
to the full amount of the Second Lien Loans then outstanding (but in no event
greater than $10,000,000), and the additional term loans (the “New Term Loans”)
to be made in connection therewith shall be used solely for the purpose of
discharging the Second Lien Loans in full.

 

(b)                                 Upon receipt of such Compliance Certificate,
the Administrative Agent shall promptly notify the Borrower, the Lenders and the
Second Lien Lenders that the Incremental Trigger Date has occurred.  Upon such
notice, (i) each Second Lien Lender shall promptly execute an Acceptance Letter
in the form of Exhibit G, whereupon such Second Lien Lender shall become a
Lender hereunder (a “New Lender”) with a New Term Loan Commitment equal to its
Pro Rata Share (as defined in the Second Lien Credit Agreement) of the principal
amount of the Second Lien Loans, (ii) Borrower shall execute a Note to each New
Lender in the amount of the New Lender’s New Term Loan Commitment (a “New Note”)
and (iii) Borrower, Administrative Agent and the Lenders shall execute such
modifications to this Credit Agreement

 

46

--------------------------------------------------------------------------------


 

as Administrative Agent shall reasonably request, whereupon the New Lender shall
become, and have the rights and obligations of a “Lender”.  Each New Note shall
constitute a “Note” for all purposes of this Credit Agreement.  Borrower shall
also execute and deliver to Administrative Agent and the Lenders such additional
documents, instruments, certifications and opinions as the Requisite Lenders may
require in their sole and absolute discretion, including, without limitation, a
Compliance Certificate, demonstrating compliance with all covenants and all
representations and warranties set forth in the Loan Documents, in each case
after giving effect to the increase, and any amendments to the Security
Documents as the Requisite Lenders may request, and Borrower shall pay any
updated Uniform Commercial Code searches, all filing costs and fees, Attorney
Costs and any and all intangible taxes or other taxes, assessments or charges or
any similar fees, taxes or expenses arising in connection with such New Term
Loan Commitments.

 

(c)                                  Borrower shall make any payments required
pursuant to Section 3.5 as a result of any breakage of Offshore Loan contracts
in connection with the Term Loan Commitments of the New Lenders, as applicable.

 

(d)                                 Except as set forth below, the terms and
provisions of the New Term Loans made on the Incremental Trigger Date shall be
identical to those of the Original Term Loans, and in any event (i) the final
maturity of the New Term Loans shall be no shorter than the final maturity of
the Original Term Loans and (ii) the rate of interest applicable to the New Term
Loans shall be the same as that payable with respect to Original Term Loans and
(iii) the New Term Loans shall share ratably with the Original Term Loans in all
mandatory prepayments made pursuant to Section 2.4(b).  Notwithstanding the
foregoing, (i) the New Term Loans shall not be subject to the call protection,
prepayment premium and make-whole provisions set forth in Sections
2.4(a)(ii) and 2.4(d), as applicable, and may be prepaid by Borrower from time
to time, upon Requisite Notice to Administrative Agent not later than the
Requisite Time therefore, in part in the Minimum Amount or in full without
premium or penalty and (ii) the New Term Loans shall not be subject to the
amortization schedule applicable to Original Term Loans as set forth in
Section 2.5(b), and shall instead be repaid in consecutive equal quarterly
installments of $25,000 on the last day of each fiscal quarter, commencing on
the last day of the fiscal quarter during which the Incremental Trigger Date
occurs, with the balance due on the Maturity Date with respect to Term Loans.

 

(e)                                  The obligation of the Administrative Agent
and the New Lenders to make Loans in respect of the New Term Loan Commitments
pursuant to this Section 2.12 shall be conditioned upon satisfaction of the
following conditions precedent which must be satisfied prior to the
effectiveness of any New Term Loan Commitment:

 

(i)                                     No Event of Default.  No Default or
Event of Default shall exist on such Incremental Trigger Date either before or
after giving effect to the New Term Loan Commitments.

 

(ii)                                  Discharge of Second Lien Loans.  The
Administrative Agent shall be satisfied that all Obligations under and as
defined in the Second Lien Credit Agreement have been discharged in full
simultaneously with the issuance of the New Term Loans and that all Liens
created by and securing Indebtedness under the Second Lien Loan Documents have
been released.

 

47

--------------------------------------------------------------------------------


 

(iii)                               Representations and Warranties. The
representations and warranties made by Borrower in the Loan Documents or
otherwise made by or on behalf of Borrower or any of its respective Subsidiaries
in connection therewith or after the date thereof shall be true and correct in
all material respects on the Incremental Trigger Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case such representations and warranties shall have been true and correct
in all material respects as of such earlier date, both immediately before and
after giving effect thereto; and

 

(iv)                              Other. Borrower shall satisfy such other
conditions to the New Term Loan Commitments as Administrative Agent may require
in its reasonable discretion (including, without limitation, financial
information, evidence of release of collateral securing the Second Lien Loans
and reasonably satisfactory evidence, including opinions, of due authorization,
execution, delivery, enforceability and absence of conflicts typically delivered
in connection with extension of credit to a business entity).

 

SECTION III.
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.1                               TAXES.

 

(a)                                  Any and all payments by Borrower to or for
the account of Administrative Agent or any Lender under any Loan Document shall
be made free and clear of and without deduction for any and all present or
future taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges (including, but not limited to, estimated
taxes), and all liabilities with respect thereto, excluding, in the case of
Administrative Agent and each Lender, (i) taxes imposed on or measured by its
net income, (ii) franchise taxes imposed on it (in lieu of net income taxes) by
the jurisdiction (or any political subdivision thereof) under the Laws of which
Administrative Agent or such Lender, as the case may be, is organized or
maintains a lending office; (iii) any branch profits tax imposed by the United
States of America or any similar tax imposed by another jurisdiction in which
Borrower is located; (iv) applicable withholding tax imposed by Sections 1441
and 1442 of the Code that is withheld by Administrative Agent from a payment to
any Foreign Lender (as defined in Section 10.22 of this Agreement) pursuant to
Section 10.22; and (v) any penalties, interest, costs and expenses (including
Attorney Costs) imposed on Administrative Agent or any Lender arising from a
determination by any Governmental Authority that Administrative Agent did not
properly withhold any tax or other amount from payments made in respect of any
Foreign Lender (all such non-excluded taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, and liabilities
being hereinafter referred to as “Taxes”).  If Borrower shall be required by any
Laws to deduct any Taxes from or in respect of any sum payable under any Loan
Document to Administrative Agent or any Lender (other than as a result of a
breach by a Foreign Lender of its obligations under Section 10.22 of this
Agreement), (A) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section), Administrative Agent and such Lender receives
an amount equal to the sum it would have received had no such deductions been
made, (B) Borrower shall make such deductions, (C) Borrower shall pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable Laws, and (D) within

 

48

--------------------------------------------------------------------------------


 

30 days after the date of such payment, Borrower shall furnish to Administrative
Agent (who shall forward the same to such Lender) the original or a certified
copy of a receipt evidencing payment thereof.

 

(b)                                 In addition, Borrower agrees to pay any and
all present or future stamp, recording, filing, transfer, court or documentary
taxes and any other excise or property taxes or charges or similar levies which
arise from any payment made under any Loan Document or from the execution,
delivery, performance, enforcement or registration of, or otherwise with respect
to, any Loan Document (hereinafter referred to as “Other Taxes”).

 

(c)                                  If Borrower shall be required by the Laws
of any jurisdiction outside the United States to deduct any Taxes from or in
respect of any sum payable under any Loan Document to Administrative Agent or
any Lender, Borrower shall also pay to such Lender or Administrative Agent (for
the account of such Lender), at the time interest is paid, such additional
amount that the respective Administrative Agent or such Lender specifies as
necessary to preserve the after tax yield (after factoring in United States
(federal and state) taxes imposed on or measured by net income) such Lender
would have received if such deductions (including deductions applicable to
additional sums payable under this Section) had not been made.

 

(d)                                 Borrower agrees to indemnify, defend and
hold Administrative Agent and each Lender harmless for (i) the full amount of
Taxes and Other Taxes (including any Taxes or Other Taxes imposed or asserted by
any jurisdiction on amounts payable under this Section) paid by Administrative
Agent and such Lender; and (ii) any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto; provided that (A) Borrower
shall not be obligated to indemnify the Administrative Agent or any Lender for
any penalties described in clause (ii) above to the extent the Administrative
Agent or such Lender, as applicable, (1) had actual knowledge of the existence
of the tax, interest, or expense, the non-payment of which gave rise to such
penalties, and (2) failed to give Borrower notice of such tax, interest or
expense within ten (10) Business Days after the Administrative Agent or such
Lender received actual knowledge of the existence thereof; and (B) except to the
extent contemplated in clause (A) of this Section 3.1(d), nothing contained in
this subsection (d) shall be deemed to imply any obligation on the part of the
Administrative Agent or any Lender to provide Borrower with the notice of any
such tax, penalty, interest or expense.  Payment under this subsection (d) shall
be made within 30 days after the date the Lender or the Administrative Agent
makes a demand therefor.

 

3.2                               ILLEGALITY.  If any Lender determines that any
Laws have made it unlawful, or that any Governmental Authority has asserted that
it is unlawful, for any Lender or its applicable Lending Office to make,
maintain or fund Offshore Rate Loans, or materially restricts the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the
applicable offshore Dollar market, or to determine or charge interest rates
based upon the Offshore Rate, then, on notice thereof by Lender to Borrower
through Administrative Agent, any obligation of such Lender to make Offshore
Rate Loans shall be suspended until such Lender notifies Administrative Agent
and Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, Borrower shall, upon demand from such
Lender (with a copy to Administrative Agent), prepay or Convert all Offshore
Rate Loans of such Lender, either on the last day of the Interest Period
thereof, if such Lender may lawfully continue to

 

49

--------------------------------------------------------------------------------


 

maintain such Offshore Rate Loans to such day, or immediately, if Lender may not
lawfully continue to maintain such Offshore Rate Loans.  Each Lender agrees to
designate a different Lending Office if such designation will avoid the need for
such notice and will not, in the good faith judgment of such Lender, otherwise
be materially disadvantageous to such Lender.

 

3.3                               INABILITY TO DETERMINE RATES.  If, in
connection with any Request for Extension of Credit involving any Offshore Rate
Loan, Administrative Agent determines that (a) Dollar deposits are not being
offered to banks in the applicable offshore dollar market for the applicable
amount and Interest Period of the requested Offshore Rate Loan, (b) adequate and
reasonable means do not exist for determining the underlying interest rate for
such Offshore Rate Loan, or (c) such underlying interest rate does not
adequately and fairly reflect the cost to Lender of funding such Offshore Rate
Loan, Administrative Agent will promptly notify Borrower and all Lenders. 
Thereafter, the obligation of all Lenders to make or maintain such Offshore Rate
Loan shall be suspended until Administrative Agent revokes such notice.  Upon
receipt of such notice, Borrower may revoke any pending request for a Borrowing
of Offshore Rate Loans or, failing that, be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

 

3.4                               INCREASED COST AND REDUCED RETURN; CAPITAL
ADEQUACY.

 

(a)                                  If any Lender determines that any Laws
announced after the date hereof

 

(i)                                     impose on such Lender any Tax, duty, or
other charge with respect to any Offshore Rate Loans or its obligation to make
Offshore Rate Loans (other than as a result of any change in the rate of
applicable taxes imposed on or measured by the net income of Administrative
Agent or any Lender);

 

(ii)                                  change the basis on which Taxes are
imposed on any amounts payable to such Lender under this Agreement in respect of
any Offshore Rate Loans;

 

(iii)                               impose or modify any reserve, special
deposit, or similar requirement (other than the reserve requirement utilized in
the determination of the Offshore Rate) relating to any extensions of credit or
other assets of, or any deposits with or other liabilities or commitments of,
such Lender (including its Commitment); or

 

(iv)                              impose on such Lender or on the offshore
Dollar interbank market any other condition affecting this Agreement or any of
such extensions of credit or liabilities or commitments;

 

and the result of any of the foregoing is to increase the cost to such Lender of
making, Converting into, Continuing, or maintaining any Offshore Rate Loans or
to reduce any sum received or receivable by such Lender under this Agreement
with respect to any Offshore Rate Loans, then from time to time upon demand of
such Lender (with a copy of such demand to Administrative Agent), Borrower shall
pay to such Lender such additional amounts as will compensate such Lender for
such increased cost or reduction (except to the extent that such increased cost
or reduction is an amount subject to Section 3.1, in which case the sum received
or receivable by such Lender shall be increased in accordance with the
provisions of Section 3.1).

 

50

--------------------------------------------------------------------------------


 

(b)                                 If any Lender determines that any change in
or the interpretation of any Laws announced after the date hereof have the
effect of reducing the rate of return on the capital of such Lender or
compliance by such Lender (or its Lending Office) or any corporation controlling
such Lender as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy and such Lender’s
desired return on capital), then from time to time upon demand of such Lender
(with a copy of such demand to Administrative Agent), Borrower shall pay to such
Lender such additional amounts as will compensate such Lender for such
reduction; provided, however, that Borrower shall not be required to pay
additional amounts to compensate any Lender for (i) any applicable withholding
tax imposed by Sections 1441 and 1442 of the Code that is withheld by
Administrative Agent from a payment to any Foreign Lender pursuant to
Section 10.22, (ii) any reduction in connection with any penalties, interest,
costs and expenses (including Attorney Costs) arising from a determination by
any Governmental Authority that Administrative Agent did not properly withhold
any tax or other amount from payments made in respect of any Foreign Lender; or
(iii) any change in the rate of applicable taxes imposed on or measured by net
income.

 

3.5                               BREAKFUNDING COSTS.  Upon demand of any Lender
(with a copy to Administrative Agent) from time to time, Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

(a)                                  any Continuation, Conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise); or

 

(b)                                 any failure by Borrower (for a reason other
than the failure of such Lender to make a Loan) to prepay, borrow, Continue or
Convert any Loan other than a Base Rate Loan on the date or in the amount
notified by Borrower;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  Borrower shall also pay any customary administrative fees charged by
such Lender in connection with the foregoing.

 

3.6                               MATTERS APPLICABLE TO ALL REQUESTS FOR
COMPENSATION.

 

(a)                                  The Administrative Agent or any Lender
claiming compensation under this Section 3 shall deliver to Borrower a
certificate setting forth in reasonable detail the additional amount or amounts
to be paid to it hereunder, which shall be conclusive in the absence of clearly
demonstrable error.  In determining such amount, Lenders may use any reasonable
averaging and attribution methods.  For purposes of this Section 3, a Lender
shall be deemed to have funded each Offshore Rate Loan at the Offshore Rate for
such Loan by a matching deposit or other borrowing in the offshore Dollar
interbank market, whether or not such Offshore Rate Loan was in fact so funded.

 

(b)                                 Borrower shall not be obligated to pay any
amount under this Section 3 which arose prior to the date which is 180 days
preceding the date of such demand or is attributable to periods prior to the
date which is 180 days preceding the date of such demand; provided,

 

51

--------------------------------------------------------------------------------


 

however, that in the event any Law is enacted that retroactively imposes any
cost or charge upon the Administrative Agent or any Lender that would otherwise
be a basis for compensation under Sections 3.1 through 3.5, the Administrative
Agent or such Lender may make a demand for such compensation through and
including the date which is 180 days after the date upon which such Law takes
effect.

 

(c)                                  Upon any Lender making a claim for
compensation under Section 3.1 or 3.4, Borrower may remove and replace such
Lender in accordance with Section 10.23 hereof.

 

3.7                               SURVIVAL.  All of Borrower’s obligations under
this Section 3 shall survive for a period of one (1) year after the later of
termination of the Commitments, and payment in full of all Obligations;
provided, however, that the obligation of Borrower to make any payment under
this Section 3 is contingent upon the receipt by Borrower of the certificate
described in Section 3.6(a) within the later of (a) 180 days after the later of
the repayment of all Loans, the termination of all Letters of Credit and the
termination of the Commitment, or (b) in the case of any Law retroactively
imposing any cost or charge upon the Administrative Agent or any Lender, 180
days after the date upon which such Law takes effect.

 

SECTION IV.
CONDITIONS PRECEDENT TO EXTENSIONS OF CREDIT

 

4.1                               CONDITIONS OF INITIAL EXTENSION OF CREDIT. 
The obligation of each Lender to make its initial Extension of Credit hereunder
is subject to satisfaction (or waiver by Administrative Agent) of the following
conditions precedent:

 

(a)                                  Loan Documents and Other Closing
Deliverables.  Unless waived by Administrative Agent and Lenders, Administrative
Agent’s receipt of the following, each of which shall be originals unless
otherwise specified or agreed to by Administrative Agent, each properly executed
by a Responsible Officer of the applicable Credit Party, each dated on, or in
the case of third party certificates, recently before the Closing Date and each
in form and substance satisfactory to Administrative Agent, Lenders and their
legal counsel:

 

(i)                                     executed counterparts of this Agreement,
sufficient in number for distribution to Administrative Agent, Lenders and
Borrower;

 

(ii)                                  the Notes executed by Borrower in favor of
each Lender, each in a principal amount equal to such Lender’s Commitment;

 

(iii)                               the Multi-Party Guaranty;

 

(iv)                              the Pledge and Security Agreement, together
with such certificates, stock powers, registrations and other supporting
documents as Administrative Agent shall reasonably require;

 

(v)                                 the Intellectual Property Security
Agreements together with such certificates, stock powers, registrations and
other supporting documents as Administrative Agent shall reasonably require;

 

(vi)                              executed counterparts of the Intercreditor
Agreement;

 

52

--------------------------------------------------------------------------------


 

(vii)                           the Second Lien Loan Documents;

 

(viii)                        such certificates of resolutions or other action,
incumbency certificates and/or other certificates of Responsible Officers of
Borrower as Administrative Agent may require to establish the identities of and
verify the authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer thereof;

 

(ix)                                sufficient copies of each Organization
Document of each Credit Party, as applicable, and, to the extent applicable,
certified as of a recent date by the appropriate governmental official, for each
Lender, each dated the Closing Date or a recent date prior thereto;

 

(x)                                   resolutions of the Board of Directors or
similar governing body of each Credit Party approving and authorizing the
execution, delivery and performance of this Agreement and the other Loan
Documents and the Merger Documents to which it is a party or by which it or its
assets may be bound as of the Closing Date, certified as of the Closing Date by
its secretary or an assistant secretary as being in full force and effect
without modification or amendment;

 

(xi)                                a good standing certificate from the
applicable Governmental Authority of each Credit Party’s jurisdiction of
incorporation, organization or formation and in each jurisdiction in which it is
qualified as a foreign corporation or other entity to do business, each dated a
recent date prior to the Closing Date;

 

(xii)                             a certificate signed by a Responsible Officer
of Borrower (A) that the representations and warranties made by Borrower herein
are true and correct on and as of the Closing Date (except to the extent such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date), (B) that Borrower
is in compliance with all the terms and provisions of the Loan Documents to
which it is a party, and no Default or Event of Default shall have occurred and
be continuing or would result from the consummation of the borrowing
contemplated hereby, and (C) that there has been no event or circumstance since
the date of the Audited Financial Statements which could reasonably be expected
to have a Material Adverse Effect;

 

(xiii)                          opinions of counsel to Borrower in substantially
the form of Exhibit G and otherwise in form and substance reasonably
satisfactory to Administrative Agent;

 

(xiv)                         such reliance letters as Administrative Agent
shall request providing for the right of the Administrative Agent and the
Lenders to rely on any legal opinions, solvency opinions or fairness opinions
delivered to Borrower or any of its Subsidiaries in connection with the Related
Transactions, in each case addressed to the Administrative Agent and Lenders;
and

 

(xv)                            such other assurances, certificates, documents,
consents or opinions as Administrative Agent, Issuing Lender or Requisite
Lenders reasonably may require.

 

(b)                                 Fees and Expenses.  Any fees and expenses
required to be paid by Borrower or any of its Subsidiaries to Administrative
Agent, Arranger or any Lender on or before the Closing Date pursuant to the
Facilities Letter, the Fee Letter, any Loan Document or otherwise shall have
been paid.

 

53

--------------------------------------------------------------------------------


 

(c)                                  Attorney Costs.  Unless waived by
Administrative Agent, Borrower shall have paid all Attorney Costs of
Administrative Agent to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of Attorney Costs as shall constitute its
reasonable estimate of Attorney Costs incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude final settling of accounts between Borrower and Administrative Agent).

 

(d)                                 Litigation.  Administrative Agent and its
counsel shall have been provided sufficient information concerning any and all
outstanding litigation involving Borrower or its Subsidiaries and shall be
satisfied with the same, in its sole and absolute discretion.

 

(e)                                  Related Transactions.  Administrative Agent
shall have received:

 

(i)                                     evidence, reasonably satisfactory to
Administrative Agent, that the Borrower has completed, or concurrently with the
initial credit extension hereunder will complete, the Related Transactions in
accordance with the terms of the Merger Documents (without any amendment thereto
or waiver thereunder unless consented to by Administrative Agent). 
Administrative Agent shall have received a copy of the Merger Documents and all
instruments, documents and agreements related thereto, certified in certificate
of a Responsible Officer of Borrower, dated the Closing Date, as correct and
complete; and

 

(ii)                                  evidence reasonably satisfactory to it
that since December 31, 2006, there shall have been no Material Adverse Change
with respect to Borrower and its Subsidiaries or Haverstick and its
Subsidiaries.

 

(f)                                    Existing Indebtedness.  On the Closing
Date, Borrower and its Subsidiaries shall have (i) repaid in full all Existing
Indebtedness, (ii) terminated any commitments to lend or make other extensions
of credit thereunder, (iii) delivered to Administrative Agent all documents or
instruments necessary to release all Liens securing Existing Indebtedness or
other obligations of Borrower and its Subsidiaries thereunder being repaid on
the Closing Date, and (iv) made arrangements satisfactory to Administrative
Agent with respect to the cancellation of any letters of credit outstanding
thereunder or the issuance of Letters of Credit to support the obligations of
Borrower and its Subsidiaries with respect thereto.

 

(g)                                 Authorizations and Consents.  Each Credit
Party shall have obtained all governmental authorizations and all consents of
other Persons, in each case that are necessary or advisable in connection with
the transactions contemplated by the Loan Documents and the Merger Documents and
each of the foregoing shall be in full force and effect and in form and
substance

reasonably satisfactory to Administrative Agent.  All applicable waiting periods
shall have expired without any action being taken or threatened by any competent
authority which would restrain, prevent or otherwise impose adverse conditions
on the transactions contemplated by the Loan Documents or the Merger Documents
or the financing thereof and no action, request for stay, petition for review or
rehearing, reconsideration, or appeal with respect to any of the foregoing shall
be pending, and the time for any applicable agency to take action to set aside
its consent on its own motion shall have expired.

 

54

--------------------------------------------------------------------------------


 

(h)                                 Collateral.  In order to create in favor of
Administrative Agent, for the benefit of Lenders, a valid, perfected first
priority security interest in the personal property Collateral, Administrative
Agent shall have received:

 

(i)                                     evidence satisfactory to Administrative
Agent of the compliance by each Credit Party of their obligations under the
Pledge and Security Agreement and the other Security Documents (including their
obligations to execute and deliver UCC financing statements, originals of
securities, instruments and chattel paper and any agreements governing deposit
and/or securities accounts as provided therein);

 

(ii)                                  A completed Collateral Questionnaire dated
the Closing Date and executed by a Responsible Officer of each Credit Party,
together with all attachments contemplated thereby, including (A) the results of
a recent search, by a Person satisfactory to Administrative Agent, of all
effective UCC financing statements (or equivalent filings) made with respect to
any personal or mixed property of any Credit Party in the jurisdictions
specified in the Collateral Questionnaire, together with copies of all such
filings disclosed by such search, and (B) UCC termination statements (or similar
documents) duly executed by all applicable Persons for filing in all applicable
jurisdictions as may be necessary to terminate any effective UCC financing
statements (or equivalent filings) disclosed in such search (other than any such
financing statements in respect of Permitted Liens);

 

(iii)                               opinions of counsel (which counsel shall be
reasonably satisfactory to Administrative Agent) with respect to the creation
and perfection of the security interests in favor of Administrative Agent in
such Collateral and such other matters governed by the laws of each jurisdiction
in which any Credit Party or any personal property Collateral is located as
Administrative Agent may reasonably request, in each case in form and substance
reasonably satisfactory to Administrative Agent; and

 

(iv)                              evidence that each Credit Party shall have
taken or caused to be taken any other action, executed and delivered or caused
to be executed and delivered any other agreement, document and instrument
(including without limitation, any intercompany notes evidencing Indebtedness
permitted to be incurred pursuant to Section 7.1(e)) and made or caused to be
made any other filing and recording (other than as set forth herein) reasonably
required by Collateral Agent.

 

(v)                                 executed notices of assignment of claims in
connection with United States government receivables complying with the terms of
the Assignment of Claims Act of 1940, 31 U.S.C. § 3727, 41 U.S.C. § 15. and
otherwise acceptable in form to Administrative Agent, to be held by the
Administrative Agent, and written authorization in form and substance
satisfactory to Administrative Agent authorizing Administrative Agent to file
such notices with the appropriate governmental authorities at Administrative
Agent’s discretion upon an Event of Default.

 

(vi)                              with respect to each Material Lease, a
Landlord Waiver from the landlord under such Material Lease; provided that no
such Landlord Waiver shall be required with respect to any Material Lease that
could not be obtained after the Credit Party that is the lessee under such
Material Lease shall have used its reasonable best efforts to do so.

 

55

--------------------------------------------------------------------------------


 

(i)                                     Control Agreements.  Administrative
Agent shall have received a duly executed control agreement covering any
applicable account collateral to the extent required under the Pledge and
Security Agreement.

 

(j)                                     Financial Statements; Projections. 
Lenders shall have received from Borrower (i) the Historical Financial
Statements, (ii) pro forma consolidated and consolidating financial statements
of Borrower and its Subsidiaries as at the Closing Date, and reflecting the
consummation of the Haverstick Acquisition, the related financings and the other
transactions contemplated by the Loan Documents and the Merger Documents to
occur on or prior to the Closing Date, which pro forma financial statements
shall be in form and substance satisfactory to Administrative Agent, and
(iii) the Projections.

 

(k)                                  Evidence of Insurance.  Administrative
Agent shall have received a certificate from Borrower’s insurance broker or
other evidence satisfactory to it that all insurance required to be maintained
pursuant to Section 6.6 is in full force and effect, together with endorsements
naming Administrative Agent, for the benefit of Lenders, as additional insured
and loss payee thereunder to the extent required under Section 6.6.

 

(l)                                     Solvency Certificate.  On the Closing
Date, Administrative Agent shall have received a certificate from Borrower dated
as of the Closing Date and addressed to Administrative Agent and Lenders, and in
form, scope and substance satisfactory to Administrative Agent, with appropriate
attachments and demonstrating that after giving effect to the consummation of
the Merger Documents and the Extensions of Credit to be made on the Closing
Date, Borrower and its Subsidiaries are and will be Solvent.

 

(m)                               Due Diligence.  Other than changes occurring
in the ordinary course of business, no information or materials are or should
have been available to Borrower and its Subsidiaries as of the Closing Date that
are materially inconsistent with the material previously provided to
Administrative Agent for its due diligence review of Borrower and its
Subsidiaries.

 

(n)                                 Minimum EBITDA.  The pro forma financial
statements delivered pursuant to Section 4.1(j) shall demonstrate in form and
substance reasonably satisfactory to Administrative Agent that on the Closing
Date and immediately after giving effect to any Extensions of Credit to be made
on the Closing Date and the payment of all fees and expenses required to be paid
in cash on the Closing Date, Borrower shall have generated trailing twelve month
Consolidated EBITDA of at least $15,000,000.

 

(o)                                 Proceeds of Second Lien Credit Agreement. 
Borrower shall have received $10,000,000 in gross proceeds from borrowings under
the Second Lien Credit Agreement.

 

(p)                                 Post-Closing Agreement.  Administrative
Agent shall have received a fully executed copy of the Post-Closing Letter,
setting forth post-closing obligations of the Borrower and its Subsidiaries with
respect to certain conditions set forth in this Section 4.1, in form and
substance satisfactory to Administrative Agent in all respects.

 

4.2                               CONDITIONS TO ALL EXTENSIONS OF CREDIT.  In
addition to any applicable conditions precedent set forth elsewhere in this
Section 4 or in Section 2, the obligation of each

 

56

--------------------------------------------------------------------------------


 

Lender to honor any Request for Extension of Credit other than a Conversion or
Continuation is subject to the following conditions precedent:

 

(a)                                  the representations and warranties of
Borrower contained in each of the Loan Documents shall be correct on and as of
the date of such Extension of Credit, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date;

 

(b)                                 no Default or Event of Default exists, or
would result from such proposed Extension of Credit;

 

(c)                                  Administrative Agent shall have timely
received a Request for Extension of Credit by Requisite Notice by the Requisite
Time;

 

(d)                                 Administrative Agent shall have received, in
form and substance satisfactory to it, such other assurances, certificates,
documents or consents related to the foregoing as Administrative Agent and
Requisite Lenders reasonably may require; and

 

(e)                                  no order, judgment or decree of any
Governmental Authority shall purport to restrain any Lender from making any
Loans to be made by it; no injunction or other restraining order shall have been
issued, shall be pending or noticed with respect to any action, suit or
proceeding seeking to enjoin or otherwise prevent the consummation of, or to
recover any damages or obtain relief as a result of, the transactions
contemplated by this Agreement or the making of Loans hereunder.

 

Each Request for Extension of Credit by Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.2(a) and
(b) have been satisfied on and as of the date of such Extension of Credit.

 

SECTION V.
REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to Administrative Agent and Lenders that:

 

5.1                               EXISTENCE AND QUALIFICATION; POWER; COMPLIANCE
WITH LAWS.

 

(a)                                  Each Credit Party is duly organized,
validly existing and, except as set forth on Schedule 5.1(a), in good standing
under the Laws of the state of its organization, has the requisite power and
authority and the legal right to own, lease and operate its properties, to
conduct its business as currently conducted, is duly qualified and in good
standing under the Laws of every jurisdiction where it is required to be so
qualified, except where the failure to be so qualified could not be reasonably
expected to have a Material Adverse Effect, and is in compliance with all Laws
except to the extent that noncompliance could not be reasonably expected to have
a Material Adverse Effect.

 

(b)                                 Schedule 5.1(b) attached hereto lists, as of
the Closing Date, each of the  Subsidiaries.

 

57

--------------------------------------------------------------------------------


 

(c)                                  Immediately after giving effect to the
Related Transactions, the Borrower will indirectly own 100% of the issued and
outstanding Equity Securities of Haverstick and its Subsidiaries.

 

5.2                               POWER; AUTHORIZATION; ENFORCEABLE
OBLIGATIONS.  Each Credit Party has the requisite power and authority and the
legal right to make, deliver and perform each Loan Document to which it is a
party and Borrower has the corporate or other entity power and authority to
borrow hereunder and has taken all necessary action to authorize the borrowings
on the terms and conditions of this Agreement and to authorize the execution,
delivery and performance of this Agreement and the other Loan Documents to which
it is a party.  No consent or authorization of, filing with, or other act by or
in respect of any Governmental Authority or any other Person, is required in
connection with the borrowings hereunder or with the execution, delivery,
performance, validity or enforceability of this Agreement or any of the other
Loan Documents.  The Loan Documents have been duly executed and delivered by
each Credit Party which is a party hereto, and constitute legal, valid and
binding obligations of such Credit Party, enforceable against such Credit Party
in accordance with their respective terms.

 

5.3                               NO LEGAL BAR.  The execution, delivery, and
performance by each Credit Party of the Loan Documents to which it is a party
and compliance with the provisions thereof have been duly authorized by all
requisite action on the part of such Credit Party and do not and will not
(a) violate or conflict with, or result in a breach of, or require any consent
under (i) any Organization Documents of the Credit Parties, (ii) any applicable
material Laws, rules, or regulations or any order, writ, injunction, or decree
of any Governmental Authority or arbitrator, or (iii) any material Contractual
Obligation of such Credit Party or any of its Subsidiaries or by which any of
them or any of their property is bound or subject, (b) constitute a default
under any material agreement or instrument, (c) require any registration with,
consent or approval of, notice to, or any other action to, with or by, and
Governmental Authority, or (d) result in, or require, the creation or imposition
of any Lien on any of the properties of such Credit Party or any of its
Subsidiaries (other than the Liens granted in connection herewith).

 

5.4                               EQUITY SECURITIES AND OWNERSHIP.  The Equity
Securities of each of Borrower and its Subsidiaries has been duly authorized and
validly issued and is fully paid and non-assessable.  Except as set forth on
Schedule 5.4, as of the date hereof, there is no existing option, warrant, call,
right, commitment or other agreement to which Borrower or any of its
Subsidiaries is a party requiring, and there is no membership interest or other
Equity Security of Borrower or any of its Subsidiaries outstanding which upon
conversion or exchange would require, the issuance by Borrower or any of its
Subsidiaries of any additional membership interests or other Equity Securities
of Borrower or any of its Subsidiaries or other Equity Securities convertible
into, exchangeable for or evidencing the right to subscribe for or purchase, a
membership interest or other Equity Security of Borrower or any of its
Subsidiaries.  Schedule 5.4 sets forth a true, complete and correct list as of
the Closing Date, both before and after giving effect to the Loan Documents and
the Related Transactions, of the name of Borrower and each of its Subsidiaries
and indicates for each such Person (other than Borrower) its ownership (by
holder and percentage interest) and the type of entity of each of them, and the
number and class of authorized and issued Equity Securities of such Subsidiary. 
Except as set forth on Schedule 5.4, as of the Closing Date, neither Borrower
nor any of its Subsidiaries has any equity investments in any other corporation
or entity.

 

58

--------------------------------------------------------------------------------


 

5.5                               FINANCIAL STATEMENTS; PROJECTIONS; NO MATERIAL
ADVERSE EFFECT.

 

(a)                                  The Historical Financial Statements
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein; (ii) fairly
present in all material respects the financial condition of Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) to the extent required by GAAP, show all material indebtedness and other
liabilities, direct or contingent, of Borrower and its Subsidiaries as of the
date thereof.

 

(b)                                 On and as of the relevant date of
determination, the Projections of Borrower and its Subsidiaries for the period
of fiscal year 2007 through and including fiscal year 2012, including quarterly
projections for each month during fiscal years 2007 and 2008 (the “Projections”)
are based on good faith estimates and assumptions made by the management of
Borrower and as of the relevant date of determination, management of Borrower
believed that the Projections were reasonable and attainable.

 

(c)                                  Since December 31, 2006, (i) there has been
no event or circumstance which could reasonably be expected to have a Material
Adverse Effect and (ii) except as set forth on Schedule 5.5 hereto and as
disclosed in the Borrower’s public filings with the Securities and Exchange
Commission from time to time, no Internal Control Event has occurred.

 

5.6                               LITIGATION.  Except as disclosed in the
Disclosure Letter, there are (a) no lawsuits, investigations or proceedings of
or before an arbitrator or Governmental Authority pending or, to the best of
knowledge of Borrower, threatened by or against Borrower or any of its
Subsidiaries or against any of their properties or revenues which, if adversely
determined, could reasonably be expected to have a Material Adverse Effect,
(b) no orders, writs, injunctions, judgments, or decrees of any court or
government agency or instrumentality to which the Borrower or any of its
Subsidiaries is a party or by which the property or assets of them are bound, or
(c) no grievances, disputes, or controversies outstanding with any union or
other organization of the employees of Borrower or any of its Subsidiaries, or,
to the knowledge of Borrower or such Subsidiaries, threats of work stoppage,
strike, or pending demands for collective bargaining, which could reasonably be
expected to cause or result in a Material Adverse Effect.

 

5.7                               NO DEFAULT; CONTINUED BUSINESS.  Neither
Borrower nor any its Subsidiaries are in default under or with respect to any
Contractual Obligation which could reasonably be expected to have a Material
Adverse Effect, and no Default or Event of Default has occurred and is
continuing or will result from the consummation of this Agreement or any of the
other Loan Documents, or the making of the Extensions of Credit hereunder. 
There exists no actual, pending, or, to Borrower’s knowledge, any threatened
termination, cancellation or limitation of, or any modification or change in the
business relationship of Borrower or any Subsidiary and any customer or
supplier, or any group of customers or suppliers, whose purchases or supplies,
individually or in the aggregate, could reasonably be expected to cause or
result in a Material Adverse Effect, and there exists no present condition or
state of facts or circumstances that could reasonably be expected to have a
Material Adverse Effect or prevent any Credit Party from

 

59

--------------------------------------------------------------------------------


 

conducting such business or the transactions contemplated by this Agreement in
substantially the same manner in which it was previously conducted.

 

5.8                               OWNERSHIP OF PROPERTY; LIENS.  Borrower and
its Subsidiaries have valid fee or leasehold interests in all real property
which they use in their respective businesses, and Borrower and its Subsidiaries
have good and marketable title to all their other property, and none of such
property is subject to any Lien, except as permitted in Section 7.2.

 

5.9                               TAXES.  Borrower and its Subsidiaries have
timely filed all material tax returns which are required to be filed, and have
paid, or made provision for the payment of, all taxes whether or not shown as
due on any tax return, except (a) such taxes, if any, as are being contested in
good faith by appropriate proceedings and as to which adequate reserves have
been both established and maintained in accordance with GAAP, and (b) immaterial
taxes in de minimis amounts; provided, however, that in each case no material
item or portion of property of Borrower or any of its Subsidiaries is in
jeopardy of being seized, levied upon or forfeited.  Borrower knows of no
proposed tax assessment against Borrower or any of its Subsidiaries which is not
being actively contested by Borrower or such Subsidiary in good faith and by
appropriate proceedings and as to which adequate reserves have been both
established and maintained in accordance with GAAP.

 

5.10                        MARGIN REGULATIONS; INVESTMENT COMPANY ACT.

 

(a)                                  Neither Borrower for any of its
Subsidiaries is engaged nor will it engage, principally or as one of its
important activities, in the business of extending credit for the purpose of
“purchasing” or “carrying” “margin stock” within the respective meanings of each
of the quoted terms under Regulation U of the Board of Governors of the Federal
Reserve System as now and from time to time hereafter in effect.  No part of the
proceeds of any Extensions of Credit hereunder will be used for “purchasing” or
“carrying” “margin stock” as so defined or for any purpose which violates, or
which would be inconsistent with, the provisions of Regulations T, U or X of
such Board of Governors.

 

(b)                                 Neither Borrower nor any of its Subsidiaries
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

 

5.11                        ERISA COMPLIANCE; EMPLOYEE MATTERS.

 

(a)                                  Each Employee Benefits Plan is in
compliance in all material respects with the applicable provisions of ERISA, the
Code and other applicable Laws.  Each Employee Benefits Plan that is intended to
qualify under Section 401(a) of the Code has received a favorable determination
or opinion letter from the IRS or an application for such a letter is currently
being processed by the IRS with respect thereto and, to the best knowledge of
Borrower, nothing has occurred which would prevent, or cause the loss of, such
qualification.  Borrower and each ERISA Affiliate have made all required
contributions to each Pension Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Pension
Plan.  There has been no prohibited transaction (which is not otherwise exempt
under Section 4975 of the Code) or violation of the fiduciary responsibility
rules under ERISA with respect to any

 

60

--------------------------------------------------------------------------------


 

Employee Benefits Plan that has or could reasonably be expected to have a
Material Adverse Effect.

 

(b)                                 (i) No ERISA Event has occurred or, to the
best of knowledge of Borrower or any Subsidiary or ERISA Affiliate, is
reasonably expected to occur; (ii) no Pension Plan has any Unfunded Pension
Liability; (iii) neither Borrower nor any Subsidiary or ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due and not delinquent
under Section 4007 of ERISA); (iv) neither Borrower nor any Subsidiary or ERISA
Affiliate has incurred, or, to the best of knowledge of Borrower or any
Subsidiary or ERISA Affiliate, reasonably expects to incur, any liability (and,
to the best of knowledge of Borrower or any Subsidiary or ERISA Affiliate, no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) neither Borrower nor any Subsidiary or
ERISA Affiliate has engaged in a transaction that could be subject to Sections
4069 or 4212(c) of ERISA.  Except to the extent required under Section 4980B of
the Code, no Employee Benefit Plan provides health or welfare benefits (through
the purchase of insurance or otherwise) for any retired or former employee of
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
extending beyond the end of the month in which any such retired or former
employee terminates employment.

 

(c)                                  Borrower and each of its Subsidiaries has
good labor relations.  Borrower, its Subsidiaries, and their respective
employees, agents and representatives have not committed any material unfair
labor practice as defined in the National Labor Relations Act.  Neither Borrower
nor any of its Subsidiaries has been or is engaged in any unfair labor practice
that could reasonably be expected to have a Material Adverse Effect.  There has
been and is (a) no unfair labor practice charge or complaint pending against
Borrower or any of its Subsidiaries, or to the best knowledge of Borrower,
threatened against any of them before the National Labor Relations Board or any
other Governmental Authority and no grievance or arbitration proceeding arising
out of or under any collective bargaining agreement or similar agreement that is
so pending against Borrower or any of its Subsidiaries or to the best knowledge
of Borrower, threatened against any of them, (b) no labor dispute, strike,
lockout, slowdown or work stoppage in existence or threatened against, involving
or affecting Borrower or any of its Subsidiaries that could reasonably be
expected to have a Material Adverse Effect, (c) no labor union, labor
organization, trade union, works council, or group of employees of Holdings or
any of its Subsidiaries has made a pending demand for recognition or
certification, and there are no representation or certification proceedings or
petitions seeking a representation proceeding presently pending or threatened to
be brought or filed with the National Labor Relations Board or any other
Governmental Authority, and (d) to the best knowledge of Borrower, no union
representation question existing with respect to any of the employees of
Holdings or any of its Subsidiaries and, to the best knowledge of Borrower, no
labor union organizing activity with respect to any employees of Borrower or any
of its Subsidiaries that is taking place, except (with respect to any matter
specified in clause (a), (b), (c), or (d) above, either individually or in the
aggregate) such as is not reasonably likely to have a Material Adverse Effect or
as disclosed in Schedule 5.11.

 

5.12                        INTANGIBLE ASSETS.  Borrower and its Subsidiaries
own, or possess the right to use, all trademarks, trade names, copyrights,
patents, patent rights, franchises, licenses and other

 

61

--------------------------------------------------------------------------------


 

intangible assets that are used in the conduct of their respective businesses as
now operated or could obtain such right without causing a Material Adverse
Effect, and none of such items, to the best knowledge of Borrower, conflicts
with the valid trademark, trade name, copyright, patent, patent right or
intangible asset of any other Person to the extent that such conflict has or
could reasonably be expected to have a Material Adverse Effect.

 

5.13                        COMPLIANCE WITH LAWS.  Borrower and its Subsidiaries
are in compliance in all material respects with all material Laws that are
applicable to such Person.

 

5.14                        ENVIRONMENTAL COMPLIANCE.  Borrower and its
Subsidiaries conduct in the ordinary course of business a review of the effect
of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof Borrower has
reasonably concluded that such Environmental Laws and claims do not, and could
not reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect.

 

5.15                        INSURANCE.  The properties of Borrower and its
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of Borrower, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where Borrower or such
Subsidiary operates.  Schedule 5.15 sets forth a list of all insurance
maintained by or on behalf of the Credit Parties and each of their Subsidiaries
as of the Closing Date and, as of the Closing Date, all premiums in respect of
such insurance have been paid.

 

5.16                        SWAP OBLIGATIONS.  Neither Borrower nor any of its
Subsidiaries has incurred any outstanding obligations under any Swap Contracts,
other than Permitted Swap Obligations.  Borrower has undertaken its own
independent assessment of its consolidated assets, liabilities and commitments
and has considered appropriate means of mitigating and managing risks associated
with such matters and has not relied on any swap counterparty or any Affiliate
of any swap counterparty in determining whether to enter into any Swap Contract.

 

5.17                        SOLVENCY.  Borrower has received consideration that
is the reasonable equivalent value of the obligations and liabilities Borrower
has incurred in favor of Administrative Agent and the Lenders.  Each Credit
Party is Solvent and each Credit Party will be Solvent after giving effect to
(i) the execution and delivery of the Loan Documents to Administrative Agent and
the Lenders and the Extensions of Credit thereunder and (ii)  the Related
Transactions (on a pro forma basis).

 

5.18                        DISCLOSURE.  No statement, information, report,
representation, or warranty made by any Credit Party in any Loan Document or
furnished to Lender in connection with any Loan Document contains any untrue
statement of a material fact or, when viewed together with Borrower’s periodic
reports filed under the Exchange Act and the rules and regulations promulgated
thereunder, omits to state any material fact necessary to make the statements
herein or therein not misleading; provided that, with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.  After due inquiry by Borrower, there is no

 

62

--------------------------------------------------------------------------------


 

known fact that any Credit Party has not disclosed to Administrative Agent and
the Lenders that has or is reasonably likely to have a Material Adverse Effect.

 

5.19                        PATRIOT ACT.

 

(a)                                  Neither the Loans contemplated hereunder
nor the use of the proceeds thereof will violate the Anti-Terrorism Order, the
USA Patriot Act, the Trading with the Enemy Act, as amended, or any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto.

 

(b)                                 Neither Borrower nor any Subsidiary (1) is a
Person described or designated in the Specially Designated Nationals and Blocked
Persons List of the Office of Foreign Assets Control or in Section 1 of the
Anti-Terrorism Order, or (2) to the best knowledge of Borrower, engages in any
dealings or transactions with any such Person.  The Borrower and its
Subsidiaries are in compliance, in all material respects, with the USA Patriot
Act.

 

(c)                                  No part of the proceeds from the Loans
hereunder will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

 

5.20                        RELATED TRANSACTIONS.

 

(a)                                  Borrower has heretofore furnished
Administrative Agent true and correct copies of the Merger Documents.

 

(b)                                 The Related Transactions have been (or, on
the Closing Date, shall concurrently be) completed in compliance with the terms
of the Merger Documents and all applicable Laws.  No material provision of the
Merger Documents was (or shall be) amended or waived in connection with the
transactions described therein unless consented to by Administrative Agent,
which consent shall not be unreasonably withheld.  All material and necessary
authorizations, consents, approvals, exceptions or other actions by or notices
to or filings with any court or administrative or governmental body or other
Person required in connection with the execution, delivery or performance of the
Merger Documents or the consummation of the Related Transactions are (or, on the
Closing Date, shall concurrently be) final and in full force and effect.

 

(c)                                  The execution and delivery of the Merger
Documents did not, and the consummation of the Related Transactions will not,
materially violate any material statute or regulation of the United States
(including any securities law) or of any state or other applicable jurisdiction,
or any material order, judgment or decree of any court or governmental body
binding on Borrower or any Subsidiary, or result in a breach of, or constitute a
default under, any material agreement, indenture, instrument or other document,
or any judgment, order or decree, to which Borrower or any Subsidiary is a party
or by which Borrower or any Subsidiary is bound.

 

63

--------------------------------------------------------------------------------


 

5.21                        SECURITY INTEREST IN COLLATERAL.  The provisions of
this Agreement and the other Loan Documents create legal and valid Liens on all
the Collateral in favor of Administrative Agent, for the benefit of
Administrative Agent and the Lenders, and such Liens constitute perfected and
continuing Liens on the Collateral, securing the Obligations, enforceable
against the applicable Loan Party and all third parties, and having priority
over all other Liens on the Collateral except in the case of (a) Liens permitted
pursuant to Section 7.2, to the extent any such Liens would have priority over
the Liens in favor of Collateral Agent pursuant to any applicable law and
(b) Liens perfected only by possession (including possession of any certificate
of title) to the extent Administrative Agent has not obtained or does not
maintain possession of such Collateral.

 

5.22                        PERMITS, ETC.  Each Credit Party has, and is in
compliance with, all permits, licenses, authorizations, approvals, entitlements
and accreditations required for such Person lawfully to own, lease, manage or
operate, or to acquire, each business currently owned, leased, managed or
operated, or to be acquired, by such Person, which, if not obtained, could
reasonably be expected to have a Material Adverse Effect.  No condition exists
or event has occurred which, in itself or with the giving of notice or lapse of
time or both, would result in the suspension, revocation, impairment, forfeiture
or non-renewal of any such permit, license, authorization, approval, entitlement
or accreditation, and there is no claim that any thereof is not in full force
and effect, except, to the extent any such condition, event or claim could not
be reasonably be expected to have a Material Adverse Effect.

 

5.23                        MATERIAL CONTRACTS.  Set forth in the Disclosure
Letter is a true, correct and complete list of all the Material Contracts in
effect on the Closing Date.  All such Material Contracts, together with any
updates provided pursuant to Section 6.2(l), are in full force and effect and no
defaults currently exist thereunder (other than as described in the Disclosure
Letter or in such updates).

 

5.24                        CERTAIN FEES.  No broker’s or finder’s fee or
commission will be payable with respect hereto or any of the transactions
contemplated hereby.

 

5.25                        AFFILIATE TRANSACTIONS.  Except as set forth on
Schedule 5.25, as of the date of this Agreement, there are no existing or
proposed agreements, arrangements, understandings, or transactions between any
Credit Party and any of the officers, members, managers, directors,
stockholders, parents, other interest holders, employees, or Affiliates (other
than other Credit Parties) of any Credit Party or any members of their
respective immediate families, and none of the foregoing Persons are directly or
indirectly indebted to or have any direct or indirect ownership, partnership, or
voting interest in any Affiliate of any Credit Party or any Person with which
any Credit Party has a business relationship or which competes with any Credit
Party.

 

5.26                        DORMANT SUBSIDIARIES.  None of the Subsidiaries of
Borrower set forth on Schedule 5.26 (the “Dormant Subsidiaries”) have any
material continuing operations or conduct any material business and all are in
the process of being dissolved by the Borrower.  Borrower is using its
reasonable best efforts to complete the dissolution process with respect to each
Dormant Subsidiary in a timely manner.

 

64

--------------------------------------------------------------------------------


 

SECTION VI.
AFFIRMATIVE COVENANTS

 

So long as any Obligation (excluding inchoate indemnity obligations) remains
unpaid or unperformed, or any portion of the Commitments or any Letter of Credit
remain outstanding, Borrower shall, and shall (except in the case of Borrower’s
reporting covenants set forth in Sections 6.1 and 6.2(a)-(c)), cause each
Subsidiary, to:

 

6.1                               FINANCIAL STATEMENTS.  Deliver to
Administrative Agent and each Lender, in form and detail satisfactory to
Administrative Agent and Requisite Lenders:

 

(a)                                  as soon as available, but in any event
within 90 days after the end of each fiscal year of Borrower, a consolidated
balance sheet, a consolidated statement of income and a consolidated cash flow
statement of Borrower and its Subsidiaries as at the end of such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, audited and accompanied by a report and
opinion of an independent certified public accountant of nationally recognized
standing, which report and opinion shall be prepared in accordance with GAAP and
shall not be subject to any qualifications or exceptions as to the scope of the
audit nor to any qualifications or exceptions not reasonably acceptable to
Requisite Lenders;

 

(b)                                 as soon as available, but in any event
within 45 days after the end of each of the first three fiscal quarters of each
fiscal year of Borrower, a consolidated balance sheet, a consolidated statement
of income and a consolidated cash flow statement of Borrower and its
Subsidiaries as at the end of such fiscal quarter, and for such fiscal quarter
and for the portion of Borrower’s fiscal year then ended, setting forth in each
case in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of Borrower as
fairly presenting in all material respects the financial condition, results of
operations and cash flows of Borrower and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes.

 

(c)                                  as soon as available, but in any event
within 45 days after the end of each fiscal month of Borrower (including months
which began prior to the Closing Date), a consolidated balance sheet, a
consolidated statement of income and a consolidated cash flow statement of
Borrower and its Subsidiaries as at the end of such fiscal month, and for such
fiscal month and for the

portion of Borrower’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal month of the previous
fiscal year and the corresponding portion of the previous fiscal year, all in
reasonable detail and certified by a Responsible Officer of Borrower as fairly
presenting in all material respects the financial condition, results of
operations and cash flows of Borrower and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes; provided, however, that with respect to the delivery of such
financial statements during fiscal year 2008, there shall be no requirement to
deliver comparisons to the corresponding month from the prior fiscal year.

 

65

--------------------------------------------------------------------------------


 

(d)                                 if, as a result of any change in accounting
principles and policies (or the application thereof) from those used in the
preparation of the Historical Financial Statements, the consolidated financial
statements of Borrower and its Subsidiaries delivered pursuant to
Section 6.1(a) or 6.1(b) will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such sections had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation for all such prior
financial statements in form and substance satisfactory to Administrative Agent.

 

Reports required to be delivered pursuant to clauses (a), (b) and (c) of this
Section 6.1 shall be deemed to have been delivered on the date on which Borrower
posts such reports on Borrower’s internet website at the website address listed
on Schedule 10.2 hereof or when such report is posted on the Securities and
Exchange Commission’s website at www.sec.gov.; provided that (x) Borrower shall
notify Administrative Agent of the posting of any such new material, and (y) in
every instance Borrower shall provide paper copies of the Compliance
Certificates required by clause (a) of Section 6.2 to Administrative Agent and
each Lender.  Except for the Compliance Certificates referred to in such clause
(a) of Section 6.2, Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the reports referred to in clauses (a) and
(b) of this Section 6.1, and in any event shall have no responsibility to
monitor compliance by Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such reports.

 

6.2                               CERTIFICATES, NOTICES AND OTHER INFORMATION.
 Deliver to Administrative Agent and each Lender, in form and detail
satisfactory to Administrative Agent and Requisite Lenders:

 

(a)                                  within five (5) days after the delivery of
the financial statements referred to in Sections 6.1(a) and (b), a duly
completed Compliance Certificate signed by a Responsible Officer of Borrower;

 

(b)                                 promptly after the same are available,
copies of each annual report, proxy or financial statement or other report or
communication sent to the stockholders of Borrower, and copies of all annual,
regular, periodic and special reports and registration statements which Borrower
may file or be required to file with the Securities and Exchange Commission
under Sections 13 or 15(d) of the Exchange Act, and not otherwise required to be
delivered to Administrative Agent pursuant hereto;

 

(c)                                  promptly after the occurrence thereof,
notice of any Default or Event of Default;

 

(d)                                 notice of any change in accounting policies
or financial reporting practices by Borrower or any Subsidiary that is material
to Borrower or to Borrower and its Subsidiaries on a consolidated basis;

 

(e)                                  promptly after the commencement thereof,
notice of any litigation, investigation or proceeding affecting Borrower where
the reasonably expected damages to Borrower exceed

 

66

--------------------------------------------------------------------------------


 

$2,500,000, or in which injunctive relief or similar relief is sought, which
relief, if granted, could reasonably be expected to have a Material Adverse
Effect;

 

(f)                                    promptly after the occurrence thereof,
notice of any Reportable Event with respect to any Pension Plan or the intent to
terminate any Pension Plan, or the institution of proceedings or the taking or
expected taking of any other action to terminate any Pension Plan or withdraw
from any Pension Plan;

 

(g)                                 (i) in advance of, if known, or promptly
after the occurrence of any ERISA Event, a written notice specifying the nature
thereof, what action Borrower, its Subsidiaries or any of their respective ERISA
Affiliates has taken, is taking or proposes to take with respect thereto and,
when known, any action taken or threatened by the IRS, the Department of Labor
or the PBGC with respect thereto; and (ii) promptly following such ERISA Event,
copies of (1) each Schedule B (Actuarial Information) to the annual report
(Form 5500 Series) filed by Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates with the IRS with respect to each Pension Plan;
(2) all notices received by Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates from a Multiemployer Plan sponsor concerning an
ERISA Event; and (3) copies of such other documents or governmental reports or
filings relating to any Employee Benefit Plan as Administrative Agent shall
reasonably request;

 

(h)                                 promptly after the occurrence thereof,
notice of any Material Adverse Effect;

 

(i)                                     as soon as practicable and in any event
no later than January 31 of each fiscal year, a consolidated plan and financial
forecast for such fiscal year and each fiscal year (or portion thereof) through
the final maturity date of the Loans (a “Financial Plan”), including (i) a
forecasted consolidated and consolidating balance sheet and forecasted
consolidated and consolidating statements of income and cash flows of Borrower
and its Subsidiaries for each such fiscal year, together with pro forma
Compliance Certificates for each such fiscal year and an explanation of the
assumptions on which such forecasts are based, (ii) forecasted consolidated
statements of income and cash flows of Borrower and its Subsidiaries for each
month of the fiscal year then beginning, (iii) forecasts demonstrating projected
compliance with the requirements of Section 7.12 through the Maturity Date of
the Term Loans, and (iv) forecasts demonstrating adequate liquidity through the
Maturity Date of the Term Loans, together, in each case, with an explanation of
the assumptions on which such forecasts are based all in form and substance
reasonably satisfactory to Administrative Agent and accompanied by a certificate
from a Responsible Office of Borrower certifying that the projections contained
therein are based upon good faith estimates and assumptions believed by Borrower
to be reasonable at the time made and at the time of delivery thereof; provided,
however, that with respect to fiscal year 2008, the monthly forecasts described
in clause (ii) above may be delivered up to 90 days after the Closing Date.

 

(j)                                     as soon as practicable and in any event
by the last day of each fiscal year, a report in form and substance satisfactory
to Administrative Agent outlining all material insurance coverage maintained as
of the date of such report by Borrower and its Subsidiaries and all material
insurance coverage planned to be maintained by Borrower and its Subsidiaries in
the immediately succeeding fiscal year;

 

67

--------------------------------------------------------------------------------

 


 

(k)           with reasonable promptness, written notice of any change in the
board of directors (or similar governing body) of Borrower;

 

(l)            promptly, and in any event within ten Business Days (i) after any
Material Contract of Borrower or any of its Subsidiaries is terminated or
amended in a manner that would (x) decrease the revenue to be received by any
Credit Party during any fiscal year under such Material Contract by more than
25% or (y) increase the cost to be paid by any Credit Party during any fiscal
year under such Material Contract by more than 25%, and (ii) after any new
Material Contract is entered into, a written statement describing such event,
with copies of such material amendments or new contracts, delivered to
Administrative Agent (to the extent such delivery is permitted by the terms of
any such Material Contract, provided that no such prohibition on delivery shall
be effective if it were bargained for by Borrower or its applicable Subsidiary
with the intent of avoiding compliance with this Section 6.2(l)), and an
explanation of any actions being taken with respect thereto;

 

(m)          as soon as practicable (but, in any event, within 7 days) following
receipt thereof, copies of all environmental audits and reports with respect to
environmental matters at any facility of Borrower or its Subsidiaries or which
relate to any environmental liabilities of Borrower or its Subsidiaries which,
in any such case, individually or in the aggregate, could reasonably be expected
to result in a Material Adverse Effect;

 

(n)           at least thirty (30) days prior to the occurrence of any change
(i) in any Credit Party’s corporate name, (ii) in any Credit Party’s identity or
corporate structure, or (iii) in any Credit Party’s Federal Taxpayer
Identification Number, Borrower will furnish to the Administrative Agent notice
thereof.  Borrower agrees not to effect or permit any change referred to in the
preceding sentence unless all filings have been made under the Uniform
Commercial Code or otherwise that are required in order for Administrative Agent
to continue at all times following such change to have a valid, legal and
perfected security interest in all the Collateral and for the Collateral at all
times following such change to have a valid, legal and perfected security
interest as contemplated in the Security Documents.  Borrower will furnish to
Administrative Agent prompt written notice of any Lien (other than Permitted
Liens) or claims made or asserted against any Collateral or interest therein. 
Borrower also agrees promptly to notify Administrative Agent in writing if any
material portion of the Collateral is lost, damaged or destroyed;

 

(o)           each year, at the time of delivery of annual financial statements
with respect to the preceding fiscal year pursuant to Section 6.1(a), a
certificate (i) either confirming that there has been no material change in such
information since the date of the Collateral Questionnaire delivered on the
Closing Date or the date of the most recent certificate delivered pursuant to
this Section and/or identifying such changes, and (ii) updating the Collateral
Questionnaire to reflect material changes in such information since the date of
the Collateral Questionnaire delivered on the Closing Date or the date of the
most recent certificate delivered pursuant to this Section;

 

(p)           promptly (i) if any Credit Party obtains knowledge that any Credit
Party or any Person which owns, directly or indirectly, any Equity Securities of
any Credit Party, or any other holder at any time of any direct or indirect
equitable, legal or beneficial interest therein is the subject of any of the
Terrorism Laws, such Credit Party will notify Administrative Agent and (ii)

 

68

--------------------------------------------------------------------------------


 

upon the request of any Lender, such Credit Party will provide any information
such Lender believes is reasonably necessary to be delivered to comply with the
Patriot Act; and

 

(q)           promptly, such other data and information as from time to time may
be reasonably requested by Administrative Agent.

 

(r)            concurrently with the delivery of all reports, statements and
other information delivered pursuant to the Second Lien Credit Agreement, copies
of such reports, statements and other information, except to the extent that
such information has already been delivered to the Administrative Agent and the
Lenders in accordance with the terms hereof; and

 

(s)           concurrent notice of and a copy of each amendment (or proposed
amendment) to the Second Lien Credit Agreement, regardless of whether such
amendment is permitted under the Intercreditor Agreement without the consent of
the Administrative Agent and/or the Lenders.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of Borrower setting forth details of the occurrence referred
to therein and stating what action Borrower has taken and proposes to take with
respect thereto.  The annual reports, proxies, financial statements or other
communications required by Section 6.2(b) above shall be deemed to have been
delivered on the date on which Borrower posts such reports on Borrower’s website
on the Internet at the website address listed on Schedule 10.2 hereof or when
such report is posted on the Securities and Exchange Commission’s website at
www.sec.gov; provided that Borrower shall notify Administrative Agent of the
posting of any such new material.  Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the reports and communications
referred to in Section 6.2(b), and in any event shall have no responsibility to
monitor compliance by Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such reports and communications.

 

6.3          PAYMENT OF TAXES.  Pay and discharge when due all taxes,
assessments, and governmental charges, except for (a) any such tax, assessment,
charge, or levy which is a Lien permitted under Section 7.2(i) and
(b) immaterial taxes in de minimis amounts.

 

6.4          PRESERVATION OF EXISTENCE.  Preserve and maintain its existence,
governmental authorizations, licenses, permits, rights, franchises and
privileges necessary or desirable in the normal conduct of its business, except
(i) as permitted by Section 7.3, or (ii) where failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

6.5          MAINTENANCE OF PROPERTIES.  Maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business
in good order and condition, subject to wear and tear in the ordinary course of
business, and not permit any waste of its properties, except where failure to do
so could not reasonably be expected to have a Material Adverse Effect.

 

6.6          MAINTENANCE OF INSURANCE.  Borrower will maintain or cause to be
maintained, with financially sound and reputable insurers, (i) business
interruption insurance reasonably satisfactory to Administrative Agent, and
(ii) casualty insurance, such public liability insurance, third party property
damage insurance with respect to liabilities, losses or damage in

 

69

--------------------------------------------------------------------------------


 

respect of the assets, properties and businesses of Borrower and its
Subsidiaries as are customarily carried or maintained under similar
circumstances by Persons of established reputation of similar size and engaged
in similar businesses, in each case in such amounts (giving effect to self
insurance which comports with the requirements of this Section and provided that
adequate reserves therefor are maintained in accordance with GAAP), with such
deductibles, covering such risks and otherwise on such terms and conditions as
shall be customary for such Persons.  Each such policy of insurance shall
(i) name Administrative Agent, on behalf of Lenders as an additional insured
thereunder as its interests may appear, and (ii) in the case of each casualty
insurance policy, contain a loss payable clause or endorsement, satisfactory in
form and substance to Administrative Agent, that names Administrative Agent, on
behalf of Lenders, as the loss payee thereunder and provides for at least thirty
(30) days’ prior written notice to Administrative Agent of any modification or
cancellation of such policy and that no act or default of Borrower or any other
Person shall affect the right of Administrative Agent to recover under such
policy or policies in case of loss or damage.

 

6.7          COMPLIANCE WITH LAWS.

 

(a)           Comply with the requirements of all applicable Laws and orders of
any Governmental Authority, noncompliance with which could reasonably be
expected to have a Material Adverse Effect.


 


(B)           CONDUCT ITS OPERATIONS AND KEEP AND MAINTAIN ITS PROPERTY IN
MATERIAL COMPLIANCE WITH ALL ENVIRONMENTAL LAWS.


 


6.8          INSPECTION RIGHTS.  AT ANY TIME DURING REGULAR BUSINESS HOURS AND
AS OFTEN AS REASONABLY REQUESTED UPON REASONABLE NOTICE, PERMIT ADMINISTRATIVE
AGENT OR ANY LENDER, OR ANY EMPLOYEE, AGENT OR REPRESENTATIVE THEREOF, TO
EXAMINE, AUDIT AND MAKE COPIES AND ABSTRACTS FROM BORROWER’S RECORDS AND BOOKS
OF ACCOUNT AND TO VISIT AND INSPECT ITS AND ITS SUBSIDIARIES’ PROPERTIES AND TO
DISCUSS ITS AFFAIRS, FINANCES AND ACCOUNTS WITH ANY OF ITS OFFICERS AND KEY
EMPLOYEES, AND, UPON REQUEST, FURNISH PROMPTLY TO ADMINISTRATIVE AGENT OR ANY
LENDER TRUE COPIES OF ALL FINANCIAL INFORMATION AND INTERNAL MANAGEMENT REPORTS
MADE AVAILABLE TO THEIR SENIOR MANAGEMENT.  NOTWITHSTANDING ANY PROVISION OF
THIS AGREEMENT TO THE CONTRARY, SO LONG AS NO DEFAULT OR EVENT OF DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING, NEITHER BORROWER NOR ANY OF ITS SUBSIDIARIES
SHALL BE REQUIRED TO DISCLOSE, PERMIT THE INSPECTION, EXAMINATION, PHOTOCOPYING
OR MAKING EXTRACTS OF, OR DISCUSS, ANY DOCUMENT, INFORMATION OR OTHER MATTER
THAT (I) CONSTITUTES NON-FINANCIAL TRADE SECRETS OR NON-FINANCIAL PROPRIETARY
INFORMATION, OR (II) THE DISCLOSURE OF WHICH TO ANY LENDER, OR ITS DESIGNATED
REPRESENTATIVE, IS THEN PROHIBITED BY LAW OR ANY AGREEMENT BINDING ON BORROWER
OR ANY OF ITS SUBSIDIARIES THAT WAS NOT ENTERED INTO BY BORROWER OR ANY SUCH
SUBSIDIARY FOR THE PURPOSE OF CONCEALING INFORMATION FROM THE LENDERS.  BORROWER
SHALL, HOWEVER, FURNISH TO ADMINISTRATIVE AGENT SUCH INFORMATION CONCERNING
BORROWER’S INTELLECTUAL PROPERTY (INCLUDING, WITHOUT LIMITATION, APPLICATION AND
REGISTRATION NUMBERS FOR ANY FILINGS IN CONNECTION WITH SUCH INTELLECTUAL
PROPERTY) AS IS REASONABLY NECESSARY TO PERMIT ADMINISTRATIVE AGENT (ON BEHALF
OF ITSELF AND THE OTHER LENDERS) TO PERFECT A SECURITY INTEREST IN SUCH
INTELLECTUAL PROPERTY.  BORROWER WILL, UPON THE REQUEST OF ADMINISTRATIVE AGENT
OR REQUISITE LENDERS, PARTICIPATE IN A MEETING OF ADMINISTRATIVE AGENT AND
LENDERS ONCE DURING EACH FISCAL YEAR TO BE HELD AT BORROWER’S CORPORATE OFFICES
(OR AT SUCH OTHER LOCATION AS MAY BE AGREED TO BY BORROWER

 

70

--------------------------------------------------------------------------------


 


AND ADMINISTRATIVE AGENT) AT SUCH TIME AS MAY BE AGREED TO BY BORROWER AND
ADMINISTRATIVE AGENT.


 

6.9          KEEPING OF RECORDS AND BOOKS OF ACCOUNT.  Keep records and books of
account adequate to prepare financial statements in conformity with GAAP,
consistently applied, and in conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over Borrower or any
applicable Subsidiary.

 

6.10        COMPLIANCE WITH ERISA.  Cause, and cause each of its ERISA
Affiliates to:  (a) maintain each Employee Benefits Plan in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
applicable Laws; (b) to take all actions to cause each Employee Benefits Plan
which is qualified under Section 401(a) of the Code to maintain such
qualification; and (c) make all required contributions to any Pension Plan
subject to Section 412 of the Code.

 

6.11        COMPLIANCE WITH AGREEMENTS.  Promptly and fully comply with all
Contractual Obligations to which any one or more of them is a party, except for
any such Contractual Obligations (a) the nonperformance of which would not cause
a Default or Event of Default, (b) then being contested by any of them in good
faith by appropriate proceedings, or (c) if the failure to comply therewith
could not reasonably be expected to have a Material Adverse Effect.

 

6.12        SUBSIDIARY GUARANTIES AND PLEDGE OF OWNERSHIP INTERESTS.

 


(A)           DOMESTIC SUBSIDIARIES.  IN THE EVENT THAT THE AGGREGATE GROSS
REVENUES OR ASSETS OF BORROWER AND GUARANTORS FOR ANY FISCAL YEAR ENDING AFTER
THE CLOSING DATE WHEN TAKEN TOGETHER WITH 65% OF THE AGGREGATE GROSS REVENUES
AND ASSETS OF BORROWER’S FOREIGN SUBSIDIARIES AS TO WHICH 65% OF THE OWNERSHIP
INTERESTS THEREOF HAVE BEEN PLEDGED IN FAVOR OF ADMINISTRATIVE AGENT FOR THE
BENEFIT OF LENDERS, IS LESS THAN 95% OF THE AGGREGATE GROSS REVENUES OR ASSETS
OF BORROWER AND ITS SUBSIDIARIES ON A CONSOLIDATED BASIS FOR SUCH FISCAL YEAR,
BORROWER WILL, WITHIN 90 DAYS AFTER THE END OF SUCH FISCAL YEAR, CAUSE ONE OR
MORE ADDITIONAL DOMESTIC SUBSIDIARIES TO EXECUTE AND DELIVER TO ADMINISTRATIVE
AGENT A JOINDER TO THE MULTI-PARTY GUARANTY AND TO THE PLEDGE AND SECURITY
AGREEMENT ALONG WITH ANY SUCH OTHER SUPPORTING DOCUMENTATION, CERTIFICATES
(ACCOMPANIED BY IRREVOCABLE UNDATED STOCK POWERS, DULY ENDORSED IN BLANK),
CORPORATE GOVERNANCE AND AUTHORIZATION DOCUMENTS AS MAY BE DEEMED REASONABLY
NECESSARY OR ADVISABLE BY ADMINISTRATIVE AGENT SUCH THAT THE AGGREGATE GROSS
REVENUES AND ASSETS FOR SUCH FISCAL YEAR OF BORROWER AND GUARANTORS, WHEN TAKEN
TOGETHER WITH 65% OF THE AGGREGATE GROSS REVENUES AND ASSETS OF BORROWER’S
FOREIGN SUBSIDIARIES AS TO WHICH 65% OF THE OWNERSHIP INTERESTS THEREOF HAVE
BEEN PLEDGED IN FAVOR OF ADMINISTRATIVE AGENT FOR THE BENEFIT OF LENDERS, EQUAL
TO AT LEAST 95% OF THE AGGREGATE GROSS REVENUES AND ASSETS OF BORROWER AND ITS
SUBSIDIARIES ON A CONSOLIDATED BASIS FOR SUCH FISCAL YEAR.  IN ADDITION, IN THE
EVENT THAT (X) BORROWER CREATES OR ACQUIRES A DOMESTIC SUBSIDIARY WHICH IS A
MATERIAL SUBSIDIARY, OR (Y) ANY DOMESTIC SUBSIDIARY OF BORROWER THAT HAS NOT
PREVIOUSLY EXECUTED A JOINDER TO THE MULTI-PARTY GUARANTY AND THE PLEDGE AND
SECURITY AGREEMENT BECOMES A GUARANTOR IN RESPECT OF THE OBLIGATIONS OF BORROWER
OR ANY SUBSIDIARY UNDER ANY MATERIAL INDEBTEDNESS AGREEMENT, BORROWER SHALL
WITHIN FORTY-FIVE (45) DAYS (UNLESS A LONGER PERIOD IS AGREED TO BY
ADMINISTRATIVE AGENT) (I) CAUSE SUCH DOMESTIC SUBSIDIARY TO EXECUTE AND DELIVER
TO ADMINISTRATIVE AGENT A JOINDER TO THE MULTI-PARTY GUARANTY


 

71

--------------------------------------------------------------------------------


 


AND THE PLEDGE AND SECURITY AGREEMENT ALONG WITH ANY SUCH OTHER SUPPORTING
DOCUMENTATION, CERTIFICATES (ACCOMPANIED BY IRREVOCABLE UNDATED STOCK POWERS,
DULY ENDORSED IN BLANK), CORPORATE GOVERNANCE AND AUTHORIZATION DOCUMENTS AS MAY
BE DEEMED NECESSARY OR ADVISABLE BY ADMINISTRATIVE AGENT, (II) EXECUTE AND
DELIVER A SUPPLEMENT TO THE PLEDGE AND SECURITY AGREEMENT PLEDGING TO
ADMINISTRATIVE AGENT (FOR THE BENEFIT OF EACH LENDER IN ACCORDANCE WITH ITS PRO
RATA SHARE) THE OWNERSHIP INTERESTS IN SUCH DOMESTIC SUBSIDIARY, AND
(III) DELIVER TO ADMINISTRATIVE AGENT (FOR THE BENEFIT OF EACH LENDER IN
ACCORDANCE WITH ITS PRO RATA SHARE) THE OUTSTANDING SHARE CERTIFICATES (OR OTHER
EVIDENCE OF ITS EQUITY) EVIDENCING SUCH PLEDGED OWNERSHIP INTERESTS.

 


(B)           FOREIGN SUBSIDIARY STOCK PLEDGE.  IN THE EVENT BORROWER OR ANY
DOMESTIC SUBSIDIARY CREATES OR ACQUIRES A FIRST-TIER MATERIAL FOREIGN
SUBSIDIARY, BORROWER SHALL AND SHALL CAUSE ITS DOMESTIC SUBSIDIARIES TO, WITHIN
90 DAYS (UNLESS A LONGER PERIOD IS AGREED TO BY ADMINISTRATIVE AGENT),
(I) PLEDGE TO ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDERS, 65% OF THE
OWNERSHIP INTEREST OWNED BY A CREDIT PARTY PURSUANT TO THE PLEDGE AND SECURITY
AGREEMENT, (II) DELIVER TO AGENT, FOR THE BENEFIT OF THE LENDERS, THE
OUTSTANDING SHARES CERTIFICATES (OR OTHER EVIDENCE OF EQUITY), AS APPLICABLE,
EVIDENCING SUCH PLEDGED OWNERSHIP INTEREST, AND (III) TAKE SUCH FURTHER ACTIONS
AS ADMINISTRATIVE AGENT REASONABLY REQUESTS TO PERFECT THE SECURITY INTEREST IN
SUCH PLEDGED OWNERSHIP INTERESTS; PROVIDED, HOWEVER, THAT, IF ADMINISTRATIVE
AGENT, IN ITS SOLE DISCRETION AFTER CONSULTATION WITH BORROWER, DETERMINES THAT
THE COST OF PERFECTING, IN A FOREIGN JURISDICTION, THE ADMINISTRATIVE AGENT’S
SECURITY INTEREST, FOR THE BENEFIT OF THE LENDERS, IN SUCH OWNERSHIP INTERESTS
RELATING TO ANY FIRST-TIER MATERIAL FOREIGN SUBSIDIARY IS IMPRACTICAL OR
COST-PROHIBITIVE, THEN THE ADMINISTRATIVE AGENT MAY AGREE TO FOREGO THE FOREIGN
PERFECTION OF SUCH SECURITY INTEREST.

 

6.13        FURTHER ASSURANCES.  At any time or from time to time upon the
request of Administrative Agent, each Credit Party will, at its expense,
promptly execute, acknowledge and deliver such further documents and do such
other acts and things as Administrative Agent or Requisite Lenders may
reasonably request in order to effect fully the purposes of the Loan Documents,
including providing Lenders with any information reasonably requested pursuant
to Section 10.26.  In furtherance and not in limitation of the foregoing, each
Credit Party shall take such actions as Administrative Agent may reasonably
request from time to time to ensure that the Obligations are guaranteed by the
Guarantors and are secured by substantially all of the assets of Borrower and
its Material Subsidiaries and all of the outstanding Equity Securities of
Borrower and its Material Subsidiaries (subject to limitations contained in the
Loan Documents with respect to Foreign Subsidiaries), and shall give
Administrative Agent prompt written notice of its acquisition of any asset or
assets with a value representing more than 5% of the combined assets of Borrower
and its Subsidiaries as at the Closing Date to the extent that Collateral
Agent’s security interest therein to secure the Obligations will not be
perfected by the Uniform Commercial Code filings currently in effect at such
time.

 

6.14        USE OF PROCEEDS.  Use the proceeds of Extensions of Credit for
lawful corporate purposes including (i) the Related Transactions, (ii) the
refinancing of existing indebtedness of  Borrower, its Subsidiaries and
Haverstick and its Subsidiaries on the Closing Date and (iii) working capital
and general corporate purposes, including Acquisitions, not otherwise in
contravention of this Agreement.  No part of the proceeds of any Loan and no
Letter of Credit

 

72

--------------------------------------------------------------------------------


 

will be used, whether directly or indirectly, for any purpose that entails a
violation of any law, including Regulations T, U and X of the Board of Governors
of the Federal Reserve System.

 

6.15        LANDLORD WAIVERS.  Concurrently with entering into any Material
Lease after the Closing Date, use its reasonable best efforts to obtain a
Landlord Waiver with respect to such Material Lease and the property leased
thereby.

 

6.16        ADDITIONAL MATERIAL REAL ESTATE ASSETS.  In the event that any
Credit Party acquires a Material Real Estate Asset after the Closing Date or any
real property asset owned or leased on the Closing Date becomes a Material Real
Estate Asset and such interest has not otherwise been made subject to the Lien
of the Security Documents in favor of Administrative Agent, for the benefit of
lenders, then such Credit Party, contemporaneously with acquiring such Material
Real Estate Asset, or promptly after a real estate asset owned or leased on the
Closing Date becomes a Material Real Estate Asset, shall take all such actions
and execute and deliver, or cause to be executed and delivered, all such
mortgages, documents, instruments, agreements, opinions and certificates as
Administrative Agent shall reasonably require with respect to each such Material
Real Estate Asset to create in favor of Administrative Agent, for the benefit of
Lenders, a valid and, subject to any filing and/or recording referred to herein,
perfected first priority security interest in such Material Real Estate Assets. 
In addition to the foregoing, Borrower shall, at the request of Requisite
Lenders, deliver, from time to time, to Administrative Agent such appraisals as
are required by law or regulation of Material Real Estate Assets with respect to
which Administrative Agent has been granted a Lien.

 

6.17        SWAP CONTRACTS.  No later than one hundred and twenty (120) days
following the Closing Date and at all times thereafter, Borrower shall enter
into, and shall thereafter maintain, or caused to be maintained, one or more
Swap Contracts with one or more financial institutions acceptable to Requisite
Lenders for a term of not less than three years and otherwise in form and
substance reasonably satisfactory to Requisite Lenders, which Swap Contracts
shall effectively limit the interest rate to Borrower with respect to an
aggregate notional principal amount of not less than twenty-five percent (25%)
of the aggregate principal amount of the Term Loans outstanding from time to
time to a fixed or maximum interest rate acceptable to Requisite Lenders.

 

6.18        RATINGS.  If requested by the Administrative Agent or any Lender,
Borrower shall use its commercially reasonable efforts to cooperate with any
Lender in obtaining and causing to be maintained a shadow corporate by
Standard & Poor’s Ratings Service and Moody’s Investors Service, Inc.

 

6.19        DORMANT SUBSIDIARIES.  Borrower shall not permit any of the Dormant
Subsidiaries to have any material continuing operations or conduct any material
business and shall use its reasonable best efforts to complete the dissolution
process with respect to each Dormant Subsidiary in a timely manner.

 

73

--------------------------------------------------------------------------------


 


SECTION VII.
NEGATIVE COVENANTS


 

So long as any Obligations remain unpaid or unperformed, or any portion of the
Commitments or any Letter of Credit remain outstanding, Borrower shall not, nor
shall it permit any Subsidiary to, directly or indirectly:

 

7.1          INDEBTEDNESS.  Create, incur, assume or suffer to exist any
Indebtedness except for the following (“Permitted Indebtedness”) :

 


(A)           (X) INDEBTEDNESS UNDER THE LOAN DOCUMENTS AND (Y) INDEBTEDNESS
INCURRED UNDER THE SECOND LIEN CREDIT AGREEMENT IN AN AGGREGATE PRINCIPAL AMOUNT
NOT TO EXCEED $10,000,000 PLUS ANY ACCRUED INTEREST OR FEES AND, SUBJECT TO THE
TERMS OF THE INTERCREDITOR AGREEMENT, INDEBTEDNESS INCURRED TO REFINANCE, RENEW
OR REPLACE SUCH INDEBTEDNESS IN WHOLE OR IN PART; PROVIDED THAT, (I) THE TERMS
AND CONDITIONS OF SUCH INDEBTEDNESS, TAKEN AS A WHOLE, ARE NO LESS FAVORABLE IN
ANY MATERIAL RESPECT TO THE OBLIGORS THEREOF OR THE LENDERS THAN THE SECOND LIEN
CREDIT AGREEMENT, (II) NO SUBSIDIARY OF BORROWER THAT IS NOT A GUARANTOR
HEREUNDER SHALL BE A GUARANTOR OF SUCH REFINANCING, RENEWAL OR REPLACEMENT,
(III) THE AVERAGE LIFE TO MATURITY THEREOF IS GREATER THAN OR EQUAL TO THAT OF
THE SECOND LIEN LOANS, AND (IV) THE AGGREGATE PRINCIPAL AMOUNT OF THE
REPLACEMENT OR REFINANCING INDEBTEDNESS SHALL EQUAL THE AGGREGATE PRINCIPAL
AMOUNT OF THE INDEBTEDNESS BEING REPLACED OR REFINANCED, AND THE YIELD ON THE
REPLACED OR REFINANCED INDEBTEDNESS SHALL NOT BE GREATER THAN THE YIELD ON THE
INDEBTEDNESS BEING REPLACED OR REFINANCED;


 


(B)           INDEBTEDNESS OUTSTANDING ON THE DATE HEREOF AND LISTED ON SCHEDULE
7.1 HERETO;


 


(C)           INDEBTEDNESS OF BORROWER AND ITS SUBSIDIARIES UNDER LOANS AND
CAPITAL LEASES INCURRED BY BORROWER OR ANY OF ITS SUBSIDIARIES TO FINANCE THE
ACQUISITION BY SUCH PERSON OF REAL PROPERTY, IMPROVEMENTS, FIXTURES, EQUIPMENT
OR OTHER FIXED ASSETS (TOGETHER WITH ATTACHMENTS, ASCENSIONS, ADDITIONS, “SOFT
COSTS” AND PROCEEDS THEREOF); PROVIDED THAT IN EACH CASE, (I) SUCH INDEBTEDNESS
IS INCURRED BY SUCH PERSON AT THE TIME OF, OR NOT LATER THAN SIX (6) MONTHS
AFTER, THE ACQUISITION BY SUCH PERSON OF THE PROPERTY SO FINANCED, (II) SUCH
INDEBTEDNESS DOES NOT EXCEED THE PURCHASE PRICE OF THE PROPERTY SO FINANCED, AND
(III) THE AGGREGATE OF ALL SUCH INDEBTEDNESS AT ANY TIME OUTSTANDING DOES NOT
EXCEED $2,500,000;


 


(D)           INDEBTEDNESS OF BORROWER AND ITS SUBSIDIARIES UNDER INITIAL OR
SUCCESSIVE REFINANCINGS, REFUNDINGS, RENEWALS OR EXTENSIONS OF ANY INDEBTEDNESS
PERMITTED BY SUBSECTIONS (B), (C), (J), (K), (L) AND (M) OF THIS SECTION 7.1;
PROVIDED THAT, WITH RESPECT TO ANY SUCH REFINANCED, REFUNDED, RENEWED OR
EXTENDED INDEBTEDNESS, (I) THE AMOUNT OF SUCH INDEBTEDNESS IS NOT INCREASED AT
THE TIME OF SUCH REFINANCING, REFUNDING, RENEWAL OR EXTENSION EXCEPT BY AN
AMOUNT EQUAL TO THE REASONABLE PREMIUM OR OTHER AMOUNT PAID, AND REASONABLE FEES
AND EXPENSES INCURRED, IN CONNECTION WITH SUCH REFINANCING AND BY AN AMOUNT
EQUAL TO ANY UTILIZED COMMITMENTS THEREUNDER, (II) THE TERMS AND CONDITIONS
THEREOF, INCLUDING THOSE RELATING TO AMORTIZATION, MATURITY, COLLATERAL AND
SUBORDINATION, ARE NOT LESS FAVORABLE TO THE LENDERS THAN THE INDEBTEDNESS BEING
REFINANCED, REFUNDED, RENEWED OR EXTENDED, (III) THE WEIGHTED AVERAGE LIFE OF
THE PRINCIPAL PAYMENTS PURSUANT TO SUCH INDEBTEDNESS SHALL BE NO SHORTER THAN
THE WEIGHTED AVERAGE LIFE OF SUCH PAYMENTS PURSUANT TO SUCH INDEBTEDNESS
IMMEDIATELY PRIOR TO SUCH REFINANCING, REFUNDING, RENEWAL OR EXTENSION,
(IV) SUCH INDEBTEDNESS SHALL NOT INCLUDE


 

74

--------------------------------------------------------------------------------


 


INDEBTEDNESS OF AN OBLIGOR THAT WAS NOT AN OBLIGOR WITH RESPECT TO THE
INDEBTEDNESS BEING REFINANCED, REFUNDED, RENEWED OR EXTENDED AND (V) SUCH
INDEBTEDNESS SHALL NOT BE REFINANCED, REFUNDED, RENEWED OR EXTENDED IF ANY
DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING OR WOULD RESULT
THEREFROM;


 


(E)           INDEBTEDNESS OF BORROWER TO ANY OF BORROWER’S SUBSIDIARIES,
INDEBTEDNESS OF ANY OF BORROWER’S SUBSIDIARIES TO BORROWER OR INDEBTEDNESS OF
ANY OF BORROWER’S SUBSIDIARIES TO ANY OF BORROWER’S OTHER SUBSIDIARIES; PROVIDED
THAT THE AGGREGATE AMOUNT OF INDEBTEDNESS OF BORROWER OR ANY GUARANTOR TO ANY
FOREIGN SUBSIDIARY OR ANY SUBSIDIARY WHICH IS NOT A GUARANTOR, OTHER THAN THE
INDEBTEDNESS OF FOREIGN SUBSIDIARIES IN EXISTENCE ON THE CLOSING DATE AS SET
FORTH ON SCHEDULE 7.1(E), DOES NOT EXCEED $500,000 AT ANY TIME OUTSTANDING; AND
PROVIDED FURTHER THAT (I) ALL SUCH INDEBTEDNESS SHALL BE EVIDENCED BY PROMISSORY
NOTES AND ALL SUCH NOTES SHALL BE SUBJECT TO A FIRST PRIORITY LIEN PURSUANT TO
THE PLEDGE AND SECURITY AGREEMENT, (II) ALL SUCH INDEBTEDNESS SHALL BE UNSECURED
AND SUBORDINATED IN RIGHT OF PAYMENT TO THE PAYMENT IN FULL OF THE OBLIGATIONS
PURSUANT TO THE TERMS OF THE APPLICABLE PROMISSORY NOTES OR AN INTERCOMPANY
SUBORDINATION AGREEMENT THAT IN ANY SUCH CASE, IS REASONABLY SATISFACTORY TO
ADMINISTRATIVE AGENT, AND (III) ANY PAYMENT BY ANY SUCH GUARANTOR SUBSIDIARY
UNDER ANY GUARANTY OF THE OBLIGATIONS SHALL RESULT IN A PRO TANTO REDUCTION OF
THE AMOUNT OF ANY INDEBTEDNESS OWED BY SUCH SUBSIDIARY TO BORROWER OR TO ANY OF
ITS SUBSIDIARIES FOR WHOSE BENEFIT SUCH PAYMENT IS MADE.


 


(F)            SUBORDINATED DEBT AS THE SAME SHALL HAVE BEEN APPROVED BY
REQUISITE LENDERS; PROVIDED THAT THE AGGREGATE AMOUNT OF SUCH SUBORDINATED DEBT
AT ANY TIME OUTSTANDING SHALL NOT EXCEED $5,000,000;


 


(G)           [INTENTIONALLY OMITTED];


 


(H)           INDEBTEDNESS INCURRED IN FAVOR OF SELLERS IN CONNECTION WITH
PERMITTED ACQUISITIONS, TO THE EXTENT PERMITTED IN THE DEFINITION THEREOF, AND
PROVIDED THAT ALL SUCH INDEBTEDNESS SHALL BE UNSECURED AND SUBORDINATED IN RIGHT
OF PAYMENT TO THE PAYMENT IN FULL OF THE OBLIGATIONS ON TERMS AND SUBJECT TO
DOCUMENTATION REASONABLY SATISFACTORY TO REQUISITE LENDERS;


 


(I)            INDEBTEDNESS ARISING IN THE ORDINARY COURSE OF BUSINESS IN
CONNECTION WITH THE CORPORATE CREDIT CARD PROGRAMS OF BORROWER AND ITS
SUBSIDIARIES IN AN AMOUNT NOT TO EXCEED $1,035,000 AT ANY TIME OUTSTANDING.


 


(J)            GUARANTY OBLIGATIONS OF BORROWER OR ANY OF ITS SUBSIDIARIES
GUARANTYING INDEBTEDNESS OTHERWISE PERMITTED HEREUNDER OF BORROWER OR ANY
SUBSIDIARY OF BORROWER;


 


(K)           INDEBTEDNESS ARISING FROM THE HONORING OF A CHECK, DRAFT OR
SIMILAR INSTRUMENT AGAINST INSUFFICIENT FUNDS OR FROM THE ENDORSEMENT OF
INSTRUMENTS FOR COLLECTION IN THE ORDINARY COURSE OF BORROWER’S OR ANY
SUBSIDIARY’S’ BUSINESS;


 


(L)            PERMITTED SWAP OBLIGATIONS;


 


(M)          INDEBTEDNESS OF BORROWER OR ANY OF ITS SUBSIDIARIES WITH RESPECT TO
SURETY, APPEAL, INDEMNITY, PERFORMANCE OR OTHER SIMILAR BONDS ARISING IN THE
ORDINARY COURSE OF BUSINESS

 

75

--------------------------------------------------------------------------------



 


(N)           INDEBTEDNESS WITH RESPECT TO AGREEMENTS PROVIDING FOR
INDEMNIFICATION, ADJUSTMENT OF PURCHASE PRICE, EARNEST MONEY OR SIMILAR
OBLIGATIONS IN CONNECTION WITH ACQUISITIONS OR DISPOSITIONS OTHERWISE PERMITTED
BY THIS AGREEMENT;


 


(O)           INDEBTEDNESS WITH RESPECT TO CASH DEPOSITED BY CUSTOMERS TO OBTAIN
THE RIGHT TO DELIVERY OF FUTURE GOODS OR SERVICES; AND


 


(P)           OTHER UNSECURED INDEBTEDNESS NOT INCLUDED IN (A) THROUGH (O) ABOVE
AND NOT EXCEEDING, IN THE AGGREGATE AT ANY ONE TIME $2,500,000; PROVIDED THAT
ALL SUCH INDEBTEDNESS SHALL BE SUBORDINATED IN RIGHT OF PAYMENT TO THE PAYMENT
IN FULL OF THE OBLIGATIONS ON TERMS AND SUBJECT TO DOCUMENTATION REASONABLY
SATISFACTORY TO REQUISITE LENDERS.


 

7.2          LIENS.  Incur, assume or suffer to exist, any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, except
for the following (“Permitted Liens”):

 


(A)           LIENS EXISTING ON THE DATE HEREOF AND LISTED ON SCHEDULE 7.1 AND
ANY RENEWALS OR EXTENSIONS THEREOF; PROVIDED THAT THE PROPERTY COVERED THEREBY
IS NOT INCREASED AND ANY RENEWAL OR EXTENSION OF THE OBLIGATIONS SECURED OR
BENEFITED THEREBY IS PERMITTED BY SECTION 7.1(B);


 


(B)           LIENS PURSUANT TO ANY LOAN DOCUMENT AND, SUBJECT TO THE
INTERCREDITOR AGREEMENT, THE SECOND LIEN LOAN DOCUMENTS;


 


(C)           LIENS ON THE PROPERTY OR ASSETS OF ANY PERSON WHICH BECOMES A
SUBSIDIARY OF BORROWER AFTER THE DATE OF THIS AGREEMENT OR ACQUIRED AFTER THE
DATE OF THIS AGREEMENT; PROVIDED THAT (I) SUCH LIENS EXIST AT THE TIME SUCH
PERSON BECAME A SUBSIDIARY OR THE ASSETS WERE ACQUIRED, (II) SUCH LIENS WERE NOT
CREATED IN CONTEMPLATION OF THE ACQUISITION OF SUCH PERSON OR ASSETS AND
(III) SUCH LIENS DO NOT AT ANY TIME APPLY TO ANY OTHER ASSETS OR PROPERTIES OF
THE BORROWER;


 


(D)           RIGHTS OF VENDORS OR LESSORS UNDER CONDITIONAL SALE AGREEMENTS,
CAPITAL LEASES OR OTHER AGREEMENTS RELATING TO INDEBTEDNESS DESCRIBED IN
SECTION 7.1(C) OR OTHER TITLE RETENTION AGREEMENTS; PROVIDED THAT IN EACH CASE,
(I) SUCH RIGHTS SECURE OR OTHERWISE RELATE TO PERMITTED INDEBTEDNESS, (II) SUCH
RIGHTS DO NOT EXTEND TO ANY PROPERTY OTHER THAN PROPERTY ACQUIRED WITH THE
PROCEEDS OF SUCH PERMITTED INDEBTEDNESS (TOGETHER WITH ACCESSIONS, ADDITIONS,
REPLACEMENTS AND PROCEEDS THEREOF), AND (III) SUCH RIGHTS DO NOT SECURE ANY
INDEBTEDNESS OTHER THAN PERMITTED INDEBTEDNESS;


 


(E)           LIENS INCURRED IN THE ORDINARY COURSE OF BUSINESS IN CONNECTION
WITH LEASES, SUBLEASES, LICENSES AND SUBLICENSES GRANTED TO PERSONS NOT
INTERFERING IN ANY MATERIAL RESPECT WITH THE BUSINESS OF BORROWER AND ITS
SUBSIDIARIES AND ANY INTEREST OR TITLE OF A LESSEE OR LICENSEE UNDER ANY SUCH
LEASES, SUBLEASES, LICENSES OR SUBLICENSES;


 


(F)            LIENS ARISING IN CONNECTION WITH JUDGMENTS NOT CONSTITUTING AN
EVENT OF DEFAULT PURSUANT TO SECTION 8.1(I);


 


(G)           [INTENTIONALLY OMITTED];

 

76

--------------------------------------------------------------------------------



 


(H)           LIENS REQUIRED IN CONNECTION WITH THE CORPORATE CREDIT CARD
PROGRAM OF BORROWER AND ITS SUBSIDIARIES, PROVIDED THAT ANY COLLATERAL SECURING
SUCH LIENS SHALL NOT EXCEED $300,000 AT ANY TIME.


 


(I)            LIENS FOR TAXES NOT YET DUE OR WHICH ARE BEING CONTESTED IN GOOD
FAITH AND BY APPROPRIATE PROCEEDINGS, IF ADEQUATE RESERVES WITH RESPECT THERETO
ARE MAINTAINED ON THE BOOKS OF THE APPLICABLE PERSON IN ACCORDANCE WITH GAAP;


 


(J)            CARRIERS’, WAREHOUSEMEN’S, MECHANICS’, MATERIALMEN’S,
REPAIRMEN’S, LANDLORD’S OR OTHER LIKE LIENS ARISING IN THE ORDINARY COURSE OF
BUSINESS WHICH ARE NOT OVERDUE FOR A PERIOD OF MORE THAN 60 DAYS OR WHICH ARE
BEING CONTESTED IN GOOD FAITH AND BY APPROPRIATE PROCEEDINGS, IF ADEQUATE
RESERVES WITH RESPECT THERETO ARE MAINTAINED ON THE BOOKS OF THE APPLICABLE
PERSON IN ACCORDANCE WITH GAAP;


 


(K)           PLEDGES OR DEPOSITS IN CONNECTION WITH WORKER’S COMPENSATION,
UNEMPLOYMENT INSURANCE AND OTHER SOCIAL SECURITY LEGISLATION;


 


(L)            DEPOSITS TO SECURE THE PERFORMANCE OF BIDS, TRADE CONTRACTS
(OTHER THAN FOR BORROWED MONEY), LEASES, STATUTORY OBLIGATIONS, SURETY AND
APPEAL BONDS, PERFORMANCE BONDS AND OTHER OBLIGATIONS OF A LIKE NATURE INCURRED
IN THE ORDINARY COURSE OF BUSINESS (INCLUDING, WITHOUT LIMITATION, LIENS
SECURING ALL THOSE OBLIGATIONS DESCRIBED IN SECTION 7.1(M));


 


(M)          EASEMENTS, RIGHTS-OF-WAY, RESTRICTIONS, LIENS GRANTED BY A
THIRD-PARTY LESSOR TO ANY PERSON AND OTHER SIMILAR ENCUMBRANCES AFFECTING REAL
PROPERTY WHICH, IN THE AGGREGATE, ARE NOT SUBSTANTIAL IN AMOUNT, AND WHICH DO
NOT IN ANY CASE MATERIALLY DETRACT FROM THE VALUE OF THE PROPERTY SUBJECT
THERETO OR MATERIALLY INTERFERE WITH THE ORDINARY CONDUCT OF THE BUSINESS OF ANY
PERSON;


 


(N)           LIENS IN FAVOR OF CUSTOMS AND REVENUE AUTHORITIES ARISING AS A
MATTER OF LAW TO SECURE PAYMENT OF CUSTOMS DUTIES AND IN CONNECTION WITH THE
IMPORTATION OF GOODS IN THE ORDINARY COURSE OF BORROWER’S AND ITS SUBSIDIARIES’
BUSINESSES;


 


(O)           LIENS ARISING IN THE ORDINARY COURSE OF BUSINESS SOLELY BY VIRTUE
OF ANY STATUTORY OR COMMON LAW PROVISION RELATING TO BANKER’S LIENS, RIGHTS OF
SET-OFF OR SIMILAR RIGHTS AND REMEDIES AS TO DEPOSIT ACCOUNTS OR OTHER FUNDS
MAINTAINED WITH A CREDITOR DEPOSITORY INSTITUTION; PROVIDED THAT (I) SUCH
DEPOSIT ACCOUNT IS NOT A DEDICATED CASH COLLATERAL ACCOUNT AND IS NOT SUBJECT TO
RESTRICTIONS AGAINST ACCESS BY BORROWER IN EXCESS OF THOSE SET FORTH BY
REGULATIONS PROMULGATED BY THE FEDERAL RESERVE BOARD, AND (II) SUCH DEPOSIT
ACCOUNT IS NOT INTENDED BY BORROWER OR ANY SUBSIDIARY TO PROVIDE COLLATERAL TO
THE DEPOSITORY INSTITUTION;


 


(P)           LIENS ON INSURANCE PROCEEDS IN FAVOR OF INSURANCE COMPANIES WITH
RESPECT TO THE FINANCING OF INSURANCE PREMIUMS, IN EACH CASE ARISING IN THE
ORDINARY COURSE OF BUSINESS; AND


 


(Q)           PURPORTED LIENS EVIDENCED BY THE FILING OF UNIFORM COMMERCIAL CODE
PRECAUTIONARY FINANCING STATEMENTS RELATING TO OPERATING LEASES ENTERED INTO IN
THE ORDINARY COURSE OF BUSINESS.

 

77

--------------------------------------------------------------------------------


 


(R)            LIENS NOT OTHERWISE PERMITTED HEREUNDER ON THE PROPERTY OR ASSETS
OF BORROWER AND ANY OF ITS SUBSIDIARIES SECURING INDEBTEDNESS, PROVIDED THE
AGGREGATE INDEBTEDNESS SECURED THEREBY DOES NOT EXCEED $500,000, AND SUCH LIENS
EITHER (A) DO NOT ENCUMBER ANY COLLATERAL OR (B) ARE SUBORDINATED TO THE LIENS
SECURING THE OBLIGATIONS ON TERMS AND SUBJECT TO DOCUMENTATION SATISFACTORY TO
THE ADMINISTRATIVE AGENT;


 

provided, however, that in no event shall any Lien (other than Liens granted
pursuant to the Security Documents) be permitted to exist on, or in respect of,
(i) any depositary or investment account containing any cash or Cash Equivalent
of Borrower or any of its Domestic Subsidiaries, except for Liens in favor of
the entity (and its affiliates) with which any such depository or investment
account is maintained or (ii) any Collateral consisting of Securities pledged
pursuant to the Security Documents.

 

7.3          FUNDAMENTAL CHANGES.  Merge or consolidate with or into any Person
or liquidate, wind-up or dissolve itself, or permit or suffer any liquidation or
dissolution or sell all or substantially all of its assets, except that:

 


(A)           ANY SUBSIDIARY MAY MERGE WITH (I) BORROWER, PROVIDED THAT BORROWER
SHALL BE THE CONTINUING OR SURVIVING CORPORATION, (II) ANY GUARANTOR SUBSIDIARY
OR, IF SUCH SUBSIDIARY IS NOT A GUARANTOR, WITH ANY OTHER SUBSIDIARY, AND
(III) ANY JOINT VENTURE, PARTNERSHIP OR OTHER PERSON, SO LONG AS SUCH JOINT
VENTURE, PARTNERSHIP AND OTHER PERSON WILL, AS A RESULT OF MAKING SUCH MERGER
AND ALL OTHER CONTEMPORANEOUS RELATED TRANSACTIONS, BECOME A GUARANTOR
SUBSIDIARY OR, IF SUCH SUBSIDIARY IS NOT A GUARANTOR, A SUBSIDIARY;


 


(B)           ANY SUBSIDIARY MAY SELL OR TRANSFER ALL OR SUBSTANTIALLY ALL OF
ITS ASSETS (THROUGH VOLUNTARY LIQUIDATION, DISSOLUTION OR WINDING UP OR
OTHERWISE), TO BORROWER OR TO ANOTHER SUBSIDIARY THAT IS A GUARANTOR OR, IF THE
SELLING OR TRANSFERRING SUBSIDIARY IS NOT A GUARANTOR, TO ANY OTHER SUBSIDIARY;


 


(C)           BORROWER MAY MERGE INTO OR CONSOLIDATE WITH ANY OTHER PERSON;
PROVIDED THAT (I) BORROWER IS THE SURVIVING CORPORATION, AND (II) PRIOR TO AND
IMMEDIATELY AFTER GIVING EFFECT TO SUCH MERGER OR CONSOLIDATION, NO DEFAULT OR
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING;


 


(D)           ANY SUBSIDIARY MAY MERGE OR CONSOLIDATE WITH OR INTO ANY OTHER
PERSON OR SELL ALL OR SUBSTANTIALLY ALL OF ITS ASSETS TO THE EXTENT SUCH
TRANSACTION IS A DISPOSITION OTHERWISE PERMITTED UNDER SECTION 7.4 (OTHER THAN
SECTION 7.4(C)) OR AN INVESTMENT OTHERWISE PERMITTED UNDER SECTION 7.5 (OTHER
THAN SECTION 7.5(C)) AND PRIOR TO AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH
MERGER OR CONSOLIDATION, NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING; AND


 

7.4          DISPOSITIONS.  Make any Dispositions, except:

 


(A)           DISPOSITIONS OF ASSETS (I) THAT DO NOT CONSTITUTE ASSET SALES OR
(II) MADE TO BORROWER OR ANY GUARANTOR SUBSIDIARY;


 


(B)           DISPOSITIONS CONSISTING OF SUBLEASES OF LEASED REAL PROPERTY NO
LONGER NECESSARY TO THE OPERATION OF THE APPLICABLE CREDIT PARTY’S BUSINESS;

 

78

--------------------------------------------------------------------------------



 


(C)           DISPOSITIONS PERMITTED BY SECTION 7.3;


 


(D)           DISPOSITIONS OF THE PROPERTY DESCRIBED ON SCHEDULE 7.4;


 


(E)           DISPOSITIONS WHICH CONSTITUTE THE MAKING OR LIQUIDATING OF
PERMITTED INVESTMENTS; AND


 


(F)            DISPOSITIONS WHICH CONSTITUTE THE INCURRENCE (BUT NOT THE
ENFORCEMENT) OF PERMITTED LIENS;


 


(G)           DISPOSITIONS OF SURPLUS EQUIPMENT OR DAMAGED, OBSOLETE OR WORN OUT
PROPERTY, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, IN THE ORDINARY COURSE OF
BUSINESS;


 


(H)           ASSET SALES, THE PROCEEDS OF WHICH WHEN AGGREGATED WITH THE
PROCEEDS OF ALL OTHER ASSET SALES MADE SINCE THE CLOSING DATE, ARE LESS THAN
$10,000,000; PROVIDED (1) THE CONSIDERATION RECEIVED FOR SUCH ASSETS SHALL BE IN
AN AMOUNT AT LEAST EQUAL TO THE FAIR MARKET VALUE THEREOF (DETERMINED IN GOOD
FAITH BY THE BOARD OF DIRECTORS OF BORROWER (OR SIMILAR GOVERNING BODY)), (2) NO
LESS THAN EIGHTY PERCENT (80%) THEREOF SHALL BE PAID IN CASH, AND (3) THE NET
ASSET SALE PROCEEDS THEREOF SHALL BE APPLIED AS REQUIRED BY SECTION 2.4(B)(I).


 

7.5          INVESTMENTS.  Make any Investments, except for the following
(“Permitted Investments”):

 


(A)           INVESTMENTS EXISTING ON THE CLOSING DATE AND SET FORTH ON SCHEDULE
7.5;


 


(B)           INVESTMENTS IN CASH AND CASH EQUIVALENTS, AND WHICH CONFORM TO THE
INVESTMENT POLICIES ADOPTED BY THE BOARD OF DIRECTORS OF BORROWER FROM TIME TO
TIME;


 


(C)           INVESTMENTS PERMITTED BY SECTION 7.1 OR SECTION 7.3;


 


(D)           INVESTMENTS (I) IN ANY SECURITIES RECEIVED IN SATISFACTION OR
PARTIAL SATISFACTION THEREOF FROM FINANCIALLY TROUBLED ACCOUNT DEBTORS, AND
(II) CONSTITUTING DEPOSITS, PREPAYMENTS AND OTHER CREDITS TO SUPPLIERS MADE IN
THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH THE PAST PRACTICES OF BORROWER
AND ITS SUBSIDIARIES;


 


(E)           INVESTMENTS CONSTITUTING ACQUISITIONS; PROVIDED THAT EACH SUCH
ACQUISITION (EACH, A “PERMITTED ACQUISITION”) MEETS THE FOLLOWING CRITERIA:
(I) IN THE CASE OF A MERGER, AMALGAMATION OR OTHER COMBINATION INCLUDING
BORROWER, BORROWER SHALL BE THE SURVIVING ENTITY, (II) IN THE CASE OF A MERGER,
AMALGAMATION OR OTHER COMBINATION INCLUDING A CREDIT PARTY (OTHER THAN
BORROWER), A CREDIT PARTY SHALL BE THE SURVIVING ENTITY; (III) THE BUSINESS TO
BE ACQUIRED SHALL BE (X) IN SAME BUSINESS OR LINES OF BUSINESS IN WHICH BORROWER
AND ITS SUBSIDIARIES ARE ENGAGED AS OF THE CLOSING DATE AND (Y) SHALL HAVE HAD
POSITIVE CONSOLIDATED EBITDA FOR THE FOUR QUARTER PERIOD MOST RECENTLY ENDED
PRIOR TO THE DATE OF SUCH ACQUISITION, (IV) NO DEFAULT OR EVENT OF DEFAULT SHALL
EXIST PRIOR TO OR AFTER GIVING EFFECT TO SUCH ACQUISITION OR SHALL RESULT
THEREFROM, (V) ALL TRANSACTIONS IN CONNECTION THEREWITH SHALL BE CONSUMMATED, IN
ALL MATERIAL RESPECTS, IN ACCORDANCE WITH ALL APPLICABLE LAWS, (VI) BORROWER
SHALL HAVE PROVIDED TO ADMINISTRATIVE AGENT AND EACH OF THE LENDERS, AT LEAST
TEN (10) BUSINESS DAYS PRIOR TO SUCH ACQUISITION, A CERTIFICATE OF A RESPONSIBLE
OFFICER OF BORROWER SHOWING PRO FORMA COMPLIANCE WITH SECTION 7.12 HEREOF,


 

79

--------------------------------------------------------------------------------


 


BOTH BEFORE AND AFTER THE PROPOSED ACQUISITION, TOGETHER WITH ALL RELEVANT
FINANCIAL INFORMATION WITH RESPECT TO SUCH ACQUISITION, INCLUDING THE AGGREGATE
CONSIDERATION FOR SUCH ACQUISITION AND ANY OTHER INFORMATION REQUIRED TO
DEMONSTRATE COMPLIANCE WITH SECTION 7.12, (VII) SUCH ACQUISITION SHALL HAVE BEEN
APPROVED BY THE BOARD OF DIRECTORS OR OTHER GOVERNING BODY OR CONTROLLING PERSON
OF THE PERSON FROM WHOM THE BUSINESS IS ACQUIRED, (VIII) (A) THE AGGREGATE
CONSIDERATION IN RESPECT OF ALL ACQUISITIONS OCCURRING AFTER THE CLOSING DATE,
WHETHER CONSISTING OF CASH ACQUISITION CONSIDERATION OR EQUITY SECURITIES, SHALL
NOT EXCEED (X) $200,000,000 DURING THE TERM OF THIS AGREEMENT AND
(Y) $100,000,000 IN ANY TWELVE MONTH PERIOD AND (B) THE AGGREGATE CASH
ACQUISITION CONSIDERATION IN RESPECT OF ALL ACQUISITIONS OCCURRING AFTER THE
CLOSING DATE SHALL NOT EXCEED $25,000,000 DURING THE TERM OF THIS AGREEMENT, IN
EACH CASE UNLESS OTHERWISE APPROVED BY THE REQUISITE LENDERS; PROVIDED FURTHER,
THAT THE AMOUNT SET FORTH IN CLAUSE (VIII)(B) OF THIS SECTION 7.5(E) MAY BE
INCREASED BY NET CASH EQUITY PROCEEDS (NOT TO EXCEED $50,000,000 IN THE
AGGREGATE DURING THE TERM OF THIS AGREEMENT) RECEIVED BY THE BORROWER AFTER THE
CLOSING DATE, SO LONG AS ANY SUCH NET CASH EQUITY PROCEEDS ARE ACTUALLY USED TO
FUND A PERMITTED ACQUISITION WITHIN 90 DAYS OF SUCH RECEIPT BY BORROWER; AND
PROVIDED FURTHER THAT THE AMOUNT OF CONSIDERATION PAID IN RESPECT OF ANY
ACQUISITION, REGARDLESS OF THE FORM OF THAT CONSIDERATION, SHALL BE DEEMED TO BE
THE TOTAL PURCHASE PRICE OF SUCH ACQUISITION (INCLUDING ALL FEES AND EXPENSES
PAID IN CONNECTION THEREWITH), REGARDLESS OF HOW ANY PORTION OF SUCH PURCHASE
PRICE MAY BE TREATED FOR PURPOSES OF CALCULATING CONSOLIDATED EBITDA HEREUNDER
OR FOR ANY OTHER PURPOSE.


 


(F)            INVESTMENTS OF BORROWER AND ITS SUBSIDIARIES IN PERMITTED SWAP
OBLIGATIONS;


 


(G)           ADVANCES TO OFFICERS, DIRECTORS AND EMPLOYEES OF BORROWER AND ITS
SUBSIDIARIES FOR TRAVEL, ENTERTAINMENT, RELOCATION AND ANALOGOUS ORDINARY
BUSINESS PURPOSES;


 


(H)           INVESTMENTS OF BORROWER IN ANY OF ITS SUBSIDIARIES AND INVESTMENTS
OF ANY SUBSIDIARY OF BORROWER IN BORROWER OR ANOTHER SUBSIDIARY OF BORROWER;
PROVIDED, HOWEVER, THAT IN THE CASE OF ANY SUCH INVESTMENTS THAT ARE EQUITY
INVESTMENTS, THE EQUITY SECURITIES REPRESENTED THEREBY SHALL BE PLEDGED TO THE
ADMINISTRATIVE AGENT PURSUANT TO THE PLEDGE AND SECURITY AGREEMENT; AND PROVIDED
FURTHER, THAT THE AGGREGATE AMOUNT OF INVESTMENTS BY BORROWER AND GUARANTORS IN
FOREIGN SUBSIDIARIES AND NON-GUARANTOR SUBSIDIARIES (WHICH ARE NOT OTHERWISE
PERMITTED UNDER THIS SECTION 7.5), OTHER THAN INVESTMENTS IN RESPECT OF ANY
INDEBTEDNESS OF FOREIGN SUBSIDIARIES IN EXISTENCE ON THE DATE HEREOF AS SET
FORTH ON SCHEDULE 7.1(E) THAT HAS BEEN CONVERTED INTO EQUITY INTERESTS IN SUCH
SUBSIDIARY AFTER THE DATE HEREOF, DOES NOT EXCEED $500,000 AT ANY TIME
OUTSTANDING;


 


(I)            EXTENSIONS OF CREDIT TO CUSTOMERS OR SUPPLIERS OF BORROWER AND
ITS SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS AND ANY INVESTMENTS RECEIVED
IN SATISFACTION OR PARTIAL SATISFACTION THEREOF;


 


(J)            GUARANTY OBLIGATIONS PERMITTED BY SECTION 7.1;


 


(K)           INVESTMENTS RECEIVED BY BORROWER OR ANY OF ITS SUBSIDIARIES AS
DISTRIBUTIONS ON CLAIMS IN CONNECTION WITH THE BANKRUPTCY OR REORGANIZATION OF
CUSTOMERS OR SUPPLIERS AND IN SETTLEMENT OF DELINQUENT OBLIGATIONS OF, AND OTHER
DISPUTES WITH, CUSTOMERS AND SUPPLIERS ARISING IN THE ORDINARY COURSE OF
BUSINESS;

 

80

--------------------------------------------------------------------------------



 


(L)            INVESTMENTS OF ANY SUBSIDIARY EXISTING AT THE TIME IT BECOMES A
SUBSIDIARY OF BORROWER, PROVIDED THAT SUCH INVESTMENTS WERE NOT MADE IN
ANTICIPATION OF SUCH PERSON BECOMING A SUBSIDIARY OF BORROWER; AND


 


(M)          INVESTMENTS CONSISTING OF LOANS TO EMPLOYEES, OFFICERS AND
DIRECTORS, THE PROCEEDS OF WHICH SHALL BE USED TO PURCHASE EQUITY SECURITIES OF
BORROWER OR ITS SUBSIDIARIES.AND


 


(N)           OTHER INVESTMENTS NOT EXCEEDING $2,500,000 IN THE AGGREGATE AT ANY
TIME OUTSTANDING.


 

7.6          RESTRICTED PAYMENTS.  Make any Restricted Payments, except as
follows:

 


(A)           BORROWER OR ANY SUBSIDIARY, AS APPLICABLE, MAY PAY DIVIDENDS OR
OTHER DISTRIBUTIONS (I) ON ACCOUNT OF ANY SHARES OF ANY CLASS OF CAPITAL STOCK
OF BORROWER NOW OR HEREAFTER OUTSTANDING SOLELY IN SHARES OF THAT CLASS OF STOCK
TO HOLDERS OF THAT CLASS OR (II) PAYABLE BY A SUBSIDIARY TO BORROWER OR TO A
GUARANTOR SUBSIDIARY;


 


(B)           BORROWER MAY DISTRIBUTE RIGHTS PURSUANT TO A SHAREHOLDER RIGHTS
PLAN OR REDEEM SUCH RIGHTS, PROVIDED THAT SUCH REDEMPTION IS IN ACCORDANCE WITH
THE TERMS OF SUCH SHAREHOLDER RIGHTS PLAN;


 


(C)           BORROWER MAY MAKE RESTRICTED PAYMENTS OR PURCHASE ITS OWN EQUITY
SECURITIES IN CONNECTION WITH OR PURSUANT TO ANY OF ITS EMPLOYEE BENEFITS PLANS
OR IN CONNECTION WITH THE DEATH, RETIREMENT OR TERMINATION OF ITS EMPLOYEES,
OFFICERS OR DIRECTORS, IN AN AMOUNT NOT TO EXCEED $1,000,000 IN THE AGGREGATE IN
ANY FISCAL YEAR OR $3,000,000 IN THE AGGREGATE OVER THE LIFE OF THIS AGREEMENT;


 


(D)           BORROWER MAY REPURCHASE FRACTIONAL SHARES OF CAPITAL STOCK ARISING
OUT OF STOCK DIVIDENDS, SPLITS OR COMBINATIONS, BUSINESS COMBINATIONS OR
CONVERSION OF CONVERTIBLE SECURITIES; AND


 

(e)           Subject to the terms of the Intercreditor Agreement, Borrower may
make regularly scheduled payments of principal and interest with respect of the
Indebtedness incurred under the Second Lien Credit Agreement in accordance with
the terms thereof, and only to the extent required by the Second Lien Credit
Agreement.

 

(f)            Upon the occurrence of the Incremental Trigger Date and the
making of New Term Loans pursuant to Section 2.12, Borrower may prepay the full
amount of the Indebtedness incurred under the Second Lien Credit Agreement
solely with the proceeds of the New Term Loans.

 

7.7          ERISA.  At any time engage in a transaction which could be subject
to Section 4069 or 4212(c) of ERISA, or permit any Employee Benefits Plan to
(a) engage in any non-exempt “prohibited transaction” (as defined in
Section 4975 of the Code); (b) fail to comply with ERISA or any other applicable
Laws; or (c) incur any material “accumulated funding deficiency” (as defined in
Section 302 of ERISA), which, with respect to each event listed above could
reasonably be expected to have a Material Adverse Effect.

 

81

--------------------------------------------------------------------------------


 

7.8          CHANGE IN NATURE OF BUSINESS.  Engage, either directly or
indirectly through Affiliates or Acquisitions in any line of business other than
the business of designing, engineering, installing and testing C5ISR
(command/control, communications, computing, combat, intelligence, surveillance
and reconnaissance) systems, providing engineering design support and systems
integration services for weapons systems and associated support systems,
operating and maintaining technical services for military target ranges and
weapons system ranges, providing technical support solutions for federal, state,
local and municipal government agencies, and providing a variety of
communication products and surveillance products for federal government
agencies, any other business incidental or reasonably related thereto, or any
businesses that are, as determined by the Board of Directors of Borrower in its
good faith reasonable judgment, appropriate extensions thereof.

 

7.9          TRANSACTIONS WITH AFFILIATES.  Enter into any transaction of any
kind with any Affiliate (other than transactions among Credit Parties) of
Borrower other than arm’s-length transactions with Affiliates that are otherwise
permitted hereunder and except as follows:

 


(A)           REASONABLE AND CUSTOMARY FEES IN BORROWER’S INDUSTRY PAID TO
MEMBERS OF THE BOARD OF DIRECTORS (OR SIMILAR GOVERNING BODY) OF BORROWER; AND


 


(B)           REASONABLE AND CUSTOMARY COMPENSATION ARRANGEMENTS AND BENEFIT
PLANS FOR OFFICERS AND OTHER EMPLOYEES OF BORROWER AND ITS SUBSIDIARIES ENTERED
INTO OR MAINTAINED IN THE ORDINARY COURSE OF BUSINESS; PROVIDED THAT SUCH
TRANSACTIONS COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT
ON BORROWER OR ANY SUBSIDIARY.


 

7.10        USE OF PROCEEDS.  Use the proceeds of the Loans for any purpose
other than (i) the consummation of the Related Transactions, (ii) the
refinancing of existing indebtedness of  Borrower, its Subsidiaries and
Haverstick and its Subsidiaries on the Closing Date and (iii) working capital
and general corporate purposes of Borrower and its Subsidiaries, including
Acquisitions, not otherwise in contravention of this Agreement.

 

7.11        CERTAIN INDEBTEDNESS PAYMENTS, ETC.  (a) Pay, prepay, redeem,
purchase, defease or otherwise satisfy in any manner prior to the scheduled
payment thereof any portion of any Subordinated Debt or the Second Lien Loans
(except as otherwise permitted under Sections 7.6(e) and 7.6(f)) or (b) amend,
modify or otherwise change the terms of any document, instrument or agreement
evidencing Subordinated Debt or the Second Lien Loans such that such amendment,
modification or change would (i) cause the outstanding aggregate principal
amount of all such Subordinated Debt or the Second Lien Loans so amended,
modified or changed to be increased (except as a consequence of the deferral of
cash interest payments by adding such payments to the principal amount thereof)
as a consequence of such amendment, modification or change, (ii) increase the
interest rate applicable thereto, or (iii) accelerate the scheduled payment
thereof.

 

7.12        FINANCIAL COVENANTS.

 

(a)           Maximum First Lien Leverage Ratio.  Permit the First Lien Leverage
Ratio, determined as of the last day of any fiscal quarter of Borrower (measured
on a rolling four quarter basis for the trailing four fiscal quarters) to be
greater than the correlative ratio indicated

 

82

--------------------------------------------------------------------------------


 

in the table set forth on Schedule 7.12(a); provided, however, that upon the
occurrence of the Incremental Trigger Date and the making of New Term Loans
pursuant to Section 2.12, the provisions of this Section 7.12(a) shall cease to
apply to the Borrower and its Subsidiaries and shall be of no further effect.

 


(B)           MAXIMUM TOTAL LEVERAGE RATIO.  PERMIT THE TOTAL LEVERAGE RATIO,
DETERMINED AS OF THE LAST DAY OF ANY FISCAL QUARTER OF BORROWER (MEASURED ON A
ROLLING FOUR QUARTER BASIS FOR THE TRAILING FOUR FISCAL QUARTERS) TO BE GREATER
THAN THE CORRELATIVE RATIO INDICATED IN THE TABLE SET FORTH ON SCHEDULE 7.12(B).

 


(C)           MINIMUM LIQUIDITY RATIO.  PERMIT THE LIQUIDITY RATIO AT ANY TIME
TO BE LESS THAN THE CORRELATIVE RATIO INDICATED IN THE TABLE SET FORTH ON
SCHEDULE 7.12(C).

 


(D)           MINIMUM FIXED CHARGE COVERAGE RATIO.  PERMIT THE FIXED CHARGE
COVERAGE RATIO, DETERMINED AS OF THE LAST DAY OF ANY FISCAL QUARTER OF BORROWER
(MEASURED ON A ROLLING FOUR QUARTER BASIS FOR THE TRAILING FOUR FISCAL QUARTERS)
TO BE LESS THAN THE CORRELATIVE RATIO INDICATED IN THE TABLE SET FORTH ON
SCHEDULE 7.12(D).

 


(E)           MINIMUM CONSOLIDATED EBITDA.  PERMIT CONSOLIDATED EBITDA,
DETERMINED AS OF THE LAST DAY OF ANY FISCAL QUARTER OF BORROWER (MEASURED ON A
ROLLING FOUR QUARTER BASIS FOR THE TRAILING FOUR FISCAL QUARTERS), TO BE LESS
THAN THE CORRELATIVE AMOUNT INDICATED IN THE TABLE SET FORTH ON SCHEDULE
7.12(E).


 


(F)            CERTAIN CALCULATIONS.  WITH RESPECT TO ANY PERIOD DURING WHICH A
PERMITTED ACQUISITION OR AN ASSET SALE HAS OCCURRED, FOR PURPOSES OF DETERMINING
COMPLIANCE WITH EACH OF THE FINANCIAL COVENANTS SET FORTH IN SECTIONS 7.12(A),
(B), (D) AND (E), IF DURING SUCH PERIOD THE BORROWER OR ANY SUBSIDIARY SHALL
HAVE MADE ANY PERMITTED ACQUISITION OR ASSET SALE, CONSOLIDATED EBITDA AND THE
COMPONENTS OF CONSOLIDATED FIXED CHARGES FOR SUCH PERIOD SHALL BE CALCULATED
AFTER GIVING PRO FORMA EFFECT TO SUCH PERMITTED ACQUISITION OR ASSET SALE AND
ANY INDEBTEDNESS INCURRED OR REPAID IN CONNECTION THEREWITH AS IF SUCH PERMITTED
ACQUISITION, ASSET SALE OR INDEBTEDNESS HAD OCCURRED OR BEEN INCURRED OR REPAID,
AS APPLICABLE, ON THE FIRST DAY OF SUCH PERIOD; PROVIDED THAT, WITH RESPECT TO
PERMITTED ACQUISITIONS, THE PRO FORMA EFFECT AND ADD-BACKS MAY BE DERIVED FROM
THE FINANCIAL STATEMENTS DELIVERED IN CONNECTION WITH THE PERMITTED ACQUISITION
PURSUANT TO SECTION 7.5(E)(VI), AS APPROVED BY THE ADMINISTRATIVE AGENT (WHICH
APPROVAL SHALL NOT BE UNREASONABLY WITHHELD).


 

7.13        ACCOUNTING CHANGES.  Change (i) its fiscal year (currently ending on
December 31), or (ii) its accounting practices except as required by GAAP.

 

7.14        GUARANTY UNDER MATERIAL INDEBTEDNESS AGREEMENT.  Permit any Domestic
Subsidiary of Borrower to be or become liable as an obligor under any Material
Indebtedness Agreement unless such Subsidiary shall also be a Guarantor under
this Agreement prior to or concurrently therewith.  Permit any Foreign
Subsidiary of Borrower to be or become liable as an obligor under any Material
Indebtedness Agreement unless 65% of the ownership interests thereof have been
pledged in favor of Administrative Agent for the benefit of Lenders.

 

7.15        AMENDMENTS TO ORGANIZATION AGREEMENTS, MATERIAL CONTRACTS AND SECOND
LIEN LOAN DOCUMENTS.  (a) Amend or permit any

 

83

--------------------------------------------------------------------------------


 

amendments to any Credit Party’s Organization Documents; (b) amend or permit any
amendments to, or terminate or waive any provision of, any Material Contract
requiring Annual Payments to be made or providing for Annual Payments to be
received, in each case in excess of $5,000,000 if such amendment, termination,
or waiver would (i) decrease the revenue to be received by any Credit Party
during any fiscal year under such Material Contract by more than 25% or
(ii) increase the cost to be paid by any Credit Party during any fiscal year
under such Material Contract by more than 25%; or (c) amend or permit any
material amendment to any Second Lien Loan Document in contravention of the
Intercreditor Agreement.

 

7.16        NO FURTHER NEGATIVE PLEDGES.  Except with respect to (a) specific
property encumbered to secure payment of particular Indebtedness permitted
hereby or to be sold pursuant to an executed agreement with respect to an Asset
Sale permitted under Section 7.4, (b) the Second Lien Credit Agreement and any
collateral documents related thereto as in effect on the date hereof and
(c) restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses, contracts with
Governmental Authorities and similar agreements entered into in the ordinary
course of business (provided that such restrictions are limited to the property
or assets secured by such Liens or the property or assets subject to such
leases, licenses or similar agreements, as the case may be) permit any Credit
Party to enter into any agreement prohibiting the creation or assumption of any
Lien upon any of its properties or assets, whether now owned or hereafter
acquired.

 

7.17        RESTRICTIONS ON SUBSIDIARY DISTRIBUTIONS.  Except as provided herein
and in the Second Lien Credit Agreement, create or otherwise cause or suffer to
exist or become effective any consensual encumbrance or restriction of any kind
on the ability of any Subsidiary of Borrower to (a) pay dividends or make any
other distributions on any of such Subsidiary’s Equity Securities owned by
Borrower or any other Subsidiary of Borrower, (b) repay or prepay any
Indebtedness owed by such Subsidiary to Borrower or any other Subsidiary of
Borrower, (c) make loans or advances to Borrower or any other Subsidiary of
Borrower, or (d) transfer any of its property or assets to Borrower or any other
Subsidiary of Borrower other than restrictions (i) in agreements evidencing
Indebtedness permitted by Section 7.1(c) that impose restrictions on the
property so acquired, (ii) by reason of customary provisions restricting
assignments, subletting or other transfers contained in leases, licenses,
contracts with Governmental Authorities, joint venture agreements and similar
agreements entered into in the ordinary course of business, and (iii) create
customary restrictions  on the Disposition of assets contained in agreements
relating to the sale of assets pending such sale, provided such restrictions and
conditions apply only to the assets that are to be sold and such sale is
permitted hereunder.  No Credit Party shall, nor shall it permit its
Subsidiaries to, enter into any Contractual Obligation which would prohibit a
Subsidiary of Borrower from becoming a Credit Party.

 

7.18        SALES AND LEASE BACKS.  Directly or indirectly become or remain
liable as lessee or as a guarantor or other surety with respect to any lease of
any property (whether real, personal or mixed), whether now owned or hereafter
acquired, which such Credit Party (a) has sold or transferred or is to sell or
to transfer to any other Person (other than Borrower or any of its Subsidiaries)
or (b) intends to use for substantially the same purpose as any other property
which has been or is to be sold or transferred by such Credit Party to any
Person (other than Borrower or any of its Subsidiaries) in connection with such
lease.

 

84

--------------------------------------------------------------------------------


 

7.19        DEPOSIT ACCOUNTS.  Except for any cash collateral account permitted
under Section 6.1(i) and 6.2(h) and necessary to support the credit card program
of Borrower and its Subsidiaries, establish or maintain a Deposit Account or
Securities Account (as each such term is defined in the Pledge and Security
Agreement) that is not subject to a Control Agreement (as defined in the Pledge
and Security Agreement) and no Credit Party will deposit Collateral (including
the proceeds thereof) or the proceeds of Loans in a Deposit Account or
Securities Account that is not subject to a Control Agreement, except as may be
permitted under the Pledge and Security Agreement.

 

7.20        ISSUANCE OF DISQUALIFIED CAPITAL STOCK.   Issue or sell any
Disqualified Capital Stock.

 


SECTION VIII.
EVENTS OF DEFAULT AND REMEDIES


 

8.1          EVENTS OF DEFAULT.  Any one or more of the following events shall
constitute an Event of Default:

 


(A)           BORROWER FAILS TO PAY (I) WHEN DUE THE PRINCIPAL OF AND PREMIUM,
IF ANY, ON ANY LOAN WHETHER AT STATED MATURITY, BY ACCELERATION OR OTHERWISE; OR
(II) WHEN DUE ANY INSTALLMENT OF PRINCIPAL OF ANY LOAN, BY NOTICE OF VOLUNTARY
PREPAYMENT, BY MANDATORY PREPAYMENT OR OTHERWISE; OR


 


(B)           BORROWER FAILS TO PAY INTEREST ON ANY OUTSTANDING OBLIGATION, THE
COMMITMENT FEE OR ANY OTHER FEES DUE HEREUNDER WITHIN THREE (3) BUSINESS DAYS
AFTER THE DATE WHEN DUE; OR


 


(C)           ANY DEFAULT OCCURS IN THE OBSERVANCE OR PERFORMANCE OF ANY
AGREEMENT CONTAINED IN SECTION 6.4 OR SECTION 7; OR


 


(D)           ANY DEFAULT OCCURS IN THE OBSERVANCE OR PERFORMANCE OF ANY
AGREEMENT CONTAINED IN SECTION 6.1 AND SUCH DEFAULT CONTINUES FOR THREE
(3) DAYS; OR


 


(E)           THE OCCURRENCE OF AN EVENT OF DEFAULT (AS SUCH TERM IS OR MAY
HEREAFTER BE SPECIFICALLY DEFINED IN ANY OTHER LOAN DOCUMENT) UNDER ANY OTHER
LOAN DOCUMENT; OR BORROWER FAILS TO PERFORM OR OBSERVE ANY OTHER COVENANT OR
AGREEMENT (NOT SPECIFIED IN SUBSECTIONS (A), (B) (C) OR (D) ABOVE) CONTAINED IN
ANY LOAN DOCUMENT ON ITS PART TO BE PERFORMED OR OBSERVED AND SUCH FAILURE
CONTINUES FOR 30 DAYS; OR


 


(F)            ANY REPRESENTATION, WARRANTY, CERTIFICATION OR OTHER STATEMENT
MADE OR DEEMED MADE BY ANY CREDIT PARTY IN ANY IN ANY LOAN DOCUMENT PROVES TO
HAVE BEEN INCORRECT IN ANY MATERIAL RESPECT WHEN MADE OR DEEMED MADE; OR


 


(G)           ANY CREDIT PARTY (X) DEFAULTS ON ANY PAYMENT WHEN DUE, WHICH
REMAINS UNCURED BEYOND ANY APPLICABLE CURE PERIOD, OF PRINCIPAL OR INTEREST ON
ANY INDEBTEDNESS (OTHER THAN INDEBTEDNESS HEREUNDER) HAVING AN AGGREGATE
PRINCIPAL AMOUNT IN EXCESS OF $3,500,000, OR (Y) DEFAULTS IN THE OBSERVANCE OR
PERFORMANCE OF ANY OTHER AGREEMENT OR COVENANT RELATING TO ANY INDEBTEDNESS
(OTHER THAN INDEBTEDNESS HEREUNDER) OR CONTAINED IN ANY INSTRUMENT OR AGREEMENT
EVIDENCING, SECURING OR RELATING THERETO, OR ANY OTHER EVENT SHALL OCCUR, THE
EFFECT OF WHICH


 

85

--------------------------------------------------------------------------------



 


DEFAULT OR OTHER EVENT IS TO CAUSE, OR TO PERMIT THE HOLDER OR HOLDERS OF SUCH
INDEBTEDNESS (OR A TRUSTEE OR AGENT ON BEHALF OF SUCH HOLDER OR HOLDERS OR
BENEFICIARY OR BENEFICIARIES) TO CAUSE, WITH THE GIVING OF NOTICE IF REQUIRED,
ANY INDEBTEDNESS IN EXCESS OF $3,500,000 TO BECOME PAYABLE OR CASH COLLATERAL IN
RESPECT THEREOF TO BE DEMANDED ON ACCOUNT OF SUCH DEFAULT OR OTHER EVENT; OR
(II) THE OCCURRENCE UNDER ANY SWAP CONTRACT OF AN “EARLY TERMINATION DATE” (OR
SUCH SIMILAR TERM AS DEFINED IN SUCH SWAP CONTRACT) RESULTING FROM (X) ANY EVENT
OF DEFAULT UNDER SUCH SWAP CONTRACT AS TO WHICH BORROWER OR ANY SUBSIDIARY IS
THE “DEFAULTING PARTY” (OR SUCH SIMILAR TERM AS DEFINED IN SUCH SWAP CONTRACT)
OR (Y) ANY TERMINATION EVENT UNDER ANY SWAP CONTRACT (AS DEFINED THEREIN) AS TO
WHICH BORROWER OR ANY SUBSIDIARY IS AN AFFECTED PARTY (AS SO DEFINED) (OTHER
THAN TERMINATION EVENTS RESULTING SOLELY FROM CHANGES IN THE VALUE OF BORROWER’S
STOCK PRICE OR OTHER RATES, PRICES OR INDICES UNDERLYING ANY SUCH SWAP
CONTRACT), AND AS TO WHICH, IN EITHER EVENT, THE “SWAP TERMINATION VALUE” (OR
SUCH SIMILAR TERM AS DEFINED IN SUCH SWAP CONTRACT) OWED BY BORROWER OR SUCH
SUBSIDIARY AS A RESULT THEREOF IS GREATER THAN $3,500,000; OR


 


(H)           ANY LOAN DOCUMENT, AT ANY TIME AFTER ITS EXECUTION AND DELIVERY
AND FOR ANY REASON OTHER THAN THE AGREEMENT OF ALL LENDERS OR SATISFACTION IN
FULL OF ALL THE OBLIGATIONS, CEASES TO BE IN FULL FORCE AND EFFECT OR IS
DECLARED BY A COURT OF COMPETENT JURISDICTION TO BE NULL AND VOID, INVALID OR
UNENFORCEABLE IN ANY RESPECT; OR ADMINISTRATIVE AGENT SHALL NOT HAVE OR SHALL
CEASE TO HAVE A VALID AND PERFECTED LIEN IN ANY COLLATERAL PURPORTED TO BE
COVERED BY THE SECURITY DOCUMENTS WITH THE PRIORITY REQUIRED BY THE RELEVANT
SECURITY DOCUMENT, IN EACH CASE FOR ANY REASON OTHER THAN THE FAILURE OF
ADMINISTRATIVE AGENT TO TAKE ANY ACTION WITHIN ITS CONTROL; OR ANY CREDIT PARTY
CONTESTS THE VALIDITY OR ENFORCEABILITY OF ANY LOAN DOCUMENT OR DENIES THAT IT
HAS ANY OR FURTHER LIABILITY OR OBLIGATION UNDER ANY LOAN DOCUMENT TO WHICH IT
IS A PARTY, OR PURPORTS TO REVOKE, TERMINATE OR RESCIND ANY SUCH LOAN DOCUMENT;
OR


 


(I)            A FINAL JUDGMENT (TO THE EXTENT NOT COVERED BY INSURANCE (LESS
ANY DEDUCTIBLE) FROM A SOLVENT INSURER WHO HAS ACCEPTED TENDER OF DEFENSE AND IS
DEFENDING SUCH ACTION) AGAINST BORROWER OR ANY SUBSIDIARY IS ENTERED FOR THE
PAYMENT OF MONEY IN EXCESS OF $3,500,000 AND SUCH JUDGMENT REMAINS UNPAID,
UNVACATED, UNBONDED OR UNSTAYED BY APPEAL OR OTHERWISE FOR A PERIOD OF THIRTY
(30) DAYS FROM THE DATE OF ITS ENTRY, OR ANY NON-MONETARY FINAL JUDGMENT IS
ENTERED AGAINST BORROWER OR ANY SUBSIDIARY THAT COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT AND SUCH JUDGMENT REMAINS UNVACATED, UNBONDED OR
UNSTAYED BY APPEAL OR OTHERWISE FOR A PERIOD OF THIRTY (30) DAYS FROM THE DATE
OF ITS ENTRY.


 


(J)            (I) A COURT OF COMPETENT JURISDICTION SHALL ENTER A DECREE OR
ORDER FOR RELIEF IN RESPECT OF BORROWER OR ANY OF ITS SUBSIDIARIES IN AN
INVOLUNTARY CASE UNDER THE BANKRUPTCY CODE OR UNDER ANY OTHER DEBTOR RELIEF LAWS
NOW OR HEREAFTER IN EFFECT, WHICH DECREE OR ORDER IS NOT STAYED; OR ANY OTHER
SIMILAR RELIEF SHALL BE GRANTED UNDER ANY APPLICABLE FEDERAL OR STATE LAW; OR
(II) AN INVOLUNTARY CASE SHALL BE COMMENCED AGAINST BORROWER OR ANY OF ITS
SUBSIDIARIES UNDER THE BANKRUPTCY CODE OR UNDER ANY OTHER DEBTOR RELIEF LAWS NOW
OR HEREAFTER IN EFFECT; OR A DECREE OR ORDER OF A COURT HAVING JURISDICTION IN
THE PREMISES FOR THE APPOINTMENT OF A RECEIVER, LIQUIDATOR, SEQUESTRATOR,
TRUSTEE, CUSTODIAN OR OTHER OFFICER HAVING SIMILAR POWERS OVER BORROWER OR ANY
OF ITS SUBSIDIARIES, OR OVER ALL OR A SUBSTANTIAL PART OF ITS PROPERTY, SHALL
HAVE BEEN ENTERED; OR THERE SHALL HAVE OCCURRED THE INVOLUNTARY APPOINTMENT OF
AN INTERIM RECEIVER, TRUSTEE OR OTHER CUSTODIAN OF BORROWER OR ANY OF ITS
SUBSIDIARIES FOR ALL OR A SUBSTANTIAL PART OF ITS PROPERTY; OR A WARRANT OF
ATTACHMENT, EXECUTION OR SIMILAR PROCESS SHALL HAVE BEEN ISSUED AGAINST ANY
SUBSTANTIAL PART OF THE PROPERTY OF BORROWER OR ANY OF ITS SUBSIDIARIES, AND ANY
SUCH EVENT DESCRIBED IN THIS


 

86

--------------------------------------------------------------------------------



 


CLAUSE (II) SHALL CONTINUE FOR SIXTY (60) DAYS WITHOUT HAVING BEEN DISMISSED,
BONDED OR DISCHARGED; OR


 


(K)           (I) BORROWER OR ANY OF ITS SUBSIDIARIES SHALL HAVE AN ORDER FOR
RELIEF ENTERED WITH RESPECT TO IT OR SHALL COMMENCE A VOLUNTARY CASE UNDER THE
BANKRUPTCY CODE OR UNDER ANY OTHER DEBTOR RELIEF LAWS NOW OR HEREAFTER IN
EFFECT, OR SHALL CONSENT TO THE ENTRY OF AN ORDER FOR RELIEF IN AN INVOLUNTARY
CASE, OR TO THE CONVERSION OF AN INVOLUNTARY CASE TO A VOLUNTARY CASE, UNDER ANY
SUCH LAW, OR SHALL CONSENT TO THE APPOINTMENT OF OR TAKING POSSESSION BY A
RECEIVER, TRUSTEE OR OTHER CUSTODIAN FOR ALL OR A SUBSTANTIAL PART OF ITS
PROPERTY; OR BORROWER OR ANY OF ITS SUBSIDIARIES SHALL MAKE ANY ASSIGNMENT FOR
THE BENEFIT OF CREDITORS; OR (II) BORROWER OR ANY OF ITS SUBSIDIARIES SHALL BE
UNABLE, OR SHALL FAIL GENERALLY, OR SHALL ADMIT IN WRITING ITS INABILITY, TO PAY
ITS DEBTS AS SUCH DEBTS BECOME DUE; OR THE BOARD OF DIRECTORS (OR SIMILAR
GOVERNING BODY) OF BORROWER OR ANY OF ITS SUBSIDIARIES (OR ANY COMMITTEE
THEREOF) SHALL ADOPT ANY RESOLUTION OR OTHERWISE AUTHORIZE ANY ACTION TO APPROVE
ANY OF THE ACTIONS REFERRED TO HEREIN OR IN SECTION 8.1(J); OR


 


(L)            (I) AN ERISA EVENT OCCURS WITH RESPECT TO A PENSION PLAN OR
MULTIEMPLOYER PLAN WHICH HAS RESULTED OR COULD REASONABLY BE EXPECTED TO RESULT
IN LIABILITY OF THE BORROWER OR ITS SUBSIDIARIES UNDER TITLE IV OF ERISA TO THE
PENSION PLAN, MULTIEMPLOYER PLAN OR THE PBGC IN AN AGGREGATE AMOUNT IN EXCESS OF
$3,500,000; (II) THE AGGREGATE AMOUNT OF UNFUNDED PENSION LIABILITY AMONG ALL
PENSION PLANS AT ANY TIME EXCEEDS $3,500,000; (III) BORROWER OR ANY SUBSIDIARY
OR ANY ERISA AFFILIATE FAILS TO PAY WHEN DUE, AFTER THE EXPIRATION OF ANY
APPLICABLE GRACE PERIOD, ANY INSTALLMENT PAYMENT WITH RESPECT TO ITS WITHDRAWAL
LIABILITY UNDER SECTION 4201 OF ERISA UNDER A MULTIEMPLOYER PLAN IN AN AGGREGATE
AMOUNT IN EXCESS OF $3,500,000; OR (IV) THE EVENTS LISTED IN CLAUSES (I),
(II) AND (III) IN THE AGGREGATE HAVE RESULTED OR COULD REASONABLY BE EXPECTED TO
RESULT IN LIABILITY OF BORROWER OR ITS MATERIAL SUBSIDIARIES IN EXCESS OF
$3,500,000; OR


 


(M)          THERE OCCURS ANY CHANGE OF CONTROL; OR


 


(N)           THERE OCCURS A CHANGE IN THE ASSETS, LIABILITIES, FINANCIAL
CONDITION, OPERATIONS, AFFAIRS OR PROSPECTS OF BORROWER AND ITS SUBSIDIARIES,
TAKEN AS A WHOLE, WHICH IN THE REASONABLE DETERMINATION OF REQUISITE LENDERS HAS
HAD OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 

8.2          REMEDIES UPON EVENT OF DEFAULT.  Without limiting any other rights
or remedies of Administrative Agent or Lenders provided for elsewhere in this
Agreement, or the other Loan Documents, or by applicable Law, or in equity, or
otherwise, subject to the Intercreditor Agreement:

 


(A)           UPON THE OCCURRENCE, AND DURING THE CONTINUANCE, OF ANY EVENT OF
DEFAULT OTHER THAN AN EVENT OF DEFAULT DESCRIBED IN SECTION 8.1(J) OR (K):


 

(I)            REQUISITE LENDERS MAY REQUEST ADMINISTRATIVE AGENT TO, AND
ADMINISTRATIVE AGENT THEREUPON SHALL, TERMINATE THE COMMITMENTS AND/OR DECLARE
ALL OR ANY PART OF THE UNPAID PRINCIPAL OF ALL LOANS, ALL INTEREST ACCRUED AND
UNPAID THEREON AND ALL OTHER AMOUNTS PAYABLE UNDER THE LOAN DOCUMENTS TO BE
IMMEDIATELY DUE AND PAYABLE, WHEREUPON THE SAME SHALL BECOME AND BE IMMEDIATELY
DUE AND PAYABLE, WITHOUT PROTEST, PRESENTMENT, NOTICE OF DISHONOR, DEMAND OR
FURTHER NOTICE OF ANY KIND, ALL OF WHICH ARE EXPRESSLY WAIVED BY BORROWER;
AND/OR

 

87

--------------------------------------------------------------------------------


 

(II)           ISSUING LENDER, WITH THE APPROVAL OF ADMINISTRATIVE AGENT ON
BEHALF OF REQUISITE LENDERS, MAY DEMAND IMMEDIATE PAYMENT BY BORROWER OF AN
AMOUNT EQUAL TO THE AGGREGATE AMOUNT OF ALL OUTSTANDING LETTER OF CREDIT USAGE
TO BE HELD IN A BLOCKED LETTER OF CREDIT CASH COLLATERAL ACCOUNT HELD WITH
KEYBANK.

 


(B)           UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT DESCRIBED IN
SECTION 8.1(J) OR (K):


 

(I)            THE COMMITMENTS AND ALL OTHER OBLIGATIONS OF ADMINISTRATIVE AGENT
OR LENDERS SHALL AUTOMATICALLY TERMINATE WITHOUT NOTICE TO OR DEMAND UPON
BORROWER, WHICH ARE EXPRESSLY WAIVED BY BORROWER;

 

(II)           THE UNPAID PRINCIPAL OF ALL LOANS, ALL INTEREST ACCRUED AND
UNPAID THEREON AND ALL OTHER AMOUNTS PAYABLE UNDER THE LOAN DOCUMENTS SHALL BE
IMMEDIATELY DUE AND PAYABLE, WITHOUT PROTEST, PRESENTMENT, NOTICE OF DISHONOR,
DEMAND OR FURTHER NOTICE OF ANY KIND, ALL OF WHICH ARE EXPRESSLY WAIVED BY
BORROWER; AND

 

(III)          AN AMOUNT EQUAL TO THE AGGREGATE AMOUNT OF ALL OUTSTANDING LETTER
OF CREDIT USAGE SHALL BE IMMEDIATELY DUE AND PAYABLE TO ISSUING LENDER WITHOUT
NOTICE TO OR DEMAND UPON BORROWER, WHICH ARE EXPRESSLY WAIVED BY BORROWER, TO BE
HELD IN A BLOCKED LETTER OF CREDIT CASH COLLATERAL ACCOUNT HELD WITH KEYBANK.

 


(C)           IF, ON OR PRIOR TO THE NO-CALL EXPIRY DATE, ALL OR ANY PART OF THE
PRINCIPAL BALANCE OF ANY ORIGINAL TERM LOAN IS DECLARED TO BE IMMEDIATELY DUE
AND PAYABLE PURSUANT TO SUBSECTIONS (A) OR (B) OF THIS SECTION 8.2, THEN
BORROWER SHALL PAY TO ADMINISTRATIVE AGENT, FOR THE BENEFIT OF ALL ORIGINAL TERM
LENDERS, AN AMOUNT EQUAL TO THE MAKE-WHOLE AMOUNT WITH RESPECT TO SUCH PRINCIPAL
BALANCE AT SUCH TIME.  IF, AFTER THE NO-CALL EXPIRY DATE BUT ON OR PRIOR TO THE
CALL PROTECTION EXPIRY DATE, ALL OR ANY PART OF THE PRINCIPAL BALANCE OF ANY
ORIGINAL TERM LOAN IS DECLARED TO BE IMMEDIATELY DUE AND PAYABLE PURSUANT TO
SUBSECTIONS (A) OR (B) OF THIS SECTION 8.2, THEN BORROWER SHALL PAY TO
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF ALL ORIGINAL TERM LENDERS, THE
APPLICABLE PREPAYMENT PREMIUM WITH RESPECT TO SUCH PRINCIPAL BALANCE AT SUCH
TIME.


 


(D)           UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT, LENDERS AND
ADMINISTRATIVE AGENT, OR ANY OF THEM, WITHOUT NOTICE TO (EXCEPT AS EXPRESSLY
PROVIDED FOR IN ANY LOAN DOCUMENT) OR DEMAND UPON BORROWER, WHICH ARE EXPRESSLY
WAIVED BY BORROWER (EXCEPT AS TO NOTICES EXPRESSLY PROVIDED FOR IN ANY LOAN
DOCUMENT), MAY PROCEED TO (BUT ONLY WITH THE CONSENT OF REQUISITE LENDERS)
PROTECT, EXERCISE AND ENFORCE THEIR RIGHTS AND REMEDIES UNDER THE LOAN DOCUMENTS
AGAINST BORROWER AND SUCH OTHER RIGHTS AND REMEDIES AS ARE PROVIDED BY LAW OR
EQUITY (INCLUDING, WITHOUT LIMITATION, THE PROVISIONS OF THE APPLICABLE UNIFORM
COMMERCIAL CODE).


 


(E)           EXCEPT AS PERMITTED BY SECTION 10.5, NO LENDER MAY EXERCISE ANY
RIGHTS OR REMEDIES WITH RESPECT TO THE OBLIGATIONS WITHOUT THE CONSENT OF
REQUISITE LENDERS IN THEIR SOLE AND ABSOLUTE DISCRETION.  SUBJECT TO THE
INTERCREDITOR AGREEMENT, THE ORDER AND MANNER IN WHICH ADMINISTRATIVE AGENT’S
AND LENDERS’ RIGHTS AND REMEDIES ARE TO BE EXERCISED SHALL BE DETERMINED BY
REQUISITE LENDERS IN THEIR SOLE AND ABSOLUTE DISCRETION.  SUBJECT TO THE
INTERCREDITOR AGREEMENT, REGARDLESS OF HOW A LENDER MAY TREAT PAYMENTS FOR THE
PURPOSE OF ITS OWN ACCOUNTING, FOR THE PURPOSE OF COMPUTING THE OBLIGATIONS
HEREUNDER, PAYMENTS SHALL BE APPLIED


 

88

--------------------------------------------------------------------------------


 


FIRST, TO COSTS AND EXPENSES (INCLUDING ATTORNEY COSTS) INCURRED BY
ADMINISTRATIVE AGENT AND EACH LENDER, SECOND, TO THE PAYMENT OF ACCRUED AND
UNPAID INTEREST ON THE LOANS TO AND INCLUDING THE DATE OF SUCH APPLICATION,
THIRD, TO THE PAYMENT OF THE MAKE-WHOLE AMOUNT, IF ANY, ON ANY LOAN, FOURTH, TO
THE PAYMENT OF THE UNPAID PRINCIPAL OF THE LOANS, AND FIFTH, TO THE PAYMENT OF
ALL OTHER AMOUNTS (INCLUDING FEES) THEN OWING TO ADMINISTRATIVE AGENT AND
LENDERS UNDER THE LOAN DOCUMENTS, IN EACH CASE (OTHER THAN WITH RESPECT TO THE
MAKE-WHOLE AMOUNT AND ANY APPLICABLE FEES THAT ARE NOT SHARED RATABLY, WHICH
AMOUNTS SHALL BE PAID AS OTHERWISE DIRECTED HEREIN) PAID PRO RATA TO EACH LENDER
IN THE SAME PROPORTIONS THAT THE AGGREGATE OBLIGATIONS OWED TO EACH LENDER UNDER
THE LOAN DOCUMENTS BEAR TO THE AGGREGATE OBLIGATIONS OWED UNDER THE LOAN
DOCUMENTS TO ALL LENDERS, WITHOUT PRIORITY OR PREFERENCE AMONG LENDERS.  EACH
CREDIT PARTY ACKNOWLEDGES THE RELATIVE RIGHTS, PRIORITIES AND AGREEMENTS, AS SET
FORTH IN THE INTERCREDITOR AGREEMENT AND THIS AGREEMENT, INCLUDING AS SET FORTH
IN THIS SECTION 8.2(E).  NO APPLICATION OF PAYMENTS WILL CURE ANY EVENT OF
DEFAULT, OR PREVENT ACCELERATION, OR CONTINUED ACCELERATION, OF AMOUNTS PAYABLE
UNDER THE LOAN DOCUMENTS, OR PREVENT THE EXERCISE, OR CONTINUED EXERCISE, OF
RIGHTS OR REMEDIES OF ADMINISTRATIVE AGENT AND LENDERS HEREUNDER OR THEREUNDER
OR AT LAW OR IN EQUITY.


 


SECTION IX.
ADMINISTRATIVE AGENT


 

9.1          APPOINTMENT AND AUTHORIZATION OF ADMINISTRATIVE AGENT.

 

(a)           Each Lender hereby irrevocably (subject to Section 9.9) appoints,
designates and authorizes Administrative Agent to take such action on its behalf
under the provisions of this Agreement and each other Loan Document and to
exercise such powers and perform such duties as are expressly delegated to it by
the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto.  Notwithstanding any provision to
the contrary contained elsewhere in this Agreement or in any other Loan
Document, Administrative Agent shall not have any duties or responsibilities,
except those expressly set forth herein, nor shall Administrative Agent have or
be deemed to have any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against Administrative Agent.  Without limiting the generality of the foregoing
sentence, the use of the term “agent” in this Agreement with reference to
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law. 
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.


 


(B)           ISSUING LENDER SHALL ACT ON BEHALF OF LENDERS WITH RESPECT TO ANY
LETTERS OF CREDIT ISSUED BY IT AND THE DOCUMENTS ASSOCIATED THEREWITH UNTIL SUCH
TIME AND EXCEPT FOR SO LONG AS ADMINISTRATIVE AGENT MAY AGREE AT THE REQUEST OF
REQUISITE LENDERS TO ACT FOR SUCH ISSUING LENDER WITH RESPECT THERETO; PROVIDED,
HOWEVER, THAT ISSUING LENDER SHALL HAVE ALL OF THE BENEFITS AND IMMUNITIES
(I) PROVIDED TO ADMINISTRATIVE AGENT IN THIS SECTION 9 WITH RESPECT TO ANY ACTS
TAKEN OR OMISSIONS SUFFERED BY ISSUING LENDER IN CONNECTION WITH LETTERS OF
CREDIT ISSUED BY IT OR PROPOSED TO BE ISSUED BY IT AND THE APPLICATION AND
AGREEMENTS FOR LETTERS OF CREDIT PERTAINING TO THE LETTERS OF CREDIT AS FULLY AS
IF THE TERM “ADMINISTRATIVE AGENT” AS USED IN THIS SECTION 9


 

89

--------------------------------------------------------------------------------



 


INCLUDED ISSUING LENDER WITH RESPECT TO SUCH ACTS OR OMISSIONS, AND (II) AS
ADDITIONALLY PROVIDED IN THIS AGREEMENT WITH RESPECT TO ISSUING LENDER.


 

9.2          DELEGATION OF DUTIES.  Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  Administrative Agent shall
not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects with reasonable care.

 

9.3          LIABILITY OF ADMINISTRATIVE AGENT.  No Administrative Agent-Related
Person shall (i) be liable for any action taken or omitted to be taken by any of
them under or in connection with this Agreement or any other Loan Document or
the transactions contemplated hereby (except for its own gross negligence or
willful misconduct), or (ii) be responsible in any manner to any Lender for any
recital, statement, representation or warranty made by Borrower or any
Subsidiary or Affiliate of Borrower, or any officer thereof, contained in this
Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by
Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
Borrower or any other party to any Loan Document to perform its obligations
hereunder or thereunder.  No Administrative Agent-Related Person shall be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of Borrower or any of Borrower’s Subsidiaries or Affiliates.

 

9.4          RELIANCE BY ADMINISTRATIVE AGENT.

 


(A)           ADMINISTRATIVE AGENT SHALL BE ENTITLED TO RELY, AND SHALL BE FULLY
PROTECTED IN RELYING, UPON ANY WRITING, RESOLUTION, REPRESENTATION, NOTICE,
CONSENT, CERTIFICATE, AFFIDAVIT, LETTER, TELEGRAM, FACSIMILE, TELEX OR TELEPHONE
MESSAGE, STATEMENT OR OTHER DOCUMENT OR CONVERSATION BELIEVED BY IT TO BE
GENUINE AND CORRECT AND TO HAVE BEEN SIGNED, SENT OR MADE BY THE PROPER PERSON
OR PERSONS, AND UPON ADVICE AND STATEMENTS OF LEGAL COUNSEL (INCLUDING COUNSEL
TO BORROWER), INDEPENDENT ACCOUNTANTS AND OTHER EXPERTS SELECTED BY
ADMINISTRATIVE AGENT.  ADMINISTRATIVE AGENT SHALL BE FULLY JUSTIFIED IN FAILING
OR REFUSING TO TAKE ANY ACTION UNDER ANY OTHER LOAN DOCUMENT UNLESS IT SHALL
FIRST RECEIVE SUCH ADVICE OR CONCURRENCE OF REQUISITE LENDERS AS IT DEEMS
APPROPRIATE AND, IF IT SO REQUESTS, IT SHALL FIRST BE INDEMNIFIED TO ITS
SATISFACTION BY LENDERS AGAINST ANY AND ALL LIABILITY AND EXPENSE WHICH MAY BE
INCURRED BY IT BY REASON OF TAKING OR CONTINUING TO TAKE ANY SUCH ACTION. 
ADMINISTRATIVE AGENT SHALL IN ALL CASES BE FULLY PROTECTED IN ACTING, OR IN
REFRAINING FROM ACTING, UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN
ACCORDANCE WITH A REQUEST OR CONSENT OF REQUISITE LENDERS OR ALL LENDERS, IF
REQUIRED HEREUNDER, AND SUCH REQUEST AND ANY ACTION TAKEN OR FAILURE TO ACT
PURSUANT THERETO SHALL BE BINDING UPON ALL OF LENDERS.  WHERE THIS AGREEMENT
EXPRESSLY PERMITS OR PROHIBITS AN ACTION UNLESS REQUISITE LENDERS OTHERWISE
DETERMINE, AND IN ALL OTHER INSTANCES, ADMINISTRATIVE AGENT MAY, BUT SHALL NOT
BE REQUIRED TO, INITIATE ANY SOLICITATION FOR THE CONSENT OR A VOTE OF LENDERS.


 


(B)           FOR PURPOSES OF DETERMINING COMPLIANCE WITH THE CONDITIONS
SPECIFIED IN SECTION 4.1, EACH LENDER THAT HAS EXECUTED THIS AGREEMENT SHALL BE
DEEMED TO HAVE CONSENTED TO,


 

90

--------------------------------------------------------------------------------



 


APPROVED OR ACCEPTED OR TO BE SATISFIED WITH, EACH DOCUMENT OR OTHER MATTER
EITHER SENT BY ADMINISTRATIVE AGENT TO SUCH LENDER FOR CONSENT, APPROVAL,
ACCEPTANCE OR SATISFACTION, OR REQUIRED THEREUNDER TO BE CONSENTED TO OR
APPROVED BY OR ACCEPTABLE OR SATISFACTORY TO SUCH LENDER.


 

9.5          NOTICE OF DEFAULT.  Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest and fees
required to be paid to Administrative Agent for the account of Lenders, unless
Administrative Agent shall have received written notice from a Lender or
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  Administrative
Agent will notify Lenders of its receipt of any such notice.  Administrative
Agent shall take such action with respect to such Default or Event of Default as
may be directed by Requisite Lenders in accordance with Section 8; provided,
however, that unless and until Administrative Agent has received any such
direction, Administrative Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable or in the best interest of Lenders.

 

9.6          CREDIT DECISION; DISCLOSURE OF INFORMATION BY ADMINISTRATIVE
AGENT.  Each Lender acknowledges that no Administrative Agent-Related Person has
made any representation or warranty to it, and that no act by Administrative
Agent hereinafter taken, including any consent to and acceptance of any
assignment or review of the affairs of Borrower and its Subsidiaries, shall be
deemed to constitute any representation or warranty by any Administrative
Agent-Related Person to any Lender as to any matter, including whether
Administrative Agent-Related Persons have disclosed material information in
their possession.  Each Lender, including any Lender by assignment, represents
to Administrative Agent that it has, independently and without reliance upon any
Administrative Agent-Related Person and based on such documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower and its Subsidiaries, and all applicable bank
regulatory laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Agreement and to extend credit to Borrower
hereunder.  Each Lender also represents that it will, independently and without
reliance upon any Administrative Agent-Related Person and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of Borrower.  Except for notices, reports and other documents
expressly required to be furnished to Lenders by Administrative Agent herein,
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of
Borrower or any of its Subsidiaries which may come into the possession of any
Administrative Agent-Related Person.

 

9.7          INDEMNIFICATION OF ADMINISTRATIVE AGENT.  Lenders shall indemnify
upon demand each Administrative Agent-Related Person (to the extent not
reimbursed by or on behalf of Borrower and without limiting the obligation of
Borrower to do so), pro rata, and hold

 

91

--------------------------------------------------------------------------------


 

harmless each Administrative Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided, however, that no Lender shall
be liable for the payment to any Administrative Agent-Related Person of any
portion of such Indemnified Liabilities resulting from such Person’s gross
negligence or willful misconduct; provided, further, that no action taken in
accordance with the directions of Requisite Lenders shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section. 
Without limitation of the foregoing, each Lender shall reimburse Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by Administrative Agent in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that Administrative Agent is not reimbursed for such expenses by
or on behalf of Borrower.  The undertaking in this Section shall survive the
payment of all Obligations hereunder and the resignation or replacement of
Administrative Agent.

 

9.8          ADMINISTRATIVE AGENT IN INDIVIDUAL CAPACITY.  KeyBank and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with Borrower
and its Subsidiaries and Affiliates as though KeyBank were not Administrative
Agent or Issuing Lender hereunder and without notice to or consent of Lenders. 
Lenders acknowledge that, pursuant to such activities, KeyBank or its Affiliates
may receive information regarding Borrower or its Affiliates (including
information that may be subject to confidentiality obligations in favor of
Borrower or such Affiliate) and acknowledge that Administrative Agent shall be
under no obligation to provide such information to them.  With respect to its
Loans, KeyBank shall have the same rights and powers under this Agreement as any
other Lender and may exercise the same as though it were not Administrative
Agent or Issuing Lender.

 

9.9          SUCCESSOR ADMINISTRATIVE AGENT.  Administrative Agent may, and at
the request of Requisite Lenders (which, for purposes hereof, so long as KeyBank
National Association holds at least 20% of the Combined Commitments as of the
Closing Date, must include KeyBank National Association) shall, resign as
Administrative Agent upon 30 days’ notice to Lenders.  If Administrative Agent
resigns under this Agreement, Requisite Lenders shall appoint from among Lenders
a successor administrative agent for Lenders which successor administrative
agent shall be approved by Borrower.  If no successor administrative agent is
appointed prior to the effective date of the resignation of Administrative
Agent, Administrative Agent may appoint, after consulting with Lenders and
Borrower and upon approval of Borrower (other than at any time as there exists a
Default or an Event of Default) which will not be unreasonably withheld, a
successor administrative agent from among Lenders.  Upon the acceptance of its
appointment as successor administrative agent hereunder, such successor
administrative agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent and the term “Administrative Agent” shall mean
such successor administrative agent and the retiring Administrative Agent’s
appointment, powers and duties as Administrative Agent shall be terminated. 
After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Section 9 and Sections 10.3 and
10.14 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was

 

92

--------------------------------------------------------------------------------


 

Administrative Agent under this Agreement.  If no successor administrative agent
has accepted appointment as Administrative Agent (whether due to absence of
Borrower approval or otherwise) by the date which is 30 days following a
retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and Lenders shall perform all of the duties of Administrative Agent hereunder
until such time, if any, as Requisite Lenders appoint a successor agent as
provided for above.  Notwithstanding the foregoing, however, KeyBank may not be
removed as Administrative Agent at the request of Requisite Lenders unless
KeyBank shall also simultaneously be replaced as “Issuing Lender” hereunder
pursuant to documentation in form and substance reasonably satisfactory to
KeyBank.  Any Administrative Agent hereunder must hold a Commitment in an amount
not less than the $5,000,000.

 

9.10        DESIGNATION OF ARRANGER; NO AFFILIATE LIABILITY.  The parties hereto
hereby designate KeyBanc Capital Markets, an Affiliate of KeyBank as “Sole
Arranger” and “Sole Book Runner” under this Agreement.  None of Lenders (or
Affiliates of Lenders) identified from time to time herein by the titles “Lead
Arranger,” “Book Runner,” or similar titles shall have any right, power,
obligation, liability, responsibility or duty under this Agreement in such
capacity.  Without limiting the foregoing, none of Lenders (or Affiliates of
Lenders) so identified shall have or be deemed to have any fiduciary
relationship with any Lender.  Each Lender acknowledges that it has not relied,
and will not rely, on any of Lenders (or Affiliates of Lenders) so identified in
deciding to enter into this Agreement or in taking or not taking action
hereunder.

 


SECTION X.
MISCELLANEOUS


 

10.1        AMENDMENTS; CONSENTS.  Subject to the terms of the Intercreditor
Agreement, no amendment, modification, supplement, extension, termination or
waiver of any provision of this Agreement or any other Loan Document, no
approval or consent thereunder, and no consent to any departure by Borrower
therefrom shall be effective unless in writing signed by Requisite Lenders and
acknowledged by Administrative Agent, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.  Except as otherwise expressly provided herein, without the approval in
writing of Administrative Agent and all Lenders that would be affected thereby,
no amendment, modification, supplement, termination, waiver or consent may be
effective:

 


(A)           TO REDUCE THE AMOUNT OF PRINCIPAL, PRINCIPAL PREPAYMENTS OR THE
RATE OF INTEREST PAYABLE ON, ANY LOAN, OR THE AMOUNT OF ANY FEE OR OTHER AMOUNT
PAYABLE TO ANY LENDER UNDER THE LOAN DOCUMENTS (UNLESS SUCH MODIFICATION IS
CONSENTED TO BY EACH LENDER ENTITLED TO RECEIVE SUCH FEE) OR TO WAIVE AN EVENT
OF DEFAULT CONSISTING OF THE FAILURE OF BORROWER TO PAY WHEN DUE PRINCIPAL,
INTEREST OR ANY COMMITMENT FEE;


 


(B)           TO POSTPONE ANY DATE FIXED FOR ANY PAYMENT OF PRINCIPAL OF,
PREPAYMENT OF PRINCIPAL OF, OR ANY INSTALLMENT OF INTEREST ON, ANY LOAN OR ANY
INSTALLMENT OF ANY COMMITMENT FEE, TO EXTEND THE TERM OF, OR INCREASE THE AMOUNT
OF, ANY LENDER’S COMMITMENT (IT BEING UNDERSTOOD THAT A WAIVER OF AN EVENT OF
DEFAULT SHALL NOT CONSTITUTE AN EXTENSION OR INCREASE IN THE COMMITMENT OF ANY
LENDER) OR MODIFY THE PRO RATA SHARE OF ANY LENDER;

 

93

--------------------------------------------------------------------------------


 

(c)                                  To release collateral in which Lenders have
a security interest to secure the performance of Borrower’s obligations under
the Loan Documents constituting more than $2,500,000;

 

(d)                                 To release all or substantially all of the
Guarantors from the Guaranty except as expressly provided in the Loan Documents;

 

(e)                                  To amend the definition of “Requisite
Lenders” or “Pro Rata Share” or the provisions of Section 4, Section 9, this
Section 10.1 or Section 10.6;

 

(f)                                    To consent to the assignment or transfer
by any Credit Party of any of its rights and obligations under any Loan
Document; and

 

(g)                                 To amend any provision of this Agreement
that expressly requires the consent or approval of all Lenders;

 

provided, however, that (i) no amendment, waiver or consent shall, unless in
writing and signed by Issuing Lender in addition to Requisite Lenders or all
Lenders, as the case may be, affect the rights or duties of Issuing Lender,
(ii) no amendment, waiver or consent shall, unless in writing and signed by
Administrative Agent in addition to Requisite Lenders or all Lenders, as the
case may be, affect the rights or duties of Administrative Agent, (iii) the
Facilities Letter and the Fee Letter (or any similar letters that may be entered
into from time to time) may be amended, or rights or privileges thereunder
waived, in a writing executed by the parties thereto, and (iv) any waiver,
amendment or modification of the Intercreditor Agreement (and any related
definitions) may be effected by an agreement or agreements in writing entered
into among the Administrative Agent, the Second Lien Administrative Agent (with
the consent of the Requisite Lenders but without the consent of any Credit
Party, so long as such amendment, waiver or modification does not impose any
additional duties or obligations on the Credit Parties or alter or impair any
right of any Credit Party under the Loan Documents).  Any amendment,
modification, supplement, termination, waiver or consent pursuant to this
Section shall apply equally to, and shall be binding upon, all Lenders and
Administrative Agent.

 


10.2                        TRANSMISSION AND EFFECTIVENESS OF COMMUNICATIONS AND
SIGNATURES.

 

(a)                                  Modes of Delivery.  Except as otherwise
provided in any Loan Document, notices, requests, demands, directions,
agreements and documents delivered in connection with the Loan Documents
(collectively, “communications”) shall be transmitted by Requisite Notice to the
number and address set forth on Schedule 10.2, may be delivered by the following
modes of delivery, and shall be effective as follows:

 

Mode of Delivery

 

Effective on earlier of actual receipt and:

Courier

 

Scheduled delivery date

Facsimile

 

When transmission in legible form complete

Mail

 

Fourth Business Day after deposit in U.S. mail first class postage pre-paid

Personal delivery

 

When received

Telephone

 

When conversation completed

 

94

--------------------------------------------------------------------------------


 

provided, however, that communications delivered to Administrative Agent
pursuant to Section 2 must be in writing and shall not be effective until
actually received by Administrative Agent.

 

(b)                                 Reliance by Administrative Agent and
Lenders.  Administrative Agent and Lenders shall be entitled to rely and act on
any communications purportedly given by or on behalf of Borrower even if
(i) such communications (A) were not made in a manner specified herein, (B) were
incomplete or (C) were not preceded or followed by any other notice specified
herein, or (ii) the terms thereof, as understood by the recipient, varied from
any subsequent related communications provided for herein.  Borrower shall
indemnify Administrative Agent and Lenders from any loss, cost, expense or
liability as a result of relying on any communications permitted herein.

 

(c)                                  Effectiveness of Facsimile Documents and
Signatures.  Documents and agreements delivered from time to time in connection
with the Loan Documents may be transmitted and/or signed by facsimile.  The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as hardcopies with manual signatures and
shall be binding on all Borrower and its Subsidiaries and Administrative Agent
and Lenders.  Administrative Agent may also request that any such documents and
signature be confirmed by a manually-signed hardcopy thereof; provided, however,
that the failure to request or deliver any such manually-signed hardcopy shall
not affect the effectiveness of any facsimile documents or signatures.

 

10.3                        ATTORNEY COSTS, EXPENSES AND TAXES.  Borrower agrees
(a) to pay or reimburse Administrative Agent and each Lender for all reasonable
costs and expenses incurred in connection with the development, preparation,
negotiation and execution of the Loan Documents (including the expenses in
connection with the obtainment and maintenance by any Lender of a shadow
corporate rating as described in Section 6.18), and the development,
preparation, negotiation and execution of any amendment, waiver, consent,
supplement or modification to any Loan Documents, and any other documents
prepared in connection herewith or therewith, including all reasonable Attorney
Costs, and (b) to pay or reimburse Administrative Agent and each Lender for all
costs and expenses incurred in connection with any refinancing, restructuring,
reorganization (including a bankruptcy reorganization), collection and
enforcement or attempted enforcement, or preservation of any rights under any
Loan Documents, and any other documents prepared in connection herewith or
therewith, or in connection with any refinancing, or restructuring of any such
documents in the nature of a “workout” or of any insolvency or bankruptcy
proceeding, including Attorney Costs.  The foregoing costs and expenses shall
include all reasonable search, filing, and appraisal charges and fees and
recording, filing, transfer, court, documentary, stamp or similar taxes related
thereto, and other out-of-pocket expenses incurred by Administrative Agent or
any Lender and the cost of independent public accountants and other outside
experts retained by Administrative Agent or any Lender.  Any amount payable by
Borrower under this Section shall bear interest from the tenth (10th) Business
Day following the date of demand for payment at the Default Rate, unless waived
by Administrative Agent.  The agreements in this Section shall survive repayment
of all Obligations.

 

95

--------------------------------------------------------------------------------


 


10.4                        SUCCESSORS AND ASSIGNS.


 

(a)                                  Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section 10.4, (ii) by way of participation
in accordance with the provisions of paragraph (d) of this Section 10.4 or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section 10.4 (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section 10.4 and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it); provided that any such assignment shall
be subject to the following conditions.

 

(I)                                     MINIMUM AMOUNTS.

 

(A)                              in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

 

(B)                                in any case not described in paragraph
(b)(i)(A) of this Section 10.4, the aggregate amount of the Commitment (which
for this purpose includes Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date) shall not be less than $5,000,000, in the
case of any assignment in respect of a Revolving Loan/Revolving Commitment, or
$1,000,000, in the case of any assignment in respect of a Term Loan, unless the
Administrative Agent otherwise consents (such consent not to be unreasonably
withheld or delayed).

 

(II)                                  PROPORTIONATE AMOUNTS.  EACH PARTIAL
ASSIGNMENT SHALL BE MADE AS AN ASSIGNMENT OF A PROPORTIONATE PART OF ALL THE
ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT WITH RESPECT TO
THE LOAN OR THE COMMITMENT ASSIGNED, EXCEPT THAT THIS CLAUSE (II) SHALL NOT
PROHIBIT ANY LENDER FROM ASSIGNING ALL OR A PORTION OF ITS RIGHTS AND
OBLIGATIONS AMONG SEPARATE LOAN TRANCHES (I.E., EITHER REVOLVING LOANS/REVOLVING
COMMITMENTS OR TERM LOANS) ON A NON-PRO RATA BASIS.

 

96

--------------------------------------------------------------------------------


 

(III)                               REQUIRED CONSENTS.  NO CONSENT SHALL BE
REQUIRED FOR ANY ASSIGNMENT EXCEPT TO THE EXTENT REQUIRED BY PARAGRAPH
(B)(I)(B) OF THIS SECTION 10.4 AND, IN ADDITION:

 

(A)                              the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of (i) a Revolving Loan/Revolving Commitment if such
assignment is to a Person that is not a Revolving Lender with a Revolving
Commitment, an Affiliate of such Revolving Lender or an Approved Fund with
respect to such Revolving Lender or (ii) a Term Loan to a Person who is not an
Eligible Assignee; and

 

(B)                                THE CONSENT OF THE ISSUING LENDER (SUCH
CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED) SHALL BE REQUIRED FOR ANY
ASSIGNMENT THAT INCREASES THE OBLIGATION OF THE ASSIGNEE TO PARTICIPATE IN
EXPOSURE UNDER ONE OR MORE LETTERS OF CREDIT (WHETHER OR NOT THEN OUTSTANDING).

 

(IV)                              ASSIGNMENT AND ASSUMPTION.  THE PARTIES TO
EACH ASSIGNMENT SHALL EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT AN
ASSIGNMENT AND ASSUMPTION, TOGETHER WITH A PROCESSING AND RECORDATION FEE OF
$3,500, AND THE ASSIGNEE, IF IT IS NOT A LENDER, SHALL DELIVER TO THE
ADMINISTRATIVE AGENT AN ADMINISTRATIVE QUESTIONNAIRE.

 

(V)                                 NO ASSIGNMENT TO BORROWER.  NO SUCH
ASSIGNMENT SHALL BE MADE TO THE BORROWER OR ANY OF THE BORROWER’S AFFILIATES OR
SUBSIDIARIES.

 

(VI)                              NO ASSIGNMENT TO NATURAL PERSONS.  NO SUCH
ASSIGNMENT SHALL BE MADE TO A NATURAL PERSON.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.4, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections III, 10.3, 10.14 and 10.15 of this
Agreement with respect to facts and circumstances occurring prior to the
effective date of such assignment.  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section 10.4.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower, shall maintain at one of
its offices in Cleveland, Ohio a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each

 

97

--------------------------------------------------------------------------------


 

Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary.  The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural person or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders and the Issuing Lender shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver which (A) extends the Maturity Date as
to such Participant or any other date upon which any payment of money is due to
such Participant, (B) reduces the rate of interest owing to such Participant,
any fee or any other monetary amount owing to such Participant, or (C) reduces
the amount of any installment of principal owing to such Participant all as
described in Sections 10.1(a) and 10.1(b).  Subject to paragraph (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Section III to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this
Section 10.4.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.5 as though it were a Lender, provided
such Participant agrees to be subject to Section 10.6 as though it were a
Lender.

 

(e)                                  Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Section III than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent.  A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section III unless the Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrower, to comply with Section 10.22 as though it were a
Lender.

 

(f)                                    Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

98

--------------------------------------------------------------------------------


 

10.5                        SET-OFF.  Subject to the Intercreditor Agreement, in
addition to any rights and remedies of Administrative Agent and Lenders or any
assignee or participant of any Lender or any Affiliate thereof (each, a
“Proceeding Party”) provided by law, upon the occurrence and during the
continuance of any Event of Default, each Proceeding Party is authorized at any
time and from time to time, without prior notice to Borrower, any such notice
being waived by Borrower to the fullest extent permitted by law, to proceed
directly, by right of set-off, banker’s lien, or otherwise, against any assets
of Borrower and its Subsidiaries which may be in the hands of such Proceeding
Party (including all general or special, time or demand, provisional or other
deposits and other indebtedness owing by such Proceeding Party to or for the
credit or the account of Borrower) and apply such assets against the
Obligations, irrespective of whether such Proceeding Party shall have made any
demand therefor and although such Obligations may be unmatured.  Each Lender
agrees promptly to notify Borrower and Administrative Agent after any such
set-off and application made by such Lender; provided, however, that the failure
to give such notice shall not affect the validity of such set-off and
application.

 

10.6                        SHARING OF PAYMENTS.  Subject to the Intercreditor
Agreement, each Lender severally agrees that if it, through the exercise of any
right of setoff, banker’s lien or counterclaim against Borrower or otherwise,
receives payment on account of the Outstanding Obligations held by it that is
ratably more than any other Lender receives in payment on account of the
Outstanding Obligations held by such other Lender, then, subject to applicable
Laws:  (a) the Lender exercising the right of setoff, banker’s lien or
counterclaim or otherwise receiving such payment shall purchase, and shall be
deemed to have simultaneously purchased, from such other Lender a participation
in the Outstanding Obligations held by the other Lender and shall pay to such
other Lender a purchase price in an amount so that the share of the Outstanding
Obligations held by each Lender after the exercise of the right of setoff,
banker’s lien or counterclaim or receipt of payment shall be in the same
proportion that existed prior to the exercise of the right of setoff, banker’s
lien or counterclaim or receipt of payment; and (b) such other adjustments and
purchases of participations shall be made from time to time as shall be
equitable to ensure that all Lenders share any payment obtained in respect of
the Outstanding Obligations ratably in accordance with each Lender’s share of
the Outstanding Obligations immediately prior to, and without taking into
account, the payment; provided that, if all or any portion of a disproportionate
payment obtained as a result of the exercise of the right of setoff, banker’s
lien, counterclaim or otherwise is thereafter recovered from the purchasing
Lender by Borrower or any Person claiming through or succeeding to the rights of
Borrower, the purchase of a participation shall be rescinded and the purchase
price thereof shall be restored to the extent of the recovery, but without
interest.  Each Lender that purchases a participation in the Outstanding
Obligations pursuant to this Section shall from and after the purchase have the
right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Outstanding Obligations purchased to the same extent as though the purchasing
Lender were the original owner of the Outstanding Obligations purchased. 
Borrower expressly consents to the foregoing arrangements and agrees that any
Lender holding a participation in an Obligation so purchased may exercise any
and all rights of setoff, banker’s lien or counterclaim with respect to the
participation as fully as if Lender were the original owner of the Obligation
purchased.

 

10.7                        NO SETOFF.  As to any and all funds, securities or
other assets of Borrower which are now or hereafter held by Administrative Agent
or any Lender as collateral pursuant to this

 

99

--------------------------------------------------------------------------------


 

Agreement or any other Loan Document for any of the Obligations (collectively
the “Collateral Assets”), Administrative Agent and Lenders agree that they shall
not exercise any right of setoff or recoupment against nor shall they assert any
security interest in the Collateral Assets in connection with any other
obligation owed to Administrative Agent or any Lender which is unrelated to this
Agreement or the Loan Documents, except for:   (i) recovery for any items
deposited with Administrative Agent or any Lender and returned unpaid or as to
which claims have been asserted as to breach of transfer or presentment
warranties, (ii) overdrafts on any account which generated the funds which
constitute part of the Collateral Assets, (iii) automated clearing house
entries, and (iv) Administrative Agent or any Lender’s usual and customary fees
for services rendered in connection with the assets or bank accounts which
constitute the Collateral Assets.

 

10.8                        NO WAIVER; CUMULATIVE REMEDIES.

 

(a)                                  No failure by any Lender or Administrative
Agent to exercise, and no delay by any Lender or Administrative Agent in
exercising, any right, remedy, power or privilege hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege under any Loan Document preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  Without limiting the generality of the foregoing, the terms and
conditions of Section 4 may be waived in whole or in part, with or without terms
or conditions, in respect of any Extension of Credit without prejudicing
Administrative Agent’s or Lender’s rights to assert them in whole or in part in
respect of any other Extension of Credit.

 

(b)                                 The rights, remedies, powers and privileges
herein or therein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.  Any decision by Administrative
Agent or any Lender not to require payment of any interest (including interest
at the Default Rate), fee, cost or other amount payable under any Loan Document
or to calculate any amount payable by a particular method on any occasion shall
in no way limit or be deemed a waiver of Administrative Agent’s or Lender’s
right to require full payment thereof, or to calculate an amount payable by
another method that is not inconsistent with this Agreement, on any other or
subsequent occasion.

 

(c)                                  The terms and conditions of Section 9 are
for the sole benefit of Administrative Agent and Lenders.

 

10.9                        USURY.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest and fees paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If Administrative
Agent or any Lender shall receive interest or a fee in an amount that exceeds
the Maximum Rate, the excessive interest or fee shall be applied to the
principal of the Outstanding Obligations or, if it exceeds the unpaid principal,
refunded to Borrower.  In determining whether the interest or a fee contracted
for, charged, or received by Administrative Agent or any Lender exceeds the
Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate,

 

100

--------------------------------------------------------------------------------


 

and spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations.

 

10.10                 COUNTERPARTS.  This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

10.11                 INTEGRATION.  This Agreement, together with the other Loan
Documents and any letter agreements referred to herein, comprises the complete
and integrated agreement of the parties on the subject matter hereof and
supersedes all prior agreements, written or oral, on the subject matter hereof. 
In the event of any conflict between the provisions of this Agreement and those
of any other Loan Document, the provisions of this Agreement shall control and
govern; provided that the inclusion of supplemental rights or remedies in favor
of Administrative Agent or Lenders in any other Loan Document shall not be
deemed a conflict with this Agreement.  Each Loan Document was drafted with the
joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.

 

10.12                 NATURE OF LENDERS’ OBLIGATIONS.  Nothing contained in this
Agreement or any other Loan Document and no action taken by Administrative Agent
or Lenders or any of them pursuant hereto or thereto may, or may be deemed to,
make Lenders a partnership, an association, a joint venture or other entity,
either among themselves or with Borrower or any Affiliate of Borrower.  Each
Lender’s obligation to make any Extension of Credit pursuant hereto is several
and not joint or joint and several; provided that, in the case of the initial
Extension of Credit only, each Lender’s obligation is conditioned upon the
performance by all other Lenders of their obligations to make the initial
Extension of Credit.  A default by any Lender will not increase the Pro Rata
Share attributable to any other Lender.

 

10.13                 SURVIVAL OF REPRESENTATIONS AND WARRANTIES.  All
representations and warranties made hereunder and in any Loan Document,
certificate or statement delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery thereof but shall
terminate the later of (a) when the Commitments are terminated and all Letters
of Credit have been terminated or have expired and (b) when no Obligations
remain outstanding under any Loan Document.  Such representations and warranties
have been or will be relied upon by Administrative Agent and each Lender,
notwithstanding any investigation made by Administrative Agent or any Lender or
on their behalf.

 


10.14                 INDEMNITY BY BORROWER.

 

(a)                                  Borrower agrees to indemnify, defend
(subject to Indemnitees’ selection of counsel), save and hold harmless each
Administrative Agent-Related Person and each Lender and each of their respective
Affiliates, directors, officers, agents, attorneys and employees (each, an
“Indemnitee”) from and against:  (a) any and all claims, demands, actions or
causes of action that are asserted against any Indemnitee by any Person (other
than Administrative Agent or any Lender) relating directly or indirectly to a
claim, demand, action or cause of action that such Person asserts or may assert
against Borrower, any of its Affiliates or any its officers or directors;
(b) any and all claims, demands, actions or causes of action arising out of or
relating

 

101

--------------------------------------------------------------------------------


 

to, the Loan Documents, any predecessor loan documents, the Commitments, the use
or contemplated use of the proceeds of any Loan, property that is the subject of
any Material Lease or any other collateral given to secure the obligations of
Borrower under this Agreement, or the relationship of Borrower, Administrative
Agent and Lenders under this Agreement; (c) any administrative or investigative
proceeding by any Governmental Authority arising out of or related to a claim,
demand, action or cause of action described in subsection (a) or (b) above; and
(d) all liabilities, claims, actions, loss, damages, including, without
limitation, foreseeable and unforeseeable consequential damages, costs and
expenses (including sums paid in settlement of claims and all consultant, expert
and legal fees and expenses of Indemnitees’ counsel) directly or indirectly
arising out of or resulting from any Hazardous Substance being present at any
time in or around any part of Borrower’s or any Subsidiary’s properties
(leasehold or fee), or in the soil, groundwater or soil vapor on or under
Borrower’s or any Subsidiary’s properties (leasehold or fee), including those
incurred in connection with any investigation of site conditions or any
clean-up, remedial, removal or restoration work, or any resulting damages or
injuries to the person or property of any third parties or to any natural
resources; (e) any and all liabilities, losses, costs or expenses (including
Attorney Costs) that any Indemnitee suffers or incurs as a result of the
assertion of any foregoing claim, demand, action, cause of action or proceeding,
or as a result of the preparation of any defense in connection with any
foregoing claim, demand, action, cause of action or proceeding, in all cases,
whether or not an Indemnitee is a party to such claim, demand, action, cause of
action or proceeding, including those liabilities caused by an Indemnitee’s own
comparative, contributory or sole negligence (all the foregoing, collectively,
the “Indemnified Liabilities”); provided that no Indemnitee shall be entitled to
indemnification for any loss caused by its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
non-appealable order or for any loss asserted against it by another Indemnitee. 
To the extent that the undertakings to defend, indemnify, pay and hold harmless
set forth in this Section 10.14 may be unenforceable in whole or in part because
they are violative of any law or public policy, the applicable Credit Party
shall contribute the maximum portion that it is permitted to pay and satisfy
under applicable law to the payment and satisfaction of all Indemnified
Liabilities incurred by Indemnitees or any of them.

 

(b)                                 To the extent permitted by applicable law,
no Credit Party shall assert, and each Credit Party hereby waives, any claim
against each Administrative Agent-Related Person and each Lender and each of
their respective Affiliates, directors, officers, agents, attorneys and
employees, on any theory of liability, for special, indirect, consequential or
punitive damages  (as opposed to direct or actual damages) (whether or not the
claim therefor is based on contract, tort or duty imposed by any applicable
legal requirement) arising out of, in connection with, as a result of, or in any
way related to, this Agreement or any Loan Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, and
each Credit Party hereby waives, releases and agrees not to sue upon any such
claim or any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor.

 

10.15                 NONLIABILITY OF LENDER.  Borrower acknowledges and agrees
that:

 

(a)                                  Any inspections of any property of Borrower
made by or through Administrative Agent or Lenders are for purposes of
administration of the Loan Documents only, and Borrower

 

102

--------------------------------------------------------------------------------


 

is not entitled to rely upon the same (whether or not such inspections are at
the expense of Borrower);

 

(b)                                 By accepting or approving anything required
to be observed, performed, fulfilled or given to Administrative Agent or Lenders
pursuant to the Loan Documents, neither Administrative Agent nor Lenders shall
be deemed to have warranted or represented the sufficiency, legality,
effectiveness or legal effect of the same, or of any term, provision or
condition thereof, and such acceptance or approval thereof shall not constitute
a warranty or representation to anyone with respect thereto by Administrative
Agent or Lenders;

 

(c)                                  The relationship between Borrower and
Administrative Agent and Lenders is, and shall at all times remain, solely that
of borrower and lenders; neither Administrative Agent nor Lenders shall under
any circumstance be deemed to be in a relationship of confidence or trust or a
fiduciary relationship with Borrower or its Affiliates, or to owe any fiduciary
duty to Borrower or its Affiliates; neither Administrative Agent nor any Lender
undertakes or assumes any responsibility or duty to Borrower or its Affiliates
to select, review, inspect, supervise, pass judgment upon or inform Borrower or
its Affiliates of any matter in connection with their property or the operations
of Borrower or its Affiliates; Borrower and its Affiliates shall rely entirely
upon their own judgment with respect to such matters; and any review,
inspection, supervision, exercise of judgment or supply of information
undertaken or assumed by Lender in connection with such matters is solely for
the protection of Lenders and neither Borrower nor any other Person is entitled
to rely thereon; and

 

(d)                                 Neither Administrative Agent nor Lenders
shall be responsible or liable to any Person for any loss, damage, liability or
claim of any kind relating to injury or death to Persons or damage to property
caused by the actions, inaction or negligence of Borrower and/or its Affiliates
and Borrower hereby indemnifies and holds Administrative Agent and Lenders
harmless from any such loss, damage, liability or claim.

 

10.16                 NO THIRD PARTIES BENEFITED.  This Agreement is made for
the purpose of defining and setting forth certain obligations, rights and duties
of Borrower, Administrative Agent and Lenders in connection with the Extensions
of Credit, and is made for the sole benefit of Borrower, Administrative Agent
and Lenders, and Administrative Agent and Lenders’ successors and assigns. 
Except as provided in Sections 10.14 and 10.22, no other Person shall have any
rights of any nature hereunder or by reason hereof.


 

10.17                 SEVERABILITY.  Any provision of the Loan Documents that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

10.18                 CONFIDENTIALITY.  Administrative Agent and each Lender
shall use any confidential non-public information concerning Borrower and its
Subsidiaries that is furnished to Administrative Agent or such Lender by or on
behalf of Borrower and its Subsidiaries in connection with the Loan Documents
that has been identified in writing as confidential at the time so furnished
(collectively, “Confidential Information”) solely for the purpose of evaluating

 

103

--------------------------------------------------------------------------------


 

and providing products and services to them and administering and enforcing the
Loan Documents, and it will hold the Confidential Information in confidence in
accordance with such Person’s customary procedures for handling confidential of
the same nature.  Notwithstanding the foregoing, Administrative Agent and each
Lender may disclose Confidential Information to:  (a) their Affiliates, or any
of their or their Affiliates’ directors, officers, employees, advisors, or
representatives (collectively, the “Representatives”) whom it determines need to
know such information for the purposes set forth in this Section (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Confidential Information and instructed to keep
such Confidential Information confidential); (b) any bank or financial
institution or other entity to which such Lender has assigned or desires to
assign an interest or participation in the Loan Documents or the Obligations or
indirect contractual counterparties (or the professional advisors thereto) in
connection with Swap Contracts, provided that any such foregoing recipient of
such Confidential Information agrees to keep such Confidential Information
confidential as specified herein; (c) any governmental agency or regulatory body
having or claiming to have authority to regulate or oversee any aspect of
Administrative Agent’s or such Lender’s business or that of their
Representatives in connection with the exercise of such authority or claimed
authority; (d) to the extent necessary or appropriate to effect or preserve
Administrative Agent or such Lender’s or any of their Affiliates’ security (if
any) for any Obligation or to enforce any right or remedy or in connection with
any claims asserted by or against Administrative Agent or such Lender or any of
its Representatives; (e) pursuant to any subpoena or any similar legal or
regulatory process so long as Borrower is, or has been, to the extent possible,
given notice of such legal or regulatory process and the opportunity to seek a
protective order; (f) to any rating agency when required by it, provided that,
prior to any disclosure, such rating agency shall undertake in writing to
preserve the confidentiality of any confidential information relating to the
Credit Parties received by it from any of the Agents or any Lender; and
(g) disclosures to any Lender’s financing sources, provided that prior to any
disclosure, such financing source is informed of the confidential nature of the
information.  For purposes hereof, the term “Confidential Information” shall not
include information that (x) is in Administrative Agent’s or such Lender’s
possession prior to its being provided by or on behalf of Borrower and its
Subsidiaries, provided that such information is not known by Administrative
Agent or such Lender to be subject to another confidentiality agreement with, or
other legal or contractual obligation of confidentiality to, Borrower, (y) is or
becomes publicly available (other than through a breach hereof by Administrative
Agent or such Lender), or (z) becomes available to Administrative Agent or such
Lender on a nonconfidential basis, provided that the source of such information
was not known by Administrative Agent or such Lender to be bound by a
confidentiality agreement or other legal or contractual obligation of
confidentiality with respect to such information.  Administrative Agent and each
Lender acknowledges that (i) the Confidential Information may include material
non-public information concerning the Borrower or a Subsidiary, as the case may
be, (ii) it has developed compliance procedures regarding the use of material,
non-public information and (iii) it will handle material non-public information
concerning the Borrower or a Subsidiary in accordance with all Laws, including
federal and state securities Laws applicable to Administrative Agent or such
Lender, as applicable, provided that neither Administrative Agent nor any Lender
shall in any way be responsible for compliance with such Laws by Borrower or any
of its Subsidiaries and provided, further, that nothing in this sentence shall
limit the right of Administrative Agent or any Lender to disclose Confidential
Information as otherwise permitted in this Section 10.18.

 

104

--------------------------------------------------------------------------------


 

10.19                 FURTHER ASSURANCES.  Borrower and its Subsidiaries shall,
at their expense and without expense to Administrative Agent or Lenders, do,
execute and deliver such further acts and documents as any Lender or
Administrative Agent from time to time reasonably requires for the assuring and
confirming unto Lenders of the rights hereby created or intended now or
hereafter so to be, or for carrying out the intention or facilitating the
performance of the terms of any Loan Document.

 

10.20                 HEADINGS.  Section headings in this Agreement and the
other Loan Documents are included for convenience of reference only and are not
part of this Agreement or the other Loan Documents for any other purpose.

 

10.21                 TIME OF THE ESSENCE.  Time is of the essence of the Loan
Documents.

 

10.22                 FOREIGN LENDERS.  Each Lender that is a “foreign
corporation, partnership or trust” within the meaning of the Code (a “Foreign
Lender”) shall deliver to Administrative Agent, prior to receipt of any payment
subject to withholding under the Code (or after accepting an assignment of an
interest herein), two duly signed completed copies of either Form W-8BEN or any
successor thereto (relating to such Person and entitling it to a complete
exemption from withholding on all payments to be made to such Person by Borrower
pursuant to this Agreement) or Form W-8ECI or any successor thereto (relating to
all payments to be made to such Person by Borrower pursuant to this Agreement)
of the IRS or such other evidence satisfactory to Borrower and Administrative
Agent that no withholding under the United States federal income tax laws is
required with respect to such Person.  Thereafter and from time to time, each
such Person shall (a) promptly submit to Administrative Agent such additional
duly completed and signed copies of one of such forms (or such successor forms
as shall be adopted from time to time by the relevant United States taxing
authorities) as may then be available under then current United States laws and
regulations to avoid, or such evidence as is satisfactory to Borrower and
Administrative Agent of any available exemption from, United States withholding
taxes in respect of all payments to be made to such Person by Borrower pursuant
to this Agreement, and (b) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws that Borrower make any deduction or
withholding for taxes from amounts payable to such Person.  If such Persons fail
to deliver the above forms or other documentation, then Administrative Agent may
withhold from any interest payment to such Person an amount equivalent to the
applicable withholding tax imposed by Sections 1441 and 1442 of the Code.  If
any Governmental Authority asserts that Administrative Agent did not properly
withhold any tax or other amount from payments made in respect of such Person,
such Person shall indemnify Administrative Agent therefor, including all
penalties and interest and costs and expenses (including Attorney Costs) of
Administrative Agent.  The obligation of Lenders under this Section shall
survive the payment of all Obligations and the resignation or replacement of
Administrative Agent.

 


10.23                 REMOVAL AND REPLACEMENT OF LENDERS.

 

Under any circumstances set forth in this Agreement providing that Borrower
shall have the right to remove and replace a Lender as a party to this
Agreement, Borrower may, upon notice to such Lender and Administrative Agent,
remove such Lender by causing such Lender to

 

105

--------------------------------------------------------------------------------


 

assign its Commitment to one or more other Lenders or Eligible Assignees
acceptable to Borrower, Administrative Agent and Issuing Lender; provided,
however, that during the existence of any Event of Default, Borrower may not
remove or replace a Lender pursuant to this Section 10.23.  Any removed or
replaced Lender shall be entitled to (x) payment in full of all principal,
interest, fees and other amounts owing to such Lender or such Lender’s
affiliated Indemnitees under any Loan Document through the date of termination
or assignment (including any amounts payable pursuant to Section 3.5 and any
applicable prepayment compensation under Section 2.4), (y) appropriate
assurances and indemnities (which may include letters of credit) as such Lender
may reasonably require with respect to its participation interest in any Letters
of Credit and (z) a release of such Lender from its obligations under the Loan
Documents.  Any Lender being replaced shall execute and deliver an Assignment
and Assumption covering such Lender’s Commitment, and shall otherwise comply
with Section 10.4 (and Borrower shall be responsible for payment of any
processing and recordation fee payable under Section 10.4(b)(iv)). 
Administrative Agent shall distribute an amended Schedule 2.1, which shall
thereafter be incorporated into this Agreement, to reflect adjustments to
Lenders and their Commitments.

 


10.24                 GOVERNING LAW.

 

(a)                                  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK; PROVIDED THAT
ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER
FEDERAL LAW.

 

(b)                                 ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN ANY STATE OR
FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW
YORK, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, BORROWER, ADMINISTRATIVE
AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO
THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.  BORROWER, ADMINISTRATIVE AGENT
AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED HERETO. 
BORROWER, ADMINISTRATIVE AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY
SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF SUCH STATE.

 

10.25                 WAIVER OF RIGHT TO TRIAL BY JURY.  EACH PARTY TO THIS
AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH

 

106

--------------------------------------------------------------------------------


 

CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

10.26                 PATRIOT ACT NOTIFICATION.  Each Lender subject to the Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies Borrower (and each Subsidiary) that, pursuant to the requirements of
the USA Patriot Act, it is required to obtain, verify and record information
that identifies Borrower (and, to the extent requested, each Subsidiary), which
information includes the name and address of Borrower (and, to the extent
requested, each Subsidiary) and other information that will allow such Lender or
Administrative Agent to identify Borrower (and, to the extent requested, each
Subsidiary) in accordance with the USA Patriot Act.

 

10.27                 ENTIRE AGREEMENT.  This Agreement and the other Loan
Documents represent the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties.  There are no unwritten oral agreements between the
parties.

 

[SIGNATURES ON FOLLOWING PAGE.]

 

107

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date fast above written.

 

KRATOS DEFENSE & SECURITY SOLUTIONS,

KEYBANK NATIONAL ASSOCIATION,

INC.,

as Administrative Agent,

a Delaware corporation,

Issuing Lender and Lender

as Borrower

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 Raed Y. Alfayourmi

Title:

 

 

Title:

 Vice President

 

Signature Page to First Lien Credit Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.12(a)

 

MAXIMUM FIRST LIEN LEVERAGE RATIO

 

Fiscal Quarter
Ending

 

First Lien
Leverage
Ratio

 

December 31, 2007

 

4.76:1.00

 

March 31, 2008

 

4.70:1.00

 

June 30, 2008

 

3.82:1.00

 

September 30, 2008

 

3.60:1.00

 

December 31, 2008

 

3.22:1.00

 

March 31, 2009

 

2.97:1.00

 

June 30, 2009

 

2.75:1.00

 

September 30, 2009

 

2.51:1.00

 

December 31, 2009

 

2.33:1.00

 

March 31, 2010

 

2.00:1.00

 

June 30, 2010

 

1.85:1.00

 

September 30, 2010 and thereafter

 

1.75:1.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.12(b)

 

MAXIMUM TOTAL LEVERAGE RATIO

 

Fiscal Quarter
Ending

 

Total
Leverage
Ratio

 

December 31, 2007

 

5.68:1.00

 

March 31, 2008

 

5.60:1.00

 

June 30, 2008

 

4.46:1.00

 

September 30, 2008

 

4.22:1.00

 

December 31, 2008

 

3.76:1.00

 

March 31, 2009

 

3.50:1.00

 

June 30, 2009

 

3.26:1.00

 

September 30, 2009

 

2.98:1.00

 

December 31, 2009

 

2.78:1.00

 

March 31, 2010

 

2.50:1.00

 

June 30, 2010

 

2.40:1.00

 

September 30, 2010 and thereafter

 

2.25:1.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.12(c)

 

MINIMUM LIQUIDITY RATIO

 

Fiscal Quarter
Ending

 

Liquidity
Ratio

 

December 31, 2007

 

1.33:1.00

 

March 31, 2008

 

1.42:1.00

 

June 30, 2008

 

1.41:1.00

 

September 30, 2008

 

1.43:1.00

 

December 31, 2008

 

1.56:1.00

 

March 31, 2009

 

1.58:1.00

 

June 30, 2009

 

1.58:1.00

 

September 30, 2009

 

1.60:1.00

 

December 31, 2009

 

1.60:1.00

 

March 31, 2010

 

1.49:1.00

 

June 30, 2010

 

1.49:1.00

 

September 30, 2010

 

1.53:1.00

 

December 31, 2010

 

1.54:1.00

 

March 31, 2011

 

1.53:1.00

 

June 30, 2011

 

1.53:1.00

 

September 30, 2011

 

1.54:1.00

 

December 31, 2011

 

1.55:1.00

 

March 31, 2012

 

1.54:1.00

 

June 30, 2012

 

1.53:1.00

 

September 30, 2012

 

1.55:1.00

 

December 31, 2012

 

1.42:1.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.12(d)

 

MINIMUM FIXED CHARGE COVERAGE RATIO

 

Fiscal Quarter
Ending

 

Fixed
Charge
Coverage
Ratio

 

December 31, 2007

 

0.50:1.00

 

March 31, 2008

 

0.56:1.00

 

June 30, 2008

 

0.62:1.00

 

September 30, 2008

 

0.81:1.00

 

December 31, 2008

 

1.05:1.00

 

March 31, 2009

 

1.02:1.00

 

June 30, 2009

 

1.12:1.00

 

September 30, 2009

 

1.09:1.00

 

December 31, 2009

 

1.11:1.00

 

March 31, 2010

 

1.06:1.00

 

June 30, 2010 and thereafter

 

1.10:1.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.12(e)

 

MINIMUM CONSOLIDATED EBITDA

 

Fiscal Quarter
Ending

 

Consolidated
EBITDA

 

December 31, 2007

 

$

16,129

 

March 31, 2008

 

$

15,870

 

June 30, 2008

 

$

18,106

 

September 30, 2008

 

$

17,907

 

December 31, 2008

 

$

19,372

 

March 31, 2009

 

$

19,781

 

June 30, 2009

 

$

20,388

 

September 30, 2009

 

$

21,053

 

December 31, 2009

 

$

21,522

 

March 31, 2010

 

$

21,540

 

June 30, 2010

 

$

21,664

 

September 30, 2010

 

$

22,501

 

December 31, 2010

 

$

23,444

 

March 31, 2011

 

$

24,399

 

June 30, 2011

 

$

25,153

 

September 30, 2011

 

$

25,797

 

December 31, 2011

 

$

26,455

 

March 31, 2012

 

$

26,729

 

June 30, 2012

 

$

27,011

 

September 30, 2012

 

$

27,285

 

December 31, 2012

 

$

27,575

 

 

--------------------------------------------------------------------------------